                                    NTCAPR, CLAIMS, CredComm, CONVERTED, DebtEd, APPEAL




                                  United States Bankruptcy Court
                               Northern District of Iowa (Mason City)
                                 Bankruptcy Petition #: 19−00507
                                                                           Date filed:   04/25/2019
Assigned to: Thad J. Collins                                        Date converted:      12/09/2019
Chapter 7                                                              341 meeting:      01/27/2020
Previous chapter 11                                       Deadline for filing claims:    04/08/2020
Original chapter 11
Voluntary
Asset


Debtor                                            represented by J D Haas
McQuillen Place Company, LLC                                     J D Haas & Associates, PLLC
1110 North Grand Ave., Suite 300                                 1120 E. 80th St.
Charles City, IA 50616                                           Suite 200
FLOYD−IA                                                         Bloomington, MN 55420
847−456−1911                                                     952−345−1025
Tax ID / EIN: 46−3987825                                         Fax : 952−854−1665
aka Classic Cleaners                                             Email: jdhaas@jdhaas.com
aka Classic Cleaners of Charles City
                                                                Donald H. Molstad
                                                                701 Pierce St., Ste. 305
                                                                Sioux City, IA 51101
                                                                712−255−8036
                                                                Email: judylaw308@yahoo.com

                                                                Charles McQuillen Thomson
                                                                Law Office of Charles M. Thomson
                                                                1110 North Grand Ave., Suite 300
                                                                Charles City, IA 50616
                                                                847−456−1911
                                                                Fax : 847−495−3488
                                                                Email: cthomson@doall.com

Trustee                                           represented by Telpner Peterson Law Firm, LLP
Charles L. Smith                                                 25 Main Place, Suite 200
25 Main Place, Ste 200                                           Council Bluffs, IA 51503
P.O. Box 248                                                     712−325−9000
Council Bluffs, IA 51502−0248
712−325−9000

U.S. Trustee                                      represented by L Ashley Zubal
United States Trustee                                            U.S. Trustee
United States Federal Courthouse                                 Federal Building
111 7th Avenue SE, Box 17                                        210 Walnut Street, Rm 793
Cedar Rapids, IA 52401−2101                                      Des Moines, IA 50309−2108
319−364−2211                                                     515−323−2269
                                                                 Email: Ashley.zubal@usdoj.gov

Cred. Comm. Chair
Allen O. Pederson
412 Sample Street
Nashua, IA 50658
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 1 of 242
                                                                                                      1
641−435−4505

 Filing Date    #                                       Docket Text

                    177   Objection to Claim # 4,23 by Claimant First Security Bank & Trust Co.
                          with request for valuation of security. Filed by Charles Thomson
 05/08/2020               (Thomson, Charles) (Entered: 05/08/2020)

                    179   Joinder in Objection Filed by Creditor First Security Bank & Trust
                          Company (related document(s)167 Objection). (Eide, Larry) (Entered:
 05/15/2020               05/15/2020)

                    180   Proceeding Memo and Order. (related document(s)155 Motion to
                          Reconsider, 156 Motion to Reconsider, 157 Motion, 158 Motion To
 05/15/2020               Stay) (jmei) (Entered: 05/15/2020)

                    182   Letter of Good Standing from the attorneys bar association. Filed by
                          Creditor Cornice & Rose International, LLC. (Bonham, Louis) (Entered:
 05/25/2020               05/25/2020)

                    183   Notice of Appeal and Statement of Election to BAP. 180 Fee Amount
                          $298. Service on: Charles L. Smith, First Security Bank & Trust Co.,
                          Four Keys, LLC, Charles M. Thomson, James Gray, City of Charles
                          City, IA, Cornice & Rose International, Inc. Filed by Cornice & Rose
                          International, LLC (related document(s)154 Order Regarding Motion For
                          Sale of Property) (Attachments: # 1 Doc 154 # 2 Doc 180) (Kruse,
 05/29/2020               Bradley) (Entered: 05/29/2020)

                    184   Notice of Appeal and Statement of Election to BAP. Fee Amount $298.
                          Service on: Filed by James Gray (related document(s)154 Order
                          Regarding Motion For Sale of Property) (Thomson, Charles) (Entered:
 05/29/2020               05/29/2020)

                    185   Certificate of Service re: BAP Appeal and Certificate of Transmission to
                          Appellate Court (Fee Paid) With Attached: Notice of Appeal and
                          Statement of Election to BAP. 180 Fee Amount $298 Service on: Bradley
                          R. Kruse and Louis K. Bonham, Attorneys for Cornice & Rose
                          International, LLC, Charles L. Smith, Trustee, Larry S. Eide, Randy
                          Nielsen, Eric Lam, Eric Langston, Attorneys for First Security State
                          Bank, Eric Lam, Eric Langston, Attorneys for Four Keys, LLC, Charles
                          McQuillen Thomson, Attorney for Charles Thomson and James Gray,
                          Monica Clark, Attorney for City of Charles City, IA Date Served:
                          6/1/2020 (related document(s)183 Notice of Appeal and Statement of
 06/01/2020               Election) (nbec) (Entered: 06/01/2020)

                    186   Certificate of Service re: BAP Appeal and Certificate of Transmission to
                          Appellate Court (Fee Paid) With Attached: Notice of Appeal and
                          Statement of Election to BAP. Fee Amount $298. Service on: Charles L.
                          Smith, Trustee, Larry S. Eide, Randy Nielsen, Eric Lam, Eric Langston,
                          Attorneys for First Security State Bank, Eric Lam, Eric Langston,
                          Attorneys for Four Keys, LLC, Monica Clark, Attorney for City of
                          Charles City, IA, Bradley R. Kruse and Louis K. Bonham, Attorneys for
                          Cornice & Rose International, LLC Date Served: 6/1/2020 (related
                          document(s)184 Notice of Appeal and Statement of Election) (nbec)
 06/01/2020               (Entered: 06/01/2020)

                    187   Acknowledgment Received from BAP Appeal filed on June 1, 2020 Case
                          No. 20−6012 (related document(s)183 Notice of Appeal and Statement of
 06/02/2020               Election) (nbec) (Entered: 06/02/2020)
 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 2 of 242
                                                                                                     2
                  188   Acknowledgment Received from BAP Appeal filed on June 1, 2020 Case
                        No. 20−6013 (related document(s)184 Notice of Appeal and Statement of
06/02/2020              Election) (nbec) (Entered: 06/02/2020)

                  189   BAP's Briefing Schedule re: BAP Case # 20−6012 (related
                        document(s)183 Notice of Appeal and Statement of Election) (nbec)
06/02/2020              (Entered: 06/02/2020)

                  190   BAP's Briefing Schedule re: BAP Case # 20−6013 (related
                        document(s)184 Notice of Appeal and Statement of Election) (nbec)
06/02/2020              (Entered: 06/02/2020)

                  193   Request (by email) for Transcript Received from Exceptional Reporting
                        on 6/11/20. Received confirmation email on 6/11/20. (dcri) (Entered:
06/11/2020              06/11/2020)




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 3 of 242
                                                                                                3
    Case 19-00507       Doc 177      Filed 05/08/20 Entered 05/08/20 14:36:01                  Desc Main
                                     Document      Page 1 of 152



                             UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF IOWA


In re                                                      )
                                                           )
MCQUILLEN PLACE COMPANY, LLC, an                           )                Case No. 19-00507
Iowa limited liability company,                            )                Chapter 7
                                                           )
                 Debtor.                                   )                Hon. Thad J. Collins
                                                           )
                                                           )


               NOTICE PURSUANT TO LOCAL RULE 3007:
    CLAIMANT MUST FILE AND SERVE A RESPONSE TO THIS OBJECTION
        WITHIN 21 DAYS OF SERVICE OF THE OBJECTION, OR THE
      OBJECTION MAY BE SUSTAINED WITHOUT FURTHER NOTICE OR
                             HEARING.


                      OBJECTION OF CERTAIN CREDITORS TO CLAIMS
                          OF FIRST SECURITY BANK & TRUST CO.

        NOW COME Charles M. Thomson and James Gray (the “Objecting Parties”), through

their counsel, and as and for their “Objection of Certain Creditors to Claims of First Security Bank

& Trust Co.” (this “Objection”) respectfully state as follows:

        1.       The Objecting Parties are general unsecured creditors, administrative creditors and

equity security holders in the Debtor.

        2.       On July 3, 2019, First Security Bank & Trust Co. (“Claimant”) filed Claim No. 41

in the amount of $4,030,746.28. A copy of this claim (“Claim 4”) is attached as Exhibit A.




1
 Claimant had filed a claim on July 2, 2019, but amended it the next day with what was designated on the Claims
Docket as Claim 4-2. It is this latter claim, as amended, which is addressed in this Objection.

                                                      1

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 4 of 242
                                                                                                                  4
    Case 19-00507       Doc 177       Filed 05/08/20 Entered 05/08/20 14:36:01                    Desc Main
                                      Document      Page 2 of 152



        3.       On March 18, 2020, Claimant filed Claim No. 23 in the amount of $4,030,746.28.

A copy of this claim (“Claim 23”) is attached as Exhibit B. Claim 4 and Claim 23 are hereinafter

referred to collectively as the “Claims.”

        4.       Claimant asserts a security interest in certain real property2 (the “Real Estate”) of

the Debtor. On November 6, 2019, the Debtor filed a complaint (the “ Equitable Subordination

Complaint”) to commence an adversary proceeding against Claimant seeking to, inter alia,

subordinate Claimant’s alleged security interest in the Real Estate. A copy of the Equitable

Subordination Complaint is attached as Exhibit C.

        5.       Prior to the commencement of the Debtor’s case under Title 11 of the United States

Code, the Debtor had been involved in litigation with Claimant in Iowa District Court for Floyd

County, Iowa (the “Iowa District Court Case”). On September 10, 2018, the Debtor filed a

counterclaim (the “Counterclaim”) in the Iowa District Court Case. A copy of the Counterclaim

is attached as Exhibit D.

        6.       The information, facts, allegations and points of law contained in the Equitable

Subordination Complaint and the Counterclaim support disallowance of the Claims in their

entirety. In addition, to the extent that any portion of the Claims were not to be disallowed, the

Equitable Subordination Complaint and the Counterclaim would support subordination of such

surviving remnant of the Claims to be subordinated in priority to all general unsecured claims and

to the equity security holders’ interests in this case.

        7.       The Objecting Parties hereby request that the Court disallow the Claims in their

entirety on the bases stated in the foregoing paragraph and, in the event and to the extent the Claims



2
  This real property, commonly known as “123 North Main Street, Charles City, Iowa” has recently been the subject
of a motion to sell under 11 U.S.C. 363 by the trustee (“Trustee”), who was appointed when this case was converted
from Chapter 11 to Chapter 7 in December 2019.

                                                        2

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 5 of 242
                                                                                                                     5
    Case 19-00507        Doc 177       Filed 05/08/20 Entered 05/08/20 14:36:01                    Desc Main
                                       Document      Page 3 of 152



are not disallowed as requested, the Objecting Parties request that the Court subordinate the

priority of the Claims in distribution in the case to a position below that of unsecured creditors and

equity security holders.

         8.      As independent inquiries about (and possible objections3 to) the Claims, the

Objecting Parties note that (a) the Claims do not contain detailed support (or any support, other

than an amount) for the $25,000 asserted by Claimant as a §507 priority in paragraph 12 of Claim

23, and (b) the calculations of Claimant of the asserted amount of its Claims do not appear to tie

(at least in any obvious fashion) to the amounts stated by Claimant in its online account statements.

A copy of such online account statement is attached hereto as Exhibit E.

         NOW, WHEREFORE, the Objecting Parties respectfully request that this Court enter an

order:

         (a)     disallowing and/or subordinating the Claims in their entirety; and

         (b)     granting the Objecting Parties such other and further relief as may be just and

equitable under the circumstances.

                                                     Respectfully submitted,

                                                     JAMES A. GRAY and CHARLES M. THOMSON,
                                                     creditors, administrative claimants, and equity
                                                     security holders of the Debtor

                                                     _/s/ Charles Thomson_______
                                                     Charles M. Thomson
Charles M. Thomson, Esq.*
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
847-495-6834 - office
847-495-3488 - fax
cthomson@doall.com
*Licensed in Iowa and Illinois


3
 The Objecting Parties hereby reserve their right to amend this Objection to include objections to the Claims based
on these issues.

                                                        3

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 6 of 242
                                                                                                                      6
Case 19-00507   Doc 177   Filed 05/08/20 Entered 05/08/20 14:36:01   Desc Main
                          Document      Page 4 of 152




                                EXHIBIT A




                                      4

 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 7 of 242
                                                                                 7
             Case
              Case19-00507
                   19-00507 Doc  1774-2 Filed
                             Claim             05/08/20
                                           Filed 07/03/19 Entered 05/08/20
                                                            Desc Main      14:36:01 Page
                                                                      Document       Desc1 Main
                                                                                           of 3
                                        Document       Page 5 of 152
Fill in this information to identify your case:

Debtor         McQuillen Place Company, LLC

United States Bankruptcy Court for the:         NORTHERN DISTRICT OF IOWA

Case number       19-00507
(if known)




Official Form 410
Proof of Claim                                                                                                                                                      4/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  First Security Bank & Trust Company
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   notices and                                                                                            different)
   payments to the        First Security Bank & Trust Company                                             First Security Bank & Trust Company
   creditor be sent?
                          809 Clark Street                                                                809 Clark Street
     Federal Rule of      PO Box 577                                                                      PO Box 577
     Bankruptcy Procedure Charles City, IA 50616-0507                                                     Charles City, IA 50616-0507
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                                Name, Number, Street, City, State & Zip Code
                              Contact phone         641-228-2343                                          Contact phone      641-228-2343
                              Contact email                                                               Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already                                                                                          4                                  July 2, 2019
                                  Yes. Claim number on court claims registry (if known)                                          Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 8 of 242
                                                                                                                                                                                8
            Case
             Case19-00507
                  19-00507 Doc  1774-2 Filed
                            Claim             05/08/20
                                          Filed 07/03/19 Entered 05/08/20
                                                           Desc Main      14:36:01 Page
                                                                     Document       Desc2 Main
                                                                                          of 3
                                       Document       Page 6 of 152
Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
   identify the debtor?            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $          4,030,746.28 Does this amount include interest or other charges?
   claim?
                                                              No
                                                              Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                              Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Promissory note secured by real estate mortgage - see attached

9. Is all or part of the           No
   claim secured?                  Yes.      The claim is secured by a lien on property.
                                             Nature of property:

                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:       See attached statement
                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)

                                             Value of property:                        $             500,000.00

                                             Amount of claim that is secured:          $             500,000.00
                                                                                                                    (The sum of the secured and unsecured amounts
                                             Amount of claim that is unsecured:        $           3,530,746.28     should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $

                                             Annual Interest Rate (when case was filed)               0         %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                      $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                       Proof of Claim                                                                        page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 9 of 242
                                                                                                                                                                       9
            Case
             Case19-00507
                  19-00507 Doc  1774-2 Filed
                            Claim             05/08/20
                                          Filed 07/03/19 Entered 05/08/20
                                                           Desc Main      14:36:01 Page
                                                                     Document       Desc3 Main
                                                                                          of 3
                                       Document       Page 7 of 152
12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $3,025* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $13,650*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         July 3, 2019
                                                       MM/ DD / YYYY

                              /s/ /s/ Larry S. Eide
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     /s/ Larry S. Eide

                              Title                    Attorney

                              Company                  Pappajohn, Shriver, Eide & Nielsen P.C.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       Attn: Larry S. Eide
                                                       PO Box 1588
                              Address                  Mason City, IA 50402-1588
                                                       Number, Street, City, State and Zip Code

                              Contact phone            641-423-4264              Email     eide@pappajohnlaw.com




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 10 of 242
                                                                                                                                                                  10
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                            Entered 05/08/20   14:36:01    Desc
                                                                              1-8Main
          E-FILED Claim      Part
                               3:564PMFiled
                  2018 MARDocument
                            14         FLOYD - CLERK   Desc
                                                      OF     Exhibit
                                                         DISTRICT    Exhibits
                                                                  COURT          to
                                          Page  8 of
                        Amended Petition Page 1 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 11 ofExhibit
                                                                    242 1
                                                                                        11
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                            Entered 05/08/20   14:36:01    Desc
                                                                              1-8Main
          E-FILED Claim      Part
                               3:564PMFiled
                  2018 MARDocument
                            14         FLOYD - CLERK   Desc
                                                      OF     Exhibit
                                                         DISTRICT    Exhibits
                                                                  COURT          to
                                          Page  9 of
                        Amended Petition Page 2 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 12 ofExhibit
                                                                    242 1
                                                                                        12
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  10 of
                        Amended Petition Page 3 of 45 152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 13 ofExhibit
                                                                    242 1
                                                                                         13
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  11 of
                        Amended Petition Page 4 of 45 152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 14 ofExhibit
                                                                    242 2
                                                                                         14
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  12 of
                        Amended Petition Page 5 of 45 152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 15 ofExhibit
                                                                    242 2
                                                                                         15
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  13 of
                        Amended Petition Page 6 of 45 152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 16 ofExhibit
                                                                    242 2
                                                                                         16
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  14 of
                        Amended Petition Page 7 of 45 152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 17 ofExhibit
                                                                    242 2
                                                                                         17
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  15 of
                        Amended Petition Page 8 of 45 152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 18 ofExhibit
                                                                    242 2
                                                                                         18
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  16 of
                        Amended Petition Page 9 of 45 152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 19 ofExhibit
                                                                    242 2
                                                                                         19
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  17 of
                        Amended Petition Page 10 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 20 ofExhibit
                                                                    242 2
                                                                                         20
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  18 of
                        Amended Petition Page 11 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 21 ofExhibit
                                                                    242 2
                                                                                         21
Case 19-00507
  Case 19-00507.,
               t,
               ..
                   Doc
          ' .E-FILED   177 4-2Filed
                     Claim
                     2018 MAR   Part
                               14
                            Document
                           Amended
                                     05/08/20 07/03/19
                                  3:564PMFiled
                                          FLOYD
                                                 Entered 05/08/20
                                              Page
                                       Petition
                                                  - CLERK
                                                    19
                                                 Page  of
                                                        12
                                                            Desc
                                                           OF
                                                          152
                                                           of
                                                                    14:36:01
                                                                  Exhibit
                                                              DISTRICT
                                                              45
                                                                       COURT
                                                                                Desc
                                                                          Exhibits 1-8Main
                                                                                      to
             .. ~




                                                            Instr. Number: 2015 0'014
                                                            BK: 2015 PG: 0014
                                                            Recorded: 1/5/2015 at 2:33:21.0 PM
                                                            pages 16                       .
                                                            Fee Amount: $82.00
                                                            Revenue Tax:
                                                            Deborah K. Roberts RECORDER
                                                            Floyd County. Iowa




                                                                              FOR RECORDER'S USE ONLY
Prepared By: LESA AMENT. CEDAR RAPIDS BANK AND TRUST COMPANY, 500 1ST AVENUE NE
STE .100, CEDAR RAPIDS; IA 52401, (319) 862·2728




RECORDAtiON REQUESTED BY:
   CEDAR RAPIDS BANK AND TRUST COMPANY, 600 1ST AVENUE NE STE 100, CEDAR RAPIDS,
  IA ~2401                                                                     .

WHEN RECORDED MAIL TO:
  CEDAR RAPIDS BANK AND TRUST COMPANY, 500 1ST AVENUE NE STE 100, CEDAR RAPIDS,
  IA 52401




I.I~       BANK. &
           TRUST

                                   CONSTRUCTION MORTGAGE
NOTICE: This Mortgage secures credit fn the 8mount of $3,8·80,000.00. LOins and advances up to
                                             to indebtedness to other creditors under subsequ~ntlv
this amount, together with Interest, are senior
recorded or flleCi mortgages and liens.
The names of aU Grantors (sometimes "Grantor") can be found on page 1 of. this Mortgago, The. names
                                     ll
of all Grantees (sometimes "Lender can be found on page 1 of this Mortgage. The property address
                                          )

can be found on page 2 of this Mortgage. The logal description can be found on page 2 of this
Mortgage.

THIS MORTGAGE dated December 31, 2014, is made and executed between MCQUILLEN PLACE
COMPANY, LLC, an Iowa limited liabilitv company.(referred to beJow as "Grantor") and CEDAR RApIDS
BANK AND TRUST COMPANY, whose address is 500 1ST AVENUE NE STE 100, CEDAR RApIDS, IA
52401 (referred to below as "Lender").                       '
GRANT OF MORTGAGE, For valuable consideration, Grantor mortgages and conveys to Lender and
grants to Lender a security interest in all of Grantor's right, title, and .Interest'ln and to ~he following




  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 22 ofExhibit
                                                                     242 3
                                                                                                               22
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  20 of
                        Amended Petition Page 13 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 23 ofExhibit
                                                                    242 3
                                                                                         23
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  21 of
                        Amended Petition Page 14 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 24 ofExhibit
                                                                    242 3
                                                                                         24
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  22 of
                        Amended Petition Page 15 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 25 ofExhibit
                                                                    242 3
                                                                                         25
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  23 of
                        Amended Petition Page 16 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 26 ofExhibit
                                                                    242 3
                                                                                         26
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  24 of
                        Amended Petition Page 17 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 27 ofExhibit
                                                                    242 3
                                                                                         27
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  25 of
                        Amended Petition Page 18 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 28 ofExhibit
                                                                    242 3
                                                                                         28
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  26 of
                        Amended Petition Page 19 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 29 ofExhibit
                                                                    242 3
                                                                                         29
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  27 of
                        Amended Petition Page 20 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 30 ofExhibit
                                                                    242 3
                                                                                         30
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  28 of
                        Amended Petition Page 21 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 31 ofExhibit
                                                                    242 3
                                                                                         31
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  29 of
                        Amended Petition Page 22 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 32 ofExhibit
                                                                    242 3
                                                                                         32
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  30 of
                        Amended Petition Page 23 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 33 ofExhibit
                                                                    242 3
                                                                                         33
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  31 of
                        Amended Petition Page 24 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 34 ofExhibit
                                                                    242 3
                                                                                         34
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  32 of
                        Amended Petition Page 25 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 35 ofExhibit
                                                                    242 3
                                                                                         35
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  33 of
                        Amended Petition Page 26 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 36 ofExhibit
                                                                    242 3
                                                                                         36
     Case 19-00507
       Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                                  Entered 05/08/20   14:36:01    Desc
                                                                                    1-8Main
               E-FILED Claim
                       2018 MAR   Part
                                 14 3:564PMFiled
                                            FLOYD  - CLERK   Desc
                                                            OF     Exhibit
                                                               DISTRICT    Exhibits
                                                                        COURT          to
                              Document         Page  34 of
                             Amended Petition Page 27 of 45152


                                         EXHIBIT A
                                                     /


        LOT ONE (I), BLOCK TWENTY ONE (21), EXCEPT THE NORTHWESTERLY TWENTY
        TWO FEET (NWLV 22') THEREOF, OF THE ORIGINAL PLAT OF ST. CHARLES, NOW
        A PART OF CHARLES CITY, IOWA, OTHERWISE DESCRIBED AS: LOT ONE (I) OF
        THE IRREGULAR SURVEY OF BLOCK TWENTY ONE (21), ORIGINAL PLAT OF ST.
        CHARLES. NOW A PART OF CHARLES CITY, IOWA, EXCEPT THE
        NORTBWESTERLY TWENTY TWO FEET (NWLY 22') THEREOF;
        AND              .
        THE NORTH ONE HALF (N ~) OF THE WEST FORTY FEET (W 40t) OF THE BRICK
        WALL BETWEEN LOTS ONE (1) AND TWO (2), BLOCK TWENTY ONE (21), ORIGINAL
        PLA T OF ST. CHARLES, NOW IN CO RPORATED AS A PART OF CHARLES CITY,
        IOWA;
        AND
.'      CHARLES CITY DISASTER REDEVELOPMENT PROJECT IOWA R 36(q PARCEL NO •
        R 24 (p 10), MORE PARTICULARLY DESCRIBED AS: THE NORTHWESTERLY 22.00
        FEET OF LOT ONE (1), BLOCK TWENTY ONE (21), ORIGINAL PLAT OF ST. CHARLES,
        NOW INCORPORATED AS THE CITY OF CHARLES CITY, FLOYD COUNTY, IOWA.
        (LOCALLY DESCRIBED AS 123 N. MAIN STREET, CHARLES CITY, IOWA 50616
        PARCEL NO. 110146700500)




                                         AND




                .         LOCK TWENTY ONE (21) ORIGINAL PLAT OF ST. CHARLES, NOW
           LOT TWO (2), B            -,
           INCORPORATED AS A PART OF CHARLES CITY. IOWA.TWENTY-ONE OF THE
           LOT THREE OF THE
           ORIGINAL PLAT OF ST.
                               IRRCEHAGURLLARESS~~:~~~~g~TED AS CHARLES CITY,
                                           t                               •


           ~~~OFmE SUB-DMSION OF LOTS 3 AND 4 OF ~~~i~ g:;.~:'~~GINAL
           PLAT OF ST. CHARLES, NO~~~~::~~ ~~CK NO. TWENTY-ONE (21) OF
           LOT FIVE (5) OF THE Ia:~T CHARLES (NOW INCORPORATED AS CHARLES CITY)
           THE ORiGINATLOPTLAUETSOUB DMSION OF SAID BLOCK TWENTY-ONE (21).
           ACCORDING                - .                                      .




      Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 37 ofExhibit
                                                                         242 3
                                                                                              37
   Case 19-00507
     Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                                Entered 05/08/20   14:36:01    Desc
                                                                                  1-8Main
             E-FILED Claim
                     2018 MAR   Part
                               14 3:564PMFiled
                                          FLOYD  - CLERK   Desc
                                                          OF     Exhibit
                                                             DISTRICT    Exhibits
                                                                      COURT          to
                            Document         Page  35 of
                           Amended Petition Page 28 of 45152



               CEDAR
               RAPIDS
               BANK &
               TRUST
                                                    COMMERCIAL GUARANTY




Borrower:       MCOUILLEN PLACE COMPANY . LLC                                   Lender:         CEDAR RAPIDS BANK AND TRUST COMPANY
                1110 N GRAND AVE STE 300                                                        500 1ST AVENUE NE STE 100
                CHARLES CITY. IA 50616                                                          CEDAR RAPIDS. IA 52401

Guarantor:      CHARLES M THOMSON
                501 SPRIGGS ST
                CHARLES CITY . IA 50616


 CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable cons ideration, Guarantor absolutely and unconditionally
 guarantees full and punctual payment and satisfaction of the Indebtedness of Borrower to len der, and the performance and discharge of all
 Borrower's obligations under the Note nnd the Related Documents. This is a guaranty of payment and performance and not of collect io n, so
 Lender can enforce this Guaranty against Guarantor even when lender has not exha usted lend er's remedies against anyone else obligated to
 pay the Inde btedness or against any collateral secu ring the Indebtedness. this Guaranty or any other guaranty of the Indebtedness. Guarantor
 will make any payments to Lender or its order, on demand. in legal tender 01 the Unite d States of America, in same·day funds, without set·oft or
 deduction or counterclaim, and will otherwise perform Borrower's obligations under the Note and Related Documents. Under this GU31snty,
 Guarantor 's liability is unlimited and Guarantor's obligation s are continuing.
 INDEBTEDNESS . The word - 'ndebtedness" as used in this Guaranty means all of the principal amount outstanding from time to time and at any
 one or more time's, accrued unpaid interest thereon and all co lle ction costs and legal expenses related theroto permitted by law, attorneys ' fees,
 ariSing from any and ell debts, liabilities and obligations of every nature or form, now existing or hereafter arising or acquired, that Borrower
 individually or collectively or intercha ngeably with others, owes or will owe Lender. ~Indebtedness· includes, without limitation, loans. advances,
 debts, overdraft indebtedness, credit card indebt edness, lease obligations, liabilities lind obligations under any interest rate protect ion
 agreements or foreIgn currency exchange agreements or com m odity price protection agreements, othe r obligations, and liabilities of Borrower,
 and any present or future judgmonts ngainst Borrower, future advances, loans or transactions that ranew, cxtend, modify, refinance. consolidate
 or substit ute these debts, liabiliti es and obligations whether: vo luntarily or involuntarily incurred; due or to become due by th eir terms or
 acceleration; absolute or contingent; liqu idated or unliquidated; determined or undctermined ; direc t or indirect: primary or secondary in nature or
 arising from a guaranty or surety; secured or unsecured; jOint or several or joint and several; evidenced by a negotiable or non-negotiable
 instrument or writing; originated by Lender or another or ot hers; barred or unenforceable against Borrower for any reason whatsoever; 'or any
 transactions that may be voidable 'for any reason (such as infancy, insanity, ultra vires or otherwise); and originated then reduced or
 extinguished and th en afterwards increased or reinstated.
 If Lender presently holds one or more guaranties, or hereafter receives additional guaranties from Guarantor, Lender's rights under all guaranties
 sha ll be cumulative. Th is Guaranty shalt not (unless specificelfy provided below to the contrary) affect or invalidate any such other guaranties .
 Guarantor'S liability will be Guarantor's aggregate liability under the t arms of this Guaranty and any such other unterminated guaranties .
 CONTINUING GUARANTY . THIS IS A ·"CONTINUING GUARANTY" UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
 PUNCTUA L PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
 HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS.      ACCORDINGLY, ANY PAYMENTS MADE ON THE
 INDEBTEDNESS WILL NOT DISCHARGE OR DI MINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
 REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART DF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO
 BALANCE FROM TIME TO TIME.
  DURATION OF GUARANTY. This Guaranty will toke effect w hen received by Lender without the necessity of any acceptance by Lender, or any
 nOlice to Guarantor or to Borrower. and will continue in full force until all the Indebtedness incurred or COnlracted before rece ipt by Lender 01
  any notice of revocation sha ll have been fully and finally paid and sa tisfi ed and all of Guarantor's other obligations under this Guaranty shall have
 been performed in fulr. If Guarantor elects to revoke this Guaranty, Guarantor may only do so in writing. Guarantor's written noti ce of
 revocation must be mailed to lender, by certified mail, at Lender's address listed above or such other place as Lende r may designate in writing .
  Written revocation 01 this Guaranty will apply only to new Indebtedness created after aclual receipt b y Lender of Guarantor's written revocation .
  For this purpose and without limitation, the term "n ew Indebtedncss" does not include the Indebtedness which at the time of notice of
 revoca tion is conlingcnl, unliquidated, undetermined or not due and which later becomes absolute. liquidatod, determined or due. For this
 purpose and without limitation, "new Ind ebtedness~ docs r,ot include all or part at the Indebtedness that is: incurred by Borrower prior 10
 revocation; incurred under a commitment that became binding before revocation; any renewals, extensions. substitutions, and modifications of
 the Indebtedness. This Gualanty shall bind Guarantor' s est ate as to the Indebtedness created both before and after Guarantor' s death or
 incapacity, rega rdless of Lender's actual notice of Guarantor's death. Subject to the foregoing, Guarantor's executor or administrator or other
 legal representative may terminate this Guaranty in the same manner in which Guarantor m ig ht have terminated it and with the same effect.
 Release of any other guarantor or termination of any ot her guaranty 01 the Indebtedness shall not effect the liability of Guarantor under this
 Guaranty. A revocation lender receives from anyone or more Guaranto rs shall not affect the liability of any remaining Guarantors under this
 Guaranty. It is anticipated that fluctuations may occur in the aggregoto amount of the Indebtodness cove rod by this Guaranty, and Guarantor
 specifically acknowledges and ogroes that reductions in the amount of the Indebtedness, evan to lero dollars (SO.OOI, shall not constitute a
 termination of this Guaranty. This Guaranty is binding upon Gu arantor and Guarantor's hoirs, successors and assigns so long as Bny of tho
 Indebtednoss remains unpaid and evan though tho Indebtednoss may from timo to time be 18ro dollars {$O.aOI .
 GUAR.ANTOR'S AUTHORIZATION TO LENDER. Guarantor authori1.es Lender, either before or alter any revoc ation hereof, without notice or
 damand and without lessening Guarantor's liability under this Guoumty. from time to tlmo: (AI prior to revocation as set forth above, to make
 one or rnore additional secured o r unsecured loans to Borrower, to lease equipment or other goods to Borrower. or otherw ise to extend
 additional cred it to Borrower; (8) to alter , compromise, renew, extend. accelerate. or otherwise change one or more times the time for payment
 or other terms of the Indebtedness or any part of the Indebtedness, Including increases and decreases of the rate at interest on the
 Indebtedness; extensions may be repeated and may be for longer than t he original loan term; Ie) to take and hold security for the payment of
 this Guaranty or the Indebtedness, and exchango, enforce, waive, subordinate. fa il or decide not to perfect . lind re leese any such security, with
 or without the substitution of new collateral; (01 to rele ase, substitu te, agree not to sue, or deal with anyone or more of Borrower 's sureties,




     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 38 ofExhibit
                                                                        242 4
                                                                                                                                                             38
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  36 of
                        Amended Petition Page 29 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 39 ofExhibit
                                                                    242 4
                                                                                         39
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  37 of
                        Amended Petition Page 30 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 40 ofExhibit
                                                                    242 4
                                                                                         40
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  38 of
                        Amended Petition Page 31 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 41 ofExhibit
                                                                    242 4
                                                                                         41
   Case 19-00507
     Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                                Entered 05/08/20   14:36:01    Desc
                                                                                  1-8Main
             E-FILED Claim
                     2018 MAR   Part
                               14 3:564PMFiled
                                          FLOYD  - CLERK   Desc
                                                          OF     Exhibit
                                                             DISTRICT    Exhibits
                                                                      COURT          to
                            Document         Page  39 of
                           Amended Petition Page 32 of 45152




                                                    COMMERCIAL GUARANTY




Borrower:       MCQUILLEN PLACE COMPANY, LLC                                  Lender:         CEDAR RAPIDS BANK AND TRUST COMPANY
                1110 N GRAND AVE STE 300                                                      600 1ST AVENUE NE STE 100
                CHARLES CITY, IA 50616                                                        CEDAR RAPIDS, IA 62401
Guarantor:      AMELIA TRUST
                1110 N GRAND STE 300
                CHARLES CITY. IA 50616


 CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration, Guarantor absolutely and unconditionally
 guarantees full and punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and the parformance and discharge of all
 Borrower's obligations under the Note and the Related Documents. This is a guaranty of payment and performance and not of collection, so
 Lender can enforce this Guaranty against Guarantor even when Lender has not exhausted Lender's remedies against anyone else obligated to
 pay'the Indebtedness or against any collateral securing the Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor
 will make any payments to Lender or its order, on demand, in legal tender of the United States ot America, in same-c:lay funds, without set-off or
 deduction or counterclaim, and will otherwise perform Borrower's obligations under the Note and Related Document~. Under this Guaranty,
 Guarantor's liability is unlimited and Guarantor's obligations are continuing.
 INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty means all of the prinCipal amount outstanding from time to time and at any
 one or more times, accrued unpaid interest thereon and all collection costs and legal expenses related thereto permitted by law, attorneys' fees,
 arising from any and all debts, liabilities and obligations of every nature or form, now existing or hereafter arising or acquired, that Borrower
 Individually or collectively or interchangeably with others, owes or will owe Lender. "Indebtedness" includes, without limitation, loans, advances,
 debts, overdraft indebtedness, credit card indebtedness, lease obligations, liabilities and obligations under any interest rate protection
 agraements or foreign currency exchange agreements or commOdity price protection agreements, other obligations, and liabilities of Borrower,
 and any present or future judgments against Borrower, future advances, loans or transactions that renew, extend, modify, refinance, consolidate
 or substitute these debts, liabilities and obligations whether: voluntarily or Involuntarily incurred; due or to become due by their terms or
 acceleration; absolute or contingent; liquidated or unliquidated; determined or undetermined; direct or indirect; primary or secondary in nature or
 arising from a guaranty or surety; secured or unsecured; joint or several or joint and several; evidenced by a negotiable or non-negotieble
 instrument or writing; originated by Lender or another or others; barred or unentorceable against Borrower for any reason whetsoever; for any
 transactions that may be voidable for any reason (s~ch as Infancy, insanity, ultra vires or otherwisel; and originated then reduced or
 extinguished and then afterwards increased or reinstated.
 If lender presently holds one or more guaranties, or heleafter receives additional guaranties from Guarantor, Lender'S rights under all guaranties
 shall be cumulative. This Guaranty shall not (unless specifically provided below to the contrary. affect or invalidate anv such other guaranties.
 Guarantor's liability will be Guarantor's aggregate liability under the terms of this Guaranty and any such other unterminated guaranties.
 CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY- UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
 PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
 HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS.     ACCORDINGLY, ANY PAYMENTS MADE ON THE
 INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
 REMAINING ANO SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO
 BALANCE FROM TIME TO TIME.
  DURATION OF GUARANTY. This Guaranty will take effect when received by Lender without the necessity of any acceptance by Lender, or any
  notice to Guarantor or to Borrower, and will continue In full force until all the Indebtedness Incurred or contracted before receipt by Lender of
  any notice of revocation sholl have been fully and finally paid and satisfied and all of Guarantor's other obligations under this Guaranty shall have
  been performed In tull. If Guarantor elects to revoke this Guaranty, Guarantor may only do so In writing. Guarantor's written notice of
  revocation must be mailed to Lender, by cenifled mail, at Lender's address listed above or such other place as Lender may designate in writing.
 Written revocation of this Guaranty will apply only to new Indebtedness created after actual receipt by Lender of Guarantor's written revocation.
  For this purpose and without limitation, the term -new Indebtedness" does not Include the Indebtedness which at the time of notice of
  revocation is contingent, unliquidated, undetermined or not due and which later becomes absolute, liquidated, determined or due. For this
 purpose and without limitation. "new Indebtedness" does not Include all or part of the Indebtedness that is: Incurred by Borrower prior to
 revocation; incurred under a commitment that became binding before revocation; any renewals, extensions, SUbstitutions, and modifications of
 the Indebtedness. This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before and after Guarantor's death or
 incapacity, regardless of Lender's actual notice of Guarantor's death. Subject to the foregoing, Guarantor's executor or administrator or other
 legal representative may terminate this Guaranty in the same manner in which Guarantor might have terminated it and with the same effect.
 Release of any other guarantor or termination of any other guaranty of the Indebtedness shall not affect the liability of Guar8ntor under this
 Guaranty. A revocation Lender receives from anyone or more Guarantors shall not affect the liability ot any remaining Guarantors under this
 Guaranty. It is anticipated that fluctuations may occur In the aggregate amount of the Indebtedness covered by this Guaranty, and Guarantor
 specifically Bcknowledges Bnd agrees that reductions in the amount of the Indebtedness, even to zoro dollars 1$0.00), shall not constitute a
 termination of this Guaranty. This Guaranty Is binding upon Guarantor and Guarantor's heirs, successors Bnd assigns so long as any of the
 lndebtedness remains unpaid and even though the Indebtedness may from tEmo to time be zero dollars C$O,OO).
 GUARANTOR'S AUTHORIZATION TO LENDER, Guarantor authorizes Lender, either before or after any revocation hereof, without notice or
 demand and without lessenIng Guarantor's liability under this Guaranty, from tlmo to time: (A) prior to revocation as set forth above, to make
 one or mOle additional secured or unsacured loans to Borrowar, to lease equipment or other goods to Borrower, or otherwise to extend
 additional credit to Borrower: (B) to alter, compromise, renew, extend, accelerate, or otherwise change one or more times the time for payment
 or other terms of the Indebtedness or any part of the Indebtedness, Including increases and decreases of the rata of interest on the
 \ndeb\edness; extensions may be repeated and may be for longer than the original loan term; (C) to take and hold security for the payment of
 this Guaranty or the Indebtedness, and exchange, enforce, waive, SUbordinate, fall or decide not to perfect, 'and release any such security, with
 or without the substitution of new collateral; (01 to release, substitute, agree not to sue, or deal with anyone or more of Borrower's sureties,




      Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 42 ofExhibit
                                                                         242 5
                                                                                                                                                          42
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  40 of
                        Amended Petition Page 33 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 43 ofExhibit
                                                                    242 5
                                                                                         43
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  41 of
                        Amended Petition Page 34 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 44 ofExhibit
                                                                    242 5
                                                                                         44
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  42 of
                        Amended Petition Page 35 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 45 ofExhibit
                                                                    242 5
                                                                                         45
   Case 19-00507
     Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                                Entered 05/08/20   14:36:01    Desc
                                                                                  1-8Main
             E-FILED Claim
                     2018 MAR   Part
                               14 3:564PMFiled
                                          FLOYD  - CLERK   Desc
                                                          OF     Exhibit
                                                             DISTRICT    Exhibits
                                                                      COURT          to
                            Document         Page  43 of
                           Amended Petition Page 36 of 45152



               CEDAR
               RAPIDS
               BANK &
               TRUST
                                                     COMMERCIAL GUARANTY




Borrower:       MCQUILLEN PLACE COMPANY , LLC                                   Lender:          CEDAR RAPIDS BANK AND TRUST COMPANY
                " 10 N GRAND AVE STE JOO                                                         500 1ST AVENUE NE STE 100
                CHARLES CITY , IA 50616                                                          CEDAR RAPIDS, IA 52401
Guarantor:      AMELIA MANAGEMENT. LlC
                ",0 N GRAND AVE STE 300
                CHARLES CITY , IA 50616


 CONTINUING GUARANTEE OF PAYMENT ANO PERFORMANCE. For good and valuable consideration. Guarantor absolutely and unconditionallv
 guarantees full and punctual payment and satisfaction of the Indebtedness of Borrower to lender. and the perform ance and discharge of all
 Borrower's obligations under the Note and the Related Documents, This is a guaranty of payment and performance and not of collection, 50
 Lender can enforce this Guaranty against Guarantor even when Lender has not exhausted lender 's remedies ogainst anyone else obligated to
 pay the Indebtedness or against any coUateral securing the Indebtedness, t his Guaranty or any other gua ranty of the Indebtedness. Guarantor
 will make any payments to l ender or its order, on demand, in legal tender of the .United STaTes of America, in same-day funds, without set·off or
 deduction or counterclaim, and will otherwise perform Borrower ' s obligations under the Note and Related Documents . Under this Guaranty.
 Guarantor's liability Is unlimited and Guarantor's obligations Bre continuing ,
 INDEBTEDNESS. The wo rd - Indebtedness" 8S used in this Guaranty means all of the principal amount outstanding from time to time and at any
 one or m ore times. accruce unpaid Interest thereon and all collection costs and legal expenses related thereto permitted by law. attorneys' fees,
 arising from any and all debts, liabilities and obligations of every nature or form, now oxisting or hereafter arising or acquired, that Borrower
 individually or collectively or interchangeably with others, owes or will owe lender. " Indebtedness " includes. without limitation: loans, advclnces ,
 debls , overdraft indebtedness . credit card indebtednes s. lea se obligations , liabilities and obligctions under any interest rate protection
 agteemems or fo reign currency exchange agreements or commodity price protection IIgr ecments . other obligations. and liabilities at Borrower,
 and any preSCnl or future judgments against Borrower , future advances, loans or transllct lons that renew , extend. modify . refinance. consolidate
 or substitute these debts, liabilities and obligations whe ther : voluntarily or involuntarily Incurred; due or to become due by their terms or
 accele ration; absolute or cont ingent; liquidate d or unliquidated ; determined or undetermined; direct or indirect; primary or secondary in nature or
 arising from a guaranty or surety; secured or unsecured; joint or several or joint and sevornl; evIdenced by a negotiable or non·negotiable
 instrument or writing; originated by lender or another or others; barred or unenforceablo against Borrower for any reason whatsoever; for any
 transactions that may be voidable for any reason (such 8S infancy, insanlry, ultra vIres or otherwise); and originated then reduced or
 extinguished and then atlerwllrds increased or reinstated.
 If lender presently holds one or more guaranties. or herenher recei ves additional guaranties from Guarantor. lender'S rights under all guoranlies
 shall be cumulative . This Guaranty shall no t !unless specificallv provided below to the contrary) sHect or invalidate any such o ther guatnnties.
 Guarantor 's liability will be Guarantor' s aggregate liabililY under the tarms of this GuarnnlY and any such O1her un terminated guaranties.
 CONTINUING GUARANTY. THIS IS A ·CONTINUING GUARANTY" UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
 PUNCTUAL PAYMENT, PER FORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
 HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS,     ACCORD INGLY, ANY PAYMENTS MADE ON THE
 INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
 REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO
 BALANCE FROM TIM E TO TIME .
  DURATION OF GUARANTY. This Guatnntv will take effoct when received by l ender without th o necessitY of any acceptance by lender, or any
  notice 10 Guarantor or to Borrower, and will continue in lull force until all the Indebtedne ss incurred or contracted before receipt by lender oJ
  any nOllce of revocation shall havo been fully end f inall y pa id and sat isfied nnd all of Guarantor's other obligations undor this Guaranty shall have
  been performed in full. If Guarantor elects to revoke this Guaranty, GuDtantor may only do so in Writing. Guarantor 's written notice of
  revocation must be mailed to lender, by certified mail. at lender's address listed above or such other place as lender may designate in writing,
  Written re vocat ion of this Guaranty will apply only to new Indebtedness c reeted after actual recoipt by lender o f Guarantor's w ritten revoCt!u ion .
  For th is purpose and without limitation, tho term - new Indebtedness· does not include the Indebtedness which at tho time of notice of
 revocation is contingent, unliquidated. undetermined or not due and which later becomes absolute, liquidated , determined or due. For this
 purpose and without Ilmitation, "new Indebtedness" does not include all or part of the Indebtedness that is: incurred by Borrower prior 10
 revocation; inc urred under n comm itment tho t became binding before revocation; any renow nls, extensions, substitutions, and modifications of
 the Indebtedness. This Guaranty shall bind Guarantor's estnte as to the Indebtedness created both before and after Guarantor ' s death or
 incapacity. rogardless of lender's actual notice of Guarantor's death, Subject to the foregoing. Guarantor's exacutor or administ rator 0 1 other
 legal representative may terminate this Guaranty in the samo manner In whic h Guarantor might have terminated it and with the same effect .
 Release of nny other guarantor or terminotion of any other guaranty of the indebtedness shall not affect the liability of Guarantor under this
 Guaranty . A revocat ion Lender receives from anyone or more Guarontors shall nOt affect th e liability of any remaining Guarantors undf!r This
 Guaranty . It is anticipated that fluctuations may occur in the a99roga10 amount of the Indebtedness covered by this Guaranty, and Guarantor
 specifically acknowledges end agrees that roductions in the amount ot the Indebtedness, even to zero dollars (SO.OO). shall not const itute 8
 termination of this Guaranty. This Guaranty is binding upon Gunrantor and Guarantor 's hoirs. successors and assigns so long as any of th e
 Indebtedness remains unpaid and even though tha Indebtedness may from tlmo to timo be zero dollars 1$0 .00) .
 GUARANTOR'S AUTHORIZATION TO lENDER, Guarantor authorizes lend er, either before or after any revocation hereof, wnhout notlCD or
 demand lind without lo ss ening Guarantor's 1i8bHity undar this Guaranty. from time to timo : (A) prior to revocatIon as se t forth above, to make
 one or more additional secured or unsecured lonns to Borrower , to loaso equipment or other goods to Borrower , or otherwise to extend
 additional credit to Borrower; (B) to atter. compromise, renew, extend, accelerate, or otherwise change one or more times tho time for payment
 or other terms of the Indebledness or any part of the Indebtedness, Including increases and decreases of the rate of intere st on the
 Indebtedness; extensions may be (epeated and mOlY be for longer than the original loan term ; Ie) to take and hold security for the payment of
 this Gua ranty or the Indebtedness, and exchange, en force, waive, subordinate, fail or decide not to perfect. and release any such security, with
 or without tho substitution ot new collatoral; {OJ to release , substitute , agree not to sue, or deal with anyone or more of Borrower' s sureties.




      Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 46 ofExhibit
                                                                         242 6
                                                                                                                                                              46
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  44 of
                        Amended Petition Page 37 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 47 ofExhibit
                                                                    242 6
                                                                                         47
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  45 of
                        Amended Petition Page 38 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 48 ofExhibit
                                                                    242 6
                                                                                         48
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  46 of
                        Amended Petition Page 39 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 49 ofExhibit
                                                                    242 6
                                                                                         49
   Case 19-00507
     Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                                Entered 05/08/20   14:36:01    Desc
                                                                                  1-8Main
             E-FILED Claim
                     2018 MAR   Part
                               14 3:564PMFiled
                                          FLOYD  - CLERK   Desc
                                                          OF     Exhibit
                                                             DISTRICT    Exhibits
                                                                      COURT          to
                            Document         Page  47 of
                           Amended Petition Page 40 of 45152




               ~
               BANK &
               TRUST
                                                    COMMERCIAL GUARANTY




Borrower:       MCQUILLEN PLACE COMPANY, LLC                                  Lender:         CEDAR RAPIDS BANK AND TRUST COMPANY
                1110 N GRAND AVE STE 300                                                      500 1ST AVENUE NE STE 100
                CHARLES CITY. IA 50616                                                        CEDAR RAPIDS, IA 52401
Guarantor:      ROBERT L THOMSON
                401 SPRIGGS ST
                CHARLES CITY.. IA 50616


 CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration, Guarantor absolutely and unconditionally
 guarantees full and punctual payment and satisfaction of Guarantor's Share of the Indebtedness of Borrower to Lender, and the performance
 and discharge of all Borrower's obligations under the Note arid the Related Documents. This is a guaranty of payment and performance and not
 of collection, so Lender can enforce this Guaranty against Guarantor even when Lender has not exhausted Lender'S remedies against anyone
 else obligated to pay the Indebtedness or against any collateral securing the Indebtedness, this Guaranty or any other guaranty of the
 Indebtedness. Guarantor will make any payments to Lender or its order, on demand, in legal tender of the United States of America, in
 same-day funds, without set-off or deduction or counterclaim, and will otherwise perform Borrower's obligations under the Note and Related
 Documents. Under this Guaranty, Guarantor's obligations are continuing.
 INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty means all of the principal amount outstanding from time to time and at any
 one or more times, accrued unpaid Interest thereon and all collection costs and legal expenses related thereto permitted by law. attorneys' fees,
 arising from any and all debts, liabilities and obligations of every nature or form, now existing or hereafter ariSing or acquired, that Borrower
 individually or collectively or inter~hangeably with others, owes or will owe Lender. "Indebtedness" Includes, without limitation, loans, advances,
 debts, overdraft Indebtedness, credit card indebtedness, lease obligations, liabilities and obligations under any interest rate protection
 agreements or foreign currency exchange agreements or commodity price protection agreements, other obligations, and liabilities of Borrower,
 and any present or future judgments against Borrower, future advances, loans or transactions that renew, extend, modify. refinance, consDlidate
 or substitute these debts, liabilities and obligations whether: voluntarily or involuntarily incurred; due or to become due by their terms or
 acceleration; absolute or contingent; liquidated or unliquidated; determined or undetermined; direct or Indirect; primary or secondary in nature or
 arising from a guaranty or surety; secured or unsecured; joint or several or joint and several; evidenced by a negotiable or non-negotiable
 instrument or writing; originated by Lender or another or others; barred or unenforceable against Borrower for any reason whatsoever; for any
 transactions that may be voidable for any reason (such as Infancy. Insanity, ultra vires or otherwise); and originated then reduced or
 extinguished and then afterwards increased or reinstated.
 If Lender presently holds one or more 9lJaranties, or hereafter receives additional guaranties from Guarantor, Lender's rights under all guaranties
 shall be cumulative. This Guaranty shall not (unless specifically provided be/ow to the contrary) affect or Invalidate any such other guaranties.
 Guarantor's liability will be Guarantor's aggregate liability under the terms of this Guaranty and any such other unterminated guaranties.
 GUARANTOR'S SHARE OF THE INDEBTEDNESS. The words "Guarantor's Share of the Indebtedness· 8S used in this Guaranty mean an
 amount not to exceed Nine Hundred Thousand & 00/100 Dollars ($900,000.00) of all the principal amount, interest thereon to the extent not
 prohibited by law, and all collection costs, expenses and attorneys' fees whether or not there Is a lawsuit, and if there is a lawsuit, any fees and
 costs for triel Bnd appeals.
 Guarantor's Share of the Indebtedness will only be reduced by sums actually paid by Guarantor under this Guaranty, but will not be reduced by
 sums from any other source including, but not limited to, sums realized from any collateral securing the Indebtedness or this Guaranty, or
 payments by anyono other than Guarantor, or reductions by operation of law, judicial order or equitable prinCiples. Lender has the sole and
 absolute discretion to determine how sums shall be applied among guaranties of the Indebtedness.
 The above limitation on liability 1s not 8 restriction on the amount of the Note of Borrower to Lender either In the aggregate or at anyone time.
 CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY· UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
 PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE GUARANTOR'S SHARE OF THE INDEBTEDNESS OF BORROWER TO
 LENDER, NOW EXISTING OR HEREAFTER ARISING OR ACQUIRED, ON A CONTINUING BASIS. ACCORDINGLY, ANY PAYMENTS MADE ON
 THE INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
 REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAYBE A ZERO
 BALANCE FROM TIME TO.TIME.
 DURATION OF GUARANTY. This Guaranty will take effect when received by Lender without the necessity of any acceptance by Lender, or any
 notice to Guarantor or to Borrower, and will continue in full force until all the Indebtedness incurred or contracted before receipt by lender of
 any notice of revocation shall have been fully and finally paid and satisfied and all of Guarantor's other obligations under this Guaranty shall have
 been performed in full. If Guarantor elects to revoke this Guaranty. Guarantor may only do 80 in writing. Guarantor's written notice of
 revocation must be mailed to lender, by certified mail, at Lender's address listed above or such other place as Lender may designate in writing.
 Written revocation of this Guaranty will apply only to new Indebtedness created after actual receipt by Lender of Guarantor's written revocation.
 For this purpose and without limitation, the term Dnew Indebtedness" does not include the Indebtedness which at the time of notice of
 revocation is contingent. unliquidated, undetermined or not due and which later becomes absolute, liquidated, determined or due. For this
 purpose and without limitation, "new Indebtedness· does not include all or part of the Indebtedness that is: Incurred by Borrower prior to
 revocation; incurred under a commitment that became binding before revocation; any renewals, extensions, substitutions, and modifications of
  the Indebtedness. This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before and after Guarantor's death or
 incapacity, regardless of Lender's actual notice of Guarantor's death. Subject to the foregoing. Guarantor's executor or administrator or other
 legal representative may terminate this Guarantv in the same manner in which Guarantor might have terminated it and with the same effect.
 Release 01 any other guarantor or termination of any other guaranty of the Indebtedness shall not affect the liability of Guarantor undel this
 Guaranty. A revocation Lender receives from anyone or more Guarantors shall not affect the liability of any remaining Guarantors under this
 Guaranty. It Is anticipated that fluctuations may occur in the 899r098te amount of the Indebtedness covered bV this Guarantv. a"nd Guarantor
 specifically acknowledgBs and agrees that reductions in the amount of the Indebtedness. evon to zero dollars ($O,OOJ, shall not.constltute a




      Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 50 ofExhibit
                                                                         242 7
                                                                                                                                                         50
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  48 of
                        Amended Petition Page 41 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 51 ofExhibit
                                                                    242 7
                                                                                         51
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  49 of
                        Amended Petition Page 42 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 52 ofExhibit
                                                                    242 7
                                                                                         52
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  50 of
                        Amended Petition Page 43 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 53 ofExhibit
                                                                    242 7
                                                                                         53
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  51 of
                        Amended Petition Page 44 of 45152




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 54 ofExhibit
                                                                    242 8
                                                                                         54
Case 19-00507
  Case 19-00507 Doc 177 4-2Filed  05/08/20 07/03/19
                                             Entered 05/08/20   14:36:01    Desc
                                                                               1-8Main
          E-FILED Claim
                  2018 MAR   Part
                            14 3:564PMFiled
                                       FLOYD  - CLERK   Desc
                                                       OF     Exhibit
                                                          DISTRICT    Exhibits
                                                                   COURT          to
                         Document         Page  52 of
                        Amended Petition Page 45 of 45152




    Acceptance of partial payment shall not be deemed or considered, and shall not constitute,
    satisfaction or cure of the default described herein.

    If you do not correct this default by the date stated above, CRBT may exercise its rights against
    you under the law, and under the terms of the Note and all Guarantees.

    If you have any questions, write or telephone Cedar Rapids Bank and Trust Company, 500 1"
    Avenue NE, Ste. 100, Cedar Rapids, IA 52401, or, call me at (319) 743-7017.



   {!l;i7d(~
    David V. Castelluccio
    Vice President, Special Assets

    Cc: Diane Wolfe, Vice President and Chief Credit Officer, 1" Security Bank - via e-mail
    dwolfe@lstsecuritybank.com




                                                                  People you can bank on. ®

 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 55 ofExhibit
                                                                    242 8
                                                                                                        55
  Case
Case   19-00507Claim
     19-00507     Doc4-2
                       177PartFiled 05/08/20   Entered   05/08/20  14:36:01 Desc Main
                              01311:52
            E-FILED 2018 MAYDocumentFiled
                                       AM 07/03/19
                                          FLOYD  - 53 Desc
                                                   CLERK  OFExhibit Amended
                                                             DISTRICT COURT & Substituted
                                            Page
                                  Petition Page 1 of 9of 152




                  IN THE IOWA DISTRICT COURT FOR FLOYD COUNTY

 CEDAR RAPIDS BANK AND TRUST    )
 COMPANY,                       )
                                )
            Plaintiff,          )            Case No. EQCV 031170
       v.                       )
                                )            Amended and Substituted
 MCQUILLEN PLACE COMPANY, LLC, )             PETITION TO FORECLOSE
 CHARLES M. THOMSON, ROBERT L. )             MORTGAGE WITHOUT REDEMPTION
 THOMSON, AMELIA MANAGEMENT, )
 LLC, AMELIA TRUST, CERRO GORDO )
 COUNTY, IOWA, and SCHINDLER    )
 ELEVATOR CORPORATION,          )
                                )
            Defendants.         )

                                        NOTICE

      THE PLAINTIFF HAS ELECTED FORECLOSURE WITHOUT REDEMPTION.
 THIS MEANS THAT THE SALE OF THE MORTGAGED PROPERTY WILL OCCUR
 PROMPTLY AFTER ENTRY OF JUDGMENT UNLESS YOU FILE WITH THE
 COURT A WRITTEN DEMAND TO DELAY THE SALE. IF YOU FILE A WRITTEN
 DEMAND, THE SALE WILL BE DELAYED UNTIL TWELVE MONTHS (or SIX
 MONTHS if the petition includes a waiver of deficiency judgment) FROM ENTRY OF
 JUDGMENT IF THE MORTGAGED PROPERTY IS YOUR RESIDENCE AND IS A
 ONE-FAMILY OR TWO-FAMILY DWELLING OR UNTIL TWO MONTHS FROM
 ENTRY OF JUDGMENT IF THE MORTGAGED PROPERTY IS NOT YOUR
 RESIDENCE OR IS YOUR RESIDENCE BUT NOT A ONE-FAMILY OR TWO-
 FAMILY DWELLING. YOU WILL HAVE NO RIGHT OF REDEMPTION AFTER
 THE SALE.    THE PURCHASER AT THE SALE WILL BE ENTITLED TO
 IMMEDIATE POSSESSION OF THE MORTGAGED PROPERTY.                       YOU MAY
 PURCHASE AT THE SALE.
      IF YOU DO NOT FILE A WRITTEN DEMAND TO DELAY THE SALE AND IF
 THE MORTGAGED PROPERTY IS YOUR RESIDENCE AND IS A ONE-FAMILY OR
 TWO-FAMILY DWELLING, THEN A DEFICIENCY JUDGMENT WILL NOT BE
 ENTERED AGAINST YOU. IF YOU DO FILE A WRITTEN DEMAND TO DELAY
 THE SALE, THEN A DEFICIENCY JUDGMENT MAY BE ENTERED AGAINST YOU
 IF THE PROCEEDS FROM THE SALE OF THE MORTGAGED PROPERTY ARE
 INSUFFICIENT TO SATISFY THE AMOUNT OF THE MORTGAGE DEBT AND
 COSTS.
      IF THE MORTGAGED PROPERTY IS NOT YOUR RESIDENCE OR IS NOT A
 ONE-FAMILY OR TWO-FAMILY DWELLING, THEN A DEFICIENCY JUDGMENT

 {02434664.DOC}                         1

    Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 56 of 242
                                                                                            56
  Case
Case   19-00507Claim
     19-00507     Doc4-2
                       177PartFiled 05/08/20   Entered   05/08/20  14:36:01 Desc Main
                              01311:52
            E-FILED 2018 MAYDocumentFiled
                                       AM 07/03/19
                                          FLOYD  - 54 Desc
                                                   CLERK  OFExhibit Amended
                                                             DISTRICT COURT & Substituted
                                            Page
                                  Petition Page 2 of 9of 152




 MAY BE ENTERED AGAINST YOU WHETHER OR NOT YOU FILE A WRITTEN
 DEMAND TO DELAY THE SALE.

                  Plaintiff, Cedar Rapids Bank and Trust Company (hereinafter “CRBT”), for its

 cause of action against Defendants, respectfully states:

                  1.    CRBT is a state bank organized and existing under the laws of the State of

 Iowa, with its principal place of business in Cedar Rapids, Linn County, Iowa.

                  2.    Defendant, McQuillen Place Company, LLC (“McQuillen”) is an Iowa

 limited liability company with its principal place of business in Charles City, Floyd County,

 Iowa.

                  3.    Defendant, Charles M. Thomson is an individual resident of Charles City,

 Floyd County, Iowa.

                  4.    Defendant, Robert L. Thomson is an individual resident of Charles City,

 Floyd County, Iowa.

                  5.    Defendant, Amelia Management, LLC (“Amelia Management”), is an

 Iowa limited liability company with its principal place of business in Charles City, Floyd

 County, Iowa.

                  6.    Defendant, Amelia Trust, is a trust organized and existing under the laws

 of the State of Iowa, and pursuant to the Amelia Trust Declaration and Agreement dated April

 20, 2012. Charles M. Thomson serves as the Trustee of the Amelia Trust.

                  7.    McQuillen is the record titleholder of the following described real

 property situated in Floyd County, Iowa, to wit:

         LOTS ONE, TWO, THREE, FOUR AND FIVE (1, 2, 3, 4 AND 5) OF THE
         IRREGULAR SURVEY OF BLOCK TWENTY-ONE (21), ORIGINAL
         PLAT OF ST. CHARLES, NOW INCORPORATED IN AND AS A PART

 {02434664.DOC}                               2

    Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 57 of 242
                                                                                                     57
  Case
Case   19-00507Claim
     19-00507     Doc4-2
                       177PartFiled 05/08/20   Entered   05/08/20  14:36:01 Desc Main
                              01311:52
            E-FILED 2018 MAYDocumentFiled
                                       AM 07/03/19
                                          FLOYD  - 55 Desc
                                                   CLERK  OFExhibit Amended
                                                             DISTRICT COURT & Substituted
                                            Page
                                  Petition Page 3 of 9of 152




         OF CHARLES CITY, IOWA (also known as McQuillen Place Condominiums,
         or Condominium Unit A and Condominium Unit B of McQuillen Place
         Condominiums, hereinafter “McQuillen Property”).

                  8.       Upon information and belief, Defendant Schindler Elevator Corporation is

 a Delaware corporation with its principal place of business in Morristown, New Jersey.

                  9.       On or about December 31, 2014, McQuillen executed and delivered a

 Promissory Note to CRBT (“Note”), in the original principal sum of Three Million Eight

 Hundred Eighty Thousand and No/100 Dollars ($3,880,000.00), bearing interest at the initial

 variable rate of 5.25% per annum, and originally payable at maturity on June 30, 2016. A true

 and correct copy of Note 1 is attached hereto as “Exhibit 1” and is incorporated by reference as

 though fully set forth herein.

                  10.      The Note was amended by Change in Terms Agreements dated June 30,

 2016, December 1, 2016, March 31, 2017 and June 30, 2017, respectively (collectively

 “Amendments”). Under the terms of the Amendments the Note currently bears interest at the

 variable rate of 6.75% per annum, and matured on December 15, 2017. Copies of the

 Amendments are attached hereto as “Exhibit 2.”

                  11.      To secure the indebtedness evidenced by the Note, McQuillen, on

 December 31, 2014, executed and delivered a Construction Mortgage (“Mortgage”) to CRBT,

 which was filed on January 5, 2015, in Book 2015 at Page 0014 of the records of the Floyd

 County, Iowa Recorder. The Mortgage mortgages and conveys the McQuillen Property in favor

 of CRBT as security for the Note and the indebtedness evidenced thereby. A true and correct

 copy of the Mortgage is attached hereto as “Exhibit 3” and incorporated by reference as though

 fully set forth herein.


 {02434664.DOC}                                 3

    Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 58 of 242
                                                                                                      58
  Case
Case   19-00507Claim
     19-00507     Doc4-2
                       177PartFiled 05/08/20   Entered   05/08/20  14:36:01 Desc Main
                              01311:52
            E-FILED 2018 MAYDocumentFiled
                                       AM 07/03/19
                                          FLOYD  - 56 Desc
                                                   CLERK  OFExhibit Amended
                                                             DISTRICT COURT & Substituted
                                            Page
                                  Petition Page 4 of 9of 152




                  12.      To further secure the indebtedness evidenced by the Note, Charles M.

 Thomson executed and delivered to CRBT an unlimited Commercial Guaranty dated December

 31, 2014 (“Charles Thomson Guaranty”), by the terms of which he personally guaranteed all of

 McQuillen’s obligations under the Note and Mortgage. A true and correct copy of the Charles

 Thomson Guaranty is attached hereto as “Exhibit 4” and incorporated by reference as though

 fully set forth herein.

                  13.      To further secure the indebtedness evidenced by the Note, the Amelia

 Trust executed and delivered to CRBT an unlimited Commercial Guaranty dated December 31,

 2014 (“Amelia Trust Guaranty”), by the terms of which the Amelia Trust guaranteed all of

 McQuillen’s obligations under the Note and Mortgage. A true and correct copy of the Amelia

 Trust Guaranty is attached hereto as “Exhibit 5” and incorporated by reference as though fully

 set forth herein.

                  14.      To further secure the indebtedness evidenced by the Note, Amelia

 Management executed and delivered to CRBT an unlimited Commercial Guaranty dated

 December 31, 2014 (“Amelia Management Guaranty”), by the terms of which Amelia

 Management guaranteed all of McQuillen’s obligations under the Note and Mortgage. A true

 and correct copy of the Amelia Management Guaranty is attached hereto as “Exhibit 6” and

 incorporated by reference as though fully set forth herein.

                  15.      To further secure the indebtedness evidenced by the Note, Robert L.

 Thomson executed and delivered to CRBT a limited Commercial Guaranty dated December 31,

 2014 (“Robert Thomson Guaranty”), by the terms of which he personally guaranteed

 $900,000.00 of McQuillen’s obligations under the Note and Mortgage. A true and correct copy


 {02434664.DOC}                                 4

    Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 59 of 242
                                                                                                  59
  Case
Case   19-00507Claim
     19-00507     Doc4-2
                       177PartFiled 05/08/20   Entered   05/08/20  14:36:01 Desc Main
                              01311:52
            E-FILED 2018 MAYDocumentFiled
                                       AM 07/03/19
                                          FLOYD  - 57 Desc
                                                   CLERK  OFExhibit Amended
                                                             DISTRICT COURT & Substituted
                                            Page
                                  Petition Page 5 of 9of 152




 of the Robert Thomson Guaranty is attached hereto as “Exhibit 7” and incorporated by reference

 as though fully set forth herein.

                  16.      The Note and Mortgage provide that if any payment is not made on the

 date it is due, the Note will be in default.

                  17.      The Note matured according to its terms on December 15, 2017, and

 McQuillen has failed to pay the balance owed under the Note. CRBT gave McQuillen, Robert L.

 Thomson, Charles M. Thomson, Amelia Trust and Amelia Management a Notice of Default, true

 and correct copies of which are attached hereto as “Exhibit 8” and incorporated by reference as if

 fully set forth herein.

                  18.      The default under the Note and Mortgage has not been cured and the

 indebtedness under the terms of the Note and the Mortgage has not been paid to CRBT.

                  19.      CRBT is the owner and holder of the Note and Mortgage, and as of March

 12, 2018, there is due and payable to CRBT the principal balance of $3,879,992.13, plus accrued

 interest in the amount of $99,128.41, late charges of $385,188.33, plus accruing interest on the

 principal balance at the rate of 11.75% per annum from March 12, 2018 forward.

                  20.      The Mortgage provides that McQuillen is obligated to pay all real estate

 taxes, special assessments, and fire and hazard insurance premiums with respect to the

 McQuillen Property. CRBT has been forced to advance or may advance payments for real estate

 taxes and insurance premiums, and is entitled to recover the same with interest at the rate of

 11.75% per annum.




 {02434664.DOC}                                 5

    Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 60 of 242
                                                                                                      60
  Case
Case   19-00507Claim
     19-00507     Doc4-2
                       177PartFiled 05/08/20   Entered   05/08/20  14:36:01 Desc Main
                              01311:52
            E-FILED 2018 MAYDocumentFiled
                                       AM 07/03/19
                                          FLOYD  - 58 Desc
                                                   CLERK  OFExhibit Amended
                                                             DISTRICT COURT & Substituted
                                            Page
                                  Petition Page 6 of 9of 152




                  21.   CRBT has paid or may pay for lien searches or continuations of the

 abstract of title, and is entitled under the terms of the Mortgage to recover the same with interest

 at the rate of 11.75% per annum.

                  22.   The Note and Mortgage provide that in the event of default, suit, and

 foreclosure, the holder’s attorney’s fees and other expenses of litigation, shall be paid by

 McQuillen. CRBT’s attorneys are filing an affidavit for such fees, as is required by statute,

 contemporaneously with the filing of this Petition. CRBT asks for such attorney’s fees as it may

 recover under the Note and Mortgage and applicable statutes.

                  23.   The Note provides that upon default, the interest rate increases by 5% per

 annum. CRBT is entitled to interest on its judgment at the contract rate of 11.75% per annum.

 See Iowa Code §§ 535.2(1), 668.13(2).

                  24.   CRBT is the owner and holder of the Note and Mortgage.

                  25.   CRBT does not waive its right to a deficiency judgment, but requests

 foreclosure of the Mortgage without redemption pursuant to Iowa Code sections 654.20 through

 654.26. The Property is not the residence of McQuillen, Amelia Trust, Amelia Management,

 Charles M. Thomson or Robert L. Thomson, and is not a one-family or two-family dwelling.

                  26.   CRBT is credibly informed and believes that Cerro Gordo County, Iowa

 claims to have some lien, claim, right, title or interest in the McQuillen Property by virtue of a

 Forgivable Mortgage dated July 5, 2013 and filed on January 15, 2015 in Book 2015 at Page

 0100 of the records of the Floyd County, Iowa Recorder. CRBT believes, and therefore alleges,

 that any interest that Cerro Gordo County, Iowa may have under such Mortgage is junior and

 inferior to CRBT’s Mortgage, and that CRBT’s Mortgage creates a lien, claim and interest in the


 {02434664.DOC}                                6

    Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 61 of 242
                                                                                                        61
  Case
Case   19-00507Claim
     19-00507     Doc4-2
                       177PartFiled 05/08/20   Entered   05/08/20  14:36:01 Desc Main
                              01311:52
            E-FILED 2018 MAYDocumentFiled
                                       AM 07/03/19
                                          FLOYD  - 59 Desc
                                                   CLERK  OFExhibit Amended
                                                             DISTRICT COURT & Substituted
                                            Page
                                  Petition Page 7 of 9of 152




 McQuillen Property that is superior to any of the asserted claims and interests of Cerro Gordo

 County, Iowa and the other Defendants, or anyone claiming by, through or under any of the

 Defendants.

                  27.   CRBT is credibly informed and believes that Schindler Elevator

 Corporation claims or may claim to have some lien, claim, right, title or interest in the

 McQuillen Property by virtue of a Mechanic’s Lien in the amount of $53,829.00, filed on

 December 22, 2017, as MNLR #014429-0 with the Iowa Secretary of State’s Mechanic’s Notice

 and Lien Registry. CRBT believes, and therefore alleges, that any interest that Schindler

 Elevator Corporation may have under such Mechanic’s Lien is junior and inferior to CRBT’s

 Mortgage, and that CRBT’s Mortgage creates a lien, claim and interest in the McQuillen

 Property that is superior to any of the asserted claims and interests of Schindler Elevator

 Corporation and the other Defendants, or anyone claiming by, through or under any of the

 Defendants.

                  WHEREFORE, Plaintiff Cedar Rapids Bank and Trust Company prays for

 judgment in personam against Defendants, McQuillen Place Company, LLC, Charles M.

 Thomson, Robert L. Thomson, Amelia Management, LLC and Amelia Trust, jointly and

 severally, provided that the personal judgment against Defendant Robert L. Thomson shall not

 exceed the sum of $900,000.00, and for judgment in rem against the McQuillen Property and all

 of the Defendants, with said judgment being for the principal amount of $3,879,992.13, plus

 accrued interest in the amount of $99,128.41, late charges of $385,188.33, plus accruing interest

 on the principal balance at the rate of 11.75% per annum from March 12, 2018 forward, plus the

 costs and expenses incurred in enforcing the Note and Mortgage including the costs of this action


 {02434664.DOC}                               7

    Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 62 of 242
                                                                                                     62
  Case
Case   19-00507Claim
     19-00507     Doc4-2
                       177PartFiled 05/08/20   Entered   05/08/20  14:36:01 Desc Main
                              01311:52
            E-FILED 2018 MAYDocumentFiled
                                       AM 07/03/19
                                          FLOYD  - 60 Desc
                                                   CLERK  OFExhibit Amended
                                                             DISTRICT COURT & Substituted
                                            Page
                                  Petition Page 8 of 9of 152




 and reasonable attorney’s fees for Plaintiff’s attorneys, plus any real estate taxes, special

 assessments, and fire and hazard insurance premiums and abstracting fees advanced or incurred

 by Plaintiff; and for interest on said judgment at the rate of 11.75% per annum from the date of

 filing the Petition herein.

                  Plaintiff further prays for judgment and decree

                  (a)    establishing Plaintiff's Mortgage as superior to all other liens upon the
                         McQuillen Property;

                  (b)    foreclosing Plaintiff's Mortgage for the full amount of the aforesaid
                         judgment, interest and costs;

                  (c)    establishing that Plaintiff's first and superior lien in the McQuillen
                         Property dates from the date of execution of said Mortgage; and

                  (d)    foreclosing Plaintiff's Mortgage against the Defendants.

                  Plaintiff further prays

                  (a)    that the Court find that Plaintiff is entitled to foreclosure without
                         redemption as provided in Iowa Code section 654.20 through 654.26;

                  (b)    that the judgment decree forever bar and stop each and every Defendant
                         from having or asserting any right, title, lien, interest or claim in or to the
                         McQuillen Property;

                  (c)    that a Special Execution issue from this Court directing the sale of said
                         McQuillen Property or so much thereof as may be necessary to satisfy said
                         judgment, interests, expenses, and costs; and

                  d)     that a Sheriff's Deed should issue conveying the absolute title to the
                         McQuillen Property against Defendants, and all persons claiming by,
                         through, or under them with a Writ of Possession then issuing forthwith to
                         put the Grantee of said Sheriff's Deed in immediate possession of the
                         McQuillen Property.

                  Cedar Rapids Bank and Trust Company further prays for general execution to

 issue against the Defendants, McQuillen Place Company, LLC, Charles M. Thomson, Robert L.


 {02434664.DOC}                                 8

    Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 63 of 242
                                                                                                           63
  Case
Case   19-00507Claim
     19-00507     Doc4-2
                       177PartFiled 05/08/20   Entered   05/08/20  14:36:01 Desc Main
                              01311:52
            E-FILED 2018 MAYDocumentFiled
                                       AM 07/03/19
                                          FLOYD  - 61 Desc
                                                   CLERK  OFExhibit Amended
                                                             DISTRICT COURT & Substituted
                                            Page
                                  Petition Page 9 of 9of 152




 Thomson, Amelia Management, LLC and Amelia Trust, jointly and severally, (provided that

 such execution against Defendant Robert L. Thomson shall not exceed the sum of $900,000.00),

 if the McQuillen Property is insufficient or unavailable to satisfy the judgment and costs; and for

 all other and further relief the Court deems just and equitable.

                  Cedar Rapids Bank and Trust Company further prays for all other and further

 relief the Court deems just and equitable.


                                               /s/ Joseph E. Schmall
                                               Joseph E. Schmall (AT0007023)
                                               BRADLEY & RILEY PC
                                               2007 First Avenue SE
                                               PO Box 2804
                                               Cedar Rapids, IA 52406-2804
                                               Phone: (319) 363-0101
                                               Fax: (319) 363-9824
                                               Email: jschmall@bradleyriley.com

                                               ATTORNEY FOR CEDAR RAPIDS BANK AND
                                               TRUST COMPANY




 {02434664.DOC}                                9

    Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 64 of 242
                                                                                                       64
 Case
 Case 19-00507
      19-00507      Doc 177
                    Claim     Filed205/08/20
                          4-2 Part             Entered Desc
                                      Filed 07/03/19    05/08/20 14:36:01
                                                             Exhibit        Desc Main
                                                                     POC attachment
                              DocumentPagePage    62
                                             1 of 8  of 152



                             STATEMENT ATTACHED
                                      TO
                                PROOF OF CLAIM
                         McQUILLEN PLACE COMPANY, LLC
                               CASE NO. 19-00507

       First Security Bank & Trust Company (“Claimant”) files this proof of claim. The claim
is based upon a promissory note dated December 31, 2014, executed by the Debtor and
originally given to Cedar Rapids Bank & Trust Company (“CRBT”). The promissory note
was subsequently assigned to Claimant by CRBT.

        The promissory note is primarily secured by a mortgage against real estate locally
known as 107 - 109 and 123 Main Street, Charles City, Floyd County, Iowa, and which is
legally described, to wit:

       LOT ONE (1), BLOCK TWENTY ONE (21), EXCEPT THE
       NORTHWESTERLY TWENTY TWO FEET (NWLY 22') THEREOF, OF THE
       ORIGINAL PLAT OF ST. CHARLES, NOW A PART OF CHARLES CITY,
       IOWA, OTHERWISE DESCRIBED AS: LOT ONE (1) OF THE IRREGULAR
       SURVEY OF BLOCK TWENTY ONE (21), ORIGINAL PLAT OF ST.
       CHARLES. NOW A PART OF CHARLES CITY, IOWA, EXCEPT THE
       NORTHWESTERLY TWENTY TWO FEET (NWLY 22') THEREOF;

       AND

       THE NORTH ONE HALF (N ½) OF THE WEST FORTY FEET (W 40') OF
       THE BRICK WALL BETWEEN LOTS ONE (1) AND TWO (2), BLOCK
       TWENTY ONE (21), ORIGINAL PLAT OF ST. CHARLES, NOW
       INCORPORATED AS A PART OF CHARLES CITY, IOWA;

       AND

       CHARLES CITY DISASTER REDEVELOPMENT PROJECT IOWA R 36(C)
       PARCEL NO. R 24 (P 10), MORE PARTICULARLY DESCRIBED AS: THE
       NORTHWESTERLY 22.00 FEET OF LOT ONE (1), BLOCK TWENTY ONE
       (21), ORIGINAL PLAT OF ST. CHARLES, NOW INCORPORATED AS THE
       CITY OF CHARLES CITY, FLOYD COUNTY, IOWA.

       (LOCALLY DESCRIBED AS 123 N. MAIN STREET, CHARLES CITY, IOWA
       50616 PARCEL NO. 110146700500)

                                           AND

       LOT TWO (2), BLOCK TWENTY-ONE (21), ORIGINAL PLAT OF ST.
       CHARLES, NOW INCORPORATED AS A PART OF CHARLES CITY,
       IOWA.




   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 65 of 242
                                                                                               65
 Case
 Case 19-00507
      19-00507      Doc 177
                    Claim     Filed205/08/20
                          4-2 Part             Entered Desc
                                      Filed 07/03/19    05/08/20 14:36:01
                                                             Exhibit        Desc Main
                                                                     POC attachment
                              DocumentPagePage    63
                                             2 of 8  of 152



       LOT THREE OF THE IRREGULAR SURVEY OF BLOCK TWENTY-ONE OF
       THE ORIGINAL PLAT OF ST. CHARLES, NOW INCORPORATED AS
       CHARLES CITY.

       LOT 4 OF THE SUB-DIVISION OF LOTS 3 AND 4 OF BLOCK 21 OF THE
       ORIGINAL PLAT OF ST. CHARLES, NOW INCORPORATED AS CHARLES
       CITY, IOWA.

       LOT FIVE (5) OF THE IRREGULAR SURVEY OF BLOCK NO. TWENTY-
       ONE (21) OF THE ORIGINAL PLAT OF ST. CHARLES (NOW
       INCORPORATED AS CHARLES CITY) ACCORDING TO THE SUB-
       DIVISION OF SAID BLOCK TWENTY-ONE (21).

       Prior to the commencement of this case, Claimant filed a mortgage foreclosure
action against the Debtor seeking to foreclose the mortgage. A copy of the mortgage
foreclosure petition and all attachments are attached hereto. Also attached is a copy of the
Assignment and Assumption Agreement whereby CRBT assigned the promissory note and
all security documents to Claimant.

        Claimant is not certain of the value of the above-described real estate. The Debtor
has valued the real estate at $500,000.00 in Schedule A/B. Claimant believes that the real
estate may have a greater value but Claimant adopts the Debtor’s value for the purposes
of this proof of claim. At such time as Claimant has better knowledge of the value of the
above-described real estate, Clamant will file an amended proof of claim.

       The above-described real estate is subject to unpaid real estate taxes that were
delinquent at the commencement of the case in the aggregate amount of $225,282.00.
The installment of real estate taxes that became delinquent on October 1, 2018, was
unpaid in the amount of $106,265.00 plus penalty through April 2019 in the amount
$11,158.00 (aggregating $117,423.00). The installment of real estate taxes that became
delinquent on April 1, 2019, was unpaid in the amount of $106,265.00 plus penalty through
April 2019 in the amount $1,594.00 (aggregating $107,859.00).

       The amount due Claimant is calculated as follows:

 Promissory note principal balance                                         $3,646,790.49
 Real estate tax advance on 6/12/2018                                         236,446.00
 Interest on promissory note balance to 4/25/2019                             138,528.08
 Interest on real estate tax advance to 4/25/2019                               8,981.71
 Total balance due as of 4/25/19                                           $4,030,746.28



                                           -2-



   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 66 of 242
                                                                                               66
 Case
 Case 19-00507
      19-00507      Doc 177
                    Claim     Filed205/08/20
                          4-2 Part             Entered Desc
                                      Filed 07/03/19    05/08/20 14:36:01
                                                             Exhibit        Desc Main
                                                                     POC attachment
                              DocumentPagePage    64
                                             3 of 8  of 152



      The Claimant received a payment in the amount of $900,000.00 from guarantor
Robert Thomson on December 28, 2018. This payment was applied as follows:

        Interest due as of December 28, 2018                                $281,610.03
        Accrued late charges as of commencement of foreclosure               385,188.33
        action and unpaid as of December 28, 2018
        Principal                                                            233,201.64
        Total payment received                                              $900,000.00

       In addition to the foregoing sum, Claimant is entitled to attorney’s fees which have
not yet been determined.

       The principal owner of the Debtor, Charles Thomson, has personally guaranteed the
promissory note. The promissory note is also secured by mortgages against real estate
owned by Charles Thomson, Amelia Management, LLC, Umbrella Realty, LLC and Janan
M. Thomson Family Trust. Since these parcels of real estate are not owned by the Debtor,
no value is assigned to them in this proof of claim.




                                           -3-



  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 67 of 242
                                                                                              67
 Case 19-00507        Claim 4-2 Part 2     Filed 07/03/19      Desc Exhibit POC attachment




                                                                                                        68
                                           Page 4 of 8




                     ASSIGNMENT AND ASSUMPTION AGREEMENT


                This Assignment and Assumption Agreement ("Agreement") is made this          5'~
day of July, 20 18, by and between CEDAR RAPIDS BANK AND TRUST COl\{PANY
("CRBT') and FIRST SECU RJTY BANK AND T RUST COMPAN Y (UFSB").

                 Pursuant to the Settlement Agreement and Mutual Release dated July 5' ,
2018 , CRST bereby assigns to F B, and FSB hereby accepts f:rom CRBT and assumes a ll of
e RSTs obligations under the following Loan Documents and Forecl osure Action effective as of
the date of tru s A greement:

I.      McQuillen Place Company, LLC Loan Documents

        1. Promissory Note for $3 ,880,000 dated December 3 1, 20 14.
        2. Change in T erms Agr eements dated June 30. 201 6, December 1, 2016, Marcb 3 1,
            2017 and June 30, 20 17.
        3. Constructi on MOItgage dated December 3 1, 201 4, recorded on January 5, 201 5 as
            Instrument Number 2 01 5001 4 in the offi ce oflbe Floyd County, Iowa Recorder.
        4. Construction Loan Agreement dated December 3 1, 2014 .
        5. COl1unerCial G uaranty of Charles M . Thomson (unlimited) dated December 31, 201 4,
            along w ith the foll owing to ecure the Guaranty:
                 a.       Mortgage of $240,000 dated December 3 1, 2014, recorded on January 8,
            201 5 as fnstrwnent Number 20 15 0044 on property at 501 Spriggs Street, Charl es
            City, Iowa;
                 b.       Assignment of Life Insurance Poli cy as Coll ateral dated October 17, 2014;
            Faml Bureau Policy No, 040-001 543 324 in the amount' of $2,000,000.00 on Charles
            M . Thomson ; and
                 c.       Assignment of Life Insura nce Poli cy as Co ll ateral dated December 31,
            2014; Mutual of Omaha Pol icy No. BU 11 23372 in the am ount of $ 125,000 .00 on
            Robcrt Thomson- lim ited to Charles M. Thomson' s portion o f the $1 25,000 ;
        6 . Comm ercial Guaranty o f Ame lia Trust (unlimited) dated December 31 , 201 4.
        7. Comm ercial Guaranty o f Ameiia Management, L LC (unlimited) dated December 31,
            2014, along with 1he foll owing to secure the Guaranty:
                 a.       Mortgage of $ 135,000 dated December 31, 201 4, recorded on January 9,
            201 5 as instrumen1 Num ber 20 15 0048 on property a1 206 N. Main Street, Charl es
            City, Iowa;
                 b.       Mortgage of$ 125 ,000 dated December 31, 20 14 , recorded on Jan uary 9,
            201 5 as Instrument Number 201 5 0047 on property at 208 N . Main Street, Charles
            C ity, .Iowa;


(Ol465S6S.00c1




     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 68 of 242
 Case 19-00507        Claim 4-2 Part 2     Filed 07/03/19      Desc Exhibit POC attachment




                                                                                                        69
                                           Page 5 of 8




                 c.      Mortgage of $115,000 dated December 31,2014, recorded on January 9,
             2015 as Instrument Number 2015 0049 on property at 505 Kellogg Avenue, Charles
             City, Iowa;
                 d.      Mortgage of $95,000 dated December 31, 2014, recorded on January 8,
             2015 as Instrument Number 20150045 on property at 2652 Harvey Street, Charles
             City, Iowa;
                 e.      Mortgage of$250,000 dated December 31, 2014, recorded on January 9,
             2015 as Instrument Number 20150050 on property at 1110 N. Grand Avenue,
             Charles City, Iowa; and
                 f.      Mortgage of$40,000 dated December 31, 2014, recorded on January 8,
             2015 as Instrument Number 2015 0046 on property at 704 Cedar Street, Charles City,
             Iowa.
         8. Commercial Guaranty of Robert L. Thomson (Limited to $900,000) dated December
             31,2014.
         9. Mortgage of $150,000 from Janan M. Thomson Family Trust dated December 31,
             2014, recorded on January 14,2015 as Instrument Number 201500000498 on an
             undivided 1/8 interest in the "Walsh Farm" in Dubuque County, Iowa, containing 200
             acres more or less.
         10. Assignment of Contracts, Agreements, Licenses and Permits dated December 31,
             2014.
         11. Trust Certificate from Amelia Trust dated December 31,2014, along with copy of
             April 20, 2012 Amelia Trust Declaration and Agreement.
         12. Certificate of Amelia Trust as Member of McQuillen Place Company, LLC dated
             December 31, 2014.
         13. Limited Liability Company Resolution to Grant Collateral/Guarantee from Amelia
             Management, LLC dated December 31, 2014.
         14. Notices of Final Agreement dated December 31,2014, June 30, 2016, December 1,
             2016, March 31, 2017 and June 30,2017.
         15. Copy of Petition for Appointment of Co-Trustees of Trust established under the Last
             Will and Testament of Janan M. Thomson, along with copy of Will and Order
             Appointing Co-Trustees.

II.      Foreclosure Action

         1. All of CRBT's right, title, and interest, in and to the legal action seeking foreclosure
            of the Promissory Note and Construction Mortgage referenced above, commenced by
            the filing on March 14, 2018 of a Petition in Equity to Foreclose Mortgage Without
            Redemption that is currently pending in the Iowa District Court for Floyd County
            under case number EQCV 031170, including but not limited to all claims, causes of
            actions, rights of relief and other remedies asserted or requested therein as well as all
            claims, causes of actions, rights of relief and other remedies related to or which could

{02465565DOC}




      Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 69 of 242
 Case 19-00507         Claim 4-2 Part 2      Filed 07/03/19      Desc Exhibit POC attachment




                                                                                                            70
                                             Page 6 of 8




             be premi sed on facts all eged in or on facts w hi ch otherwi se re late to the substance of
             such li ti gation ;

The parti es acknowledge that thi s ass umption is limited by the provisions of Para!!Taph 5 of the
Settle ment Agreement (i .e. that FSB shall hal'e no obliga tion 10 inde mn ify CRST for any claims made
agai nst CRBT bv anyone else with respect to the Loan and/or the Foreclosure Action).

CEDAR RAPIDS BANK AND TRU ST                            FIRST SECURJTY BANK AND TRUST
COMPAN Y                                                COMPANY


BY ~~4~k-,
  PoJ-rlCI6...-    L. LI II'sM, E\l Pjc(!1)




{02465565.DOC}




   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 70 of 242
 Case
 Case 19-00507
      19-00507   Doc 177 Part
                 Claim     Filed205/08/20    Entered Desc
                                                      05/08/20  14:36:01   Desc Main
                   20184-2
           E-FILED     AUG          Filed
                            27 8:01 AM    07/03/19
                                       FLOYD  - CLERK       Exhibit
                                                       OF DISTRICT  POC attachment
                                                                    COURT
                           Document       Page
                                     Page 7 of 868 of 152




                  IN THE IOWA DISTRICT COURT FOR FLOYD COUNTY


CEDAR RAPIDS BANK AND TRUST    )
COMPANY,                       )
                               )
           Plaintiff,          )             Case No.    EQCV 031170
      v.                       )
                               )
MCQUILLEN PLACE COMPANY, LLC, )
CHARLES M. THOMSON, ROBERT L. )              ORDER GRANTING PLAINTIFF’S
THOMSON, AMELIA MANAGEMENT, )                MOTION TO SUBSTITUTE PARTY
LLC, AMELIA TRUST, CERRO GORDO )             PLAINTIFF
COUNTY, IOWA, and SCHINDLER    )
ELEVATOR CORPORATION,          )
                               )
             Defendants.       )


      Plaintiff’s Motion to Substitute Party Plaintiff came before the undersigned for
consideration. No party resists. Having reviewed the Motion and the Court file, and
being apprised in the particulars, the Court FINDS and CONCLUDES that the Motion
should be, and it is hereby, GRANTED for the reasons set forth therein.

      IT IS THEREFORE ORDERED that First Security Bank and Trust Company is
hereby substituted as Plaintiff in this matter.

     Captions on filings made after this order shall show First Security Bank and Trust
Company as the Plaintiff.




{02465550.DOCX}
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 71 of 242
                                                                                          71
Case
Case 19-00507
     19-00507   Doc 177 Part
                Claim     Filed205/08/20    Entered Desc
                                                     05/08/20  14:36:01   Desc Main
                  20184-2
          E-FILED     AUG          Filed
                           27 8:01 AM    07/03/19
                                      FLOYD  - CLERK       Exhibit
                                                      OF DISTRICT  POC attachment
                                                                   COURT
                          Document       Page
                                    Page 8 of 869 of 152




                                                 State of Iowa Courts

  Type:                      OTHER ORDER

  Case Number                Case Title
  EQCV031170                 (CDW)CEDAR RAPIDS BANK AND TRUST VS MCQUILLEN
                             PLACE ET AL


                                                         So Ordered




  Electronically signed on 2018-08-27 08:01:45   page 2 of 2




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 72 of 242
                                                                                      72
Case 19-00507   Doc 177   Filed 05/08/20 Entered 05/08/20 14:36:01   Desc Main
                          Document     Page 70 of 152




                                 EXHIBIT B




                                      5

 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 73 of 242
                                                                                 73
                 Case
                 Case 19-00507
                      19-00507 Doc
                               Claim
                                   177
                                     23-1Filed
                                            Filed
                                               05/08/20
                                                  03/18/20Entered
                                                            Desc 05/08/20
                                                                  Main Document
                                                                          14:36:01 Page
                                                                                    Desc1Main
                                                                                         of 3
                                        Document      Page 71 of 152
  Fill in this information to identify the case:

  Debtor 1              McQuillen Place Company, LLC
                        __________________________________________________________________

  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________
                                          Northern District of of
                                                      District    __________
                                                               Iowa

  Case number            19-00507
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                    

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                      First Security Bank & Trust Company
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been                ✔
                                         No
   acquired from
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      First Security Bank & Trust Company
                                      _____________________________________________________                       _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     809 Clark Street, PO Box 577
                                      ______________________________________________________                      ______________________________________________________
                                      Number      Street                                                          Number      Street
                                      Charles City               IA           50616
                                      ______________________________________________________                      ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone   641-228-4533
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email     ________________________                                  Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend                 No
   one already filed?                 ✔
                                         Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone              ✔
                                         No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




  Official FormCase
               410              6:20-cv-02041-CJW-KEM Document
                                                       Proof of Claim12-8 Filed 07/07/20 Page 74 of 242
                                                                                                      page 1
                                                                                                                                                                              74
             Case
             Case 19-00507
                  19-00507 Doc
                           Claim
                               177
                                 23-1Filed
                                        Filed
                                           05/08/20
                                              03/18/20Entered
                                                        Desc 05/08/20
                                                              Main Document
                                                                      14:36:01 Page
                                                                                Desc2Main
                                                                                     of 3
                                    Document      Page 72 of 152

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        ✔ No
                                 
   you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      ____ ____ ____ ____
   debtor?



7. How much is the claim?                          4,030,746.28 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                            ✔ No
                                                                            
                                                                             Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Promissory note secured by mortgage-see Claim No. 4
                                 ______________________________________________________________________________



9. Is all or part of the claim    No
   secured?                      ✔ Yes.
                                          The claim is secured by a lien on property.
                                           Nature of property:
                                           ✔
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          See Claim No. 4
                                                                          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                                   500,000.00
                                                                                         $__________________
                                           Amount of the claim that is secured:                 500,000.00
                                                                                         $__________________

                                                                                       3,530,746.28 (The sum of the secured and unsecured
                                           Amount of the claim that is unsecured: $__________________
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________



                                           Annual Interest Rate (when case was filed)_______%
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   ✔ No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




               Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 75 of 242
 Official Form 410                                                   Proof of Claim                                                         page 2           75
             Case
             Case 19-00507
                  19-00507 Doc
                           Claim
                               177
                                 23-1Filed
                                        Filed
                                           05/08/20
                                              03/18/20Entered
                                                        Desc 05/08/20
                                                              Main Document
                                                                      14:36:01 Page
                                                                                Desc3Main
                                                                                     of 3
                                    Document      Page 73 of 152

12. Is all or part of the claim     No
    entitled to priority under
                                   ✔ Yes. Check one:
                                                                                                                                                   Amount entitled to priority
    11 U.S.C. § 507(a)?
   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $1,*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                          ✔ Other. Specify subsection of 11 U.S.C. § 507(a)(__)
                                                                                           1 that applies.                                                  25,000.00
                                                                                                                                                  $____________________

                                          * Amounts are subject to adjustment on 4/01/ and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    ✔
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                                                   03/18/2020
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                   /s/ Larry S. Eide
                                  ________________________________________________________________________
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Larry S. Eide
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                   Attorney
                                                          _______________________________________________________________________________________________

                                  Company                 Pappajohn, Shriver, Eide & Nielsen P.C.
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                103 E. State Street, Suite 800, PO Box 1588
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         Mason City                                      IA           50402
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          641-423-4264
                                                         _____________________________                               Email   eide@pappajohnlaw.com
                                                                                                                                 ____________________________________




                Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 76 of 242
 Official Form 410                                                           Proof of Claim                                                                 page 3           76
Case 19-00507   Doc 177   Filed 05/08/20 Entered 05/08/20 14:36:01   Desc Main
                          Document     Page 74 of 152




                                 EXHIBIT C




                                      6

 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 77 of 242
                                                                                 77
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                        Document PagePage75
                                          1 of 152
                                               41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 78 of 242
                                                                              78
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                        Document PagePage76
                                          2 of 152
                                               41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 79 of 242
                                                                              79
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                        Document PagePage77
                                          3 of 152
                                               41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 80 of 242
                                                                              80
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                        Document PagePage78
                                          4 of 152
                                               41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 81 of 242
                                                                              81
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                        Document PagePage79
                                          5 of 152
                                               41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 82 of 242
                                                                              82
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                        Document PagePage80
                                          6 of 152
                                               41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 83 of 242
                                                                              83
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                        Document PagePage81
                                          7 of 152
                                               41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 84 of 242
                                                                              84
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                        Document PagePage82
                                          8 of 152
                                               41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 85 of 242
                                                                              85
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                        Document PagePage83
                                          9 of 152
                                               41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 86 of 242
                                                                              86
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page84
                                          10of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 87 of 242
                                                                              87
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page85
                                          11of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 88 of 242
                                                                              88
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page86
                                          12of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 89 of 242
                                                                              89
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page87
                                          13of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 90 of 242
                                                                              90
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page88
                                          14of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 91 of 242
                                                                              91
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page89
                                          15of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 92 of 242
                                                                              92
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page90
                                          16of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 93 of 242
                                                                              93
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page91
                                          17of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 94 of 242
                                                                              94
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page92
                                          18of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 95 of 242
                                                                              95
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page93
                                          19of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 96 of 242
                                                                              96
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page94
                                          20of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 97 of 242
                                                                              97
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page95
                                          21of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 98 of 242
                                                                              98
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page96
                                          22of
                                             of152
                                                41




 Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 99 of 242
                                                                              99
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page97
                                          23of
                                             of152
                                                41




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 100 of 242
                                                                              100
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page98
                                          24of
                                             of152
                                                41




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 101 of 242
                                                                              101
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                       Filed11/06/19
                             05/08/20 Entered
                                       Entered11/06/19
                                               05/08/2015:45:15
                                                        14:36:01 Desc
                                                                  DescMain
                                                                       Main
                       Document
                       Document Page Page99
                                          25of
                                             of152
                                                41




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 102 of 242
                                                                              102
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page100
                                           26 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 103 of 242
                                                                                103
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page101
                                           27 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 104 of 242
                                                                                104
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page102
                                           28 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 105 of 242
                                                                                105
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page103
                                           29 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 106 of 242
                                                                                106
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page104
                                           30 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 107 of 242
                                                                                107
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page105
                                           31 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 108 of 242
                                                                                108
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page106
                                           32 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 109 of 242
                                                                                109
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page107
                                           33 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 110 of 242
                                                                                110
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page108
                                           34 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 111 of 242
                                                                                111
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page109
                                           35 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 112 of 242
                                                                                112
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page110
                                           36 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 113 of 242
                                                                                113
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page111
                                           37 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 114 of 242
                                                                                114
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page112
                                           38 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 115 of 242
                                                                                115
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page113
                                           39 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 116 of 242
                                                                                116
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page114
                                           40 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 117 of 242
                                                                                117
Case
 Case19-00507
      19-09035 Doc
                Doc177
                    1 Filed
                        Filed11/06/19
                              05/08/20 Entered
                                        Entered11/06/19
                                                 05/08/2015:45:15
                                                          14:36:01 Desc
                                                                    DescMain
                                                                         Main
                       Document
                        Document Page Page115
                                           41 of 41
                                                 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 118 of 242
                                                                                118
Case 19-00507   Doc 177    Filed 05/08/20 Entered 05/08/20 14:36:01   Desc Main
                          Document      Page 116 of 152




                                 EXHIBIT D




                                       7

Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 119 of 242
                                                                                  119
                 E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                          120
                        IN THE IOWA DISTRICT COURT FOR FLOYD COUNTY


FIRST SECURITY BANKK AND TRUST                   )
COMPANY,                                         )
                                                 )       Case No.: EQCV031170
         Substitute Plaintiff,                   )
                                                 )       ANSWER, AFFIRMATIVE DEFENSES,
                                                 )       AND COUNTERCLAIMS OF
v.                                               )       McQUILLEN PLACE COMPANY, LLC,
                                                 )       CHARLES M. THOMSON, AND
McQUILLEN PLACE COMPANY, LLC,                    )       AMELIA TRUST AND REQUEST
CHARLES M. THOMSON, ROBERT L.                    )       FOR TRIAL BY JURY
THOMSON, AMELIA MANAGEMENT,                      )
LLC, AMELIA TRUST, and CERRO                     )
GORDO COUNTY, IOWA.                              )
                                                 )
         Defendants.                             )


         COMES NOW, the Defendant, McQuillen Place Company, LLC, Charles M. Thomson, an

Amelia Trust, by and through their counsel, for their Answer and Counterclaims and Request for Trial By

Jury," respectfully states as follows:

                                                ANSWER

         1.      Admit upon information and belief and affirmatively state that First Security Bank &

Trust Company has taken the position of the Cedar Rapids Bank & Trust and is now the substitute

Plaintiff.

         2.      Admit.

         3.      Admit.

         4.      Admit.

         5.      Admit.

         6.      Admit.

         7.      Admit.

         8.      Admit upon information and belief, except to assert that provisions of the documents

speak for themselves.




     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 120 of 242
                E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                             121
        9.       Admit upon information and belief, except to asselt that provisions of the documents

speak for themselves.

         10.     Admit upon information and belief, except to assert that provisions of the documents

speak for themselves.

        11.      Admit upon information and belief, except to assert that provisions of the documents

speak for themselves.

        12.      Admit upon information and belief, except to assert that provisions of the documents

speak for themselves.

        13.      Admit, except to asselt that provisions of the documents speak for themselves.

        14.      Admit upon information and belief, except to assert that provisions of the documents

speak for themselves.

        15.      Defendant neither asserts nor denies, asserting that the documents speak for themselves.

        16.      Denied for lack of information.

        17.      Denied for lack of information.

        18.     Denied for lack of information.

        19.      Denied for lack of information.

        20.     Denied for lack of information.

        21.     Denied for lack of information, except to assert that the documents referenced speak for

themselves.

        22.     Denied for lack of information, except to assert that the documents referenced speak for

themselves.

        23.     Denied for lack of information.

        24.     As to the first sentence, Defendants assert it can neither admit nor deny the allegation,

since it is purported to be a statement of position of the Plaintiff. Defendants deny the remainder of the

paragraph for lack of information.

        25.     Denied for lack of information.

                                                      2

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 121 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                                  122
          WHEREFORE, Defendants respectfully request that the Plaintiff's petition be dismissed with

prejudice, that Defendants be awarded his costs and attorneys' fees, and for such other relief as the Court

may deem just under the circumstances.

                                               JURY DEMAND

          Defendants demand a trial by jury on all issues so triable in this matter.

                                        AFFIRMATIVE DEFENSES

          1.      Plaintiff has failed to state a claim upon which relief can be granted.

          2.      Plaintiff's claims are barred, in whole or in part, by the doctrines of waiver, consent,

laches, unclean hands, unjust enrichment, unconscionability, want of consideration, and/or estoppel.

          3.      Plaintiff's claims are barred, in whole or in part, by Plaintiff's failure to mitigate and/or

minimize damages, if any.

          4.      Plaintiff's claims are barred, in whole or in part, by the economic loss rule, as being

contrary to public policy, as being in restraint oftrade, under the doctrine of duress, by virtue of the use of

contract(s) of adhesion, and/or by the Plaintiff's own conduct, and/or by the conduct of its agents,

representatives, and consultants, including, but not limited to, failure of good faith and fair dealing and

breach.

          5.      Defendants hereby give notice that they intends to rely upon any other defenses as may

become apparent or available during discovery proceedings in this case and reserves the right to amend

their Answer to assert any such defenses.

                                             COUNTERCLAIMS

                                            Parties and Background

          1.      In July 2012, Amelia Management LLC, an Iowa limited liability company and co-

defendant herein ("Amelia Management") purchased several properties in Charles City from Growth

Properties, LLC ("Growth Properties").




                                                        3
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 122 of 242
                E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               123
          2.     Pursuant to the agreement with Growth Properties, Amelia also acquired an option to

purchase several parcels (the "Growth Parcels") located at the southwest intersection of Clark and North

Main streets in Charles City.

          3.     The Growth Parcels had been vacant since a fire destroyed a previous structure in 1987.

          4.     Shortly after the purchase, Charles Thomson, one of the owners of Amelia, and Co-

Defendant herein, was contacted by personnel from the local economic development office ("Community

Revitalization") to discuss the possibility of applying for an approximately $3 million forgivable loan (the

"Forgivable Loan") through the Iowa Economic Development Authority (the "lEDA").

          5.     The Forgivable Loan was pal1 of a program of the Federal government to provide

communities with damage from the 2008 floods with replacement housing for housing units lost in the

floods.

          6.    The Growth Parcels, together with several city-owned parcels in the same city block but

immediately to the south, formed a noticeable and unappealing gap of vacant, undeveloped, desolate land

in the center of Charles City's North Main Street business district.

          7.    The fact that the Growth Parcels and the adjacent parcels (collectively, the "McQuillen

Site") had been vacant for more than 20 years provided a prospective developer with the opportunity to

seek significant tax increment financing ("TlF") support for a development at the McQuillen Site.

          8.    The personnel from Community Revitalization suggested that development ofthe

McQuillen site using the Forgivable Loan might both alleviate a shol1age of housing in Charles City and

eliminate a group of ungainly lots from the business district.

          9.    The location of the McQuillen site also qualified as a development for state oflowa

development tax credits under the Enterprise Zone program (the "EZ Program"), which was also

administered by the IEDA.

          10.   With extensive assistance from personnel from the City of Charles City, Community

Revitalization, Ron Fiscus of PlanScape Pat1ners ("Ron Fiscus"), architecture and construction firm




                                                      4

  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 123 of 242
                   E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                             124
Cornice & Rose International ("C&R") and the North Iowa Area Council of Governments, Amelia

Management submitted an application (the "Application") for the Forgivable Loan.

        11.        The Application proposed a 33-unit, mixed-used development to occupy all of the vacant

parcels at the McQuillen site (the McQuillen site, together with the improvements thereon, are hereinafter

referred to as "McQuillen Place").

        12.        On July 5, 2013, the IEDA announced that the McQuillen Place development had been

awarded the Forgivable Loan.

        13.        The IEDA Forgivable Loan program (the "IEDA Forgivable Loan Program") contained

numerous requirements (the "IEDA Requirements") compliance with which was required for obtaining

funds. One of the IEDA Requirements mandated a development to rely not only on the funds from

Forgivable Loan for constructing the building in question, but to utilize a certain amount of additional

capital to provide the required number of dwelling units.

        14.        With the assistance of Ron Fiscus, McQuillen Place developed a financial framework to

complete the development. This framework included use of the funds from the Forgivable Loan, the EZ

Program, TIF benefits, certain in-kind contributions from the McQuillen Place equity owners, and funds

to be borrowed from private Bankks in exchange for McQuillen Place granting a lender a first mortgage

on McQuillen Place (the "Mortgage Loan").

        IS.        During 2013 and 2014, representatives of McQuillen Place contacted numerous financial

institutions and investors in an effort to place the MOItgage Loan.

        16.        By virtue ofthe IEDA commitment of approximately $3 million through a forgivable

loan, plus more than $1.5 million in TIF incentives, the McQuillen Place development had a significant

equity cushion that, in most locations, would have made locating a mortgage lender relatively

straightforward.

        17.        In many places, a mortgage loan having the equity cushion provided by the Forgivable

Loan and the TIF benefits granted to McQuillen Place would have been readily made, and often without a

private lender demanding collateral beyond the development itself and the "equity cushion."

                                                      5
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 124 of 242
                 E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                                 125
         18.     However, due to (a) uncertainty associated with its location in the rural Midwest, and (b)

its location within the area traditionally serviced, for lending purposes, by First Security Bank & Trust

Company ("First Security Bank"), all prospective lenders save First Security Bank declined to provide

financing for the development.

         19.     First Security Bank eventually agreed to consider providing financing under the

Mortgage Loan, but only after agreeing with Cedar Rapids Bank & Trust Co. ("CRB&T") to have

CRB&T act as "lead Bank" on the loan.

        20.      According to personnel from CRB&T, CRB&T had acted as lender on numerous projects

in the Cedar Rapids area which had, like McQuillen Place, depended on complex IEDA assistance, much

of it in the form of forgivable loans.

        21.      First Security Bank sought CRB&T's expertise in administering the construction draws

of the Mortgage Loan and in handling the unusual (for most private Bankers) government-provided

development assistance (the "Government Assistance") involved in the McQuillen Place development.

        22.      First Security Bank and CRB&T (collectively, the "Bank Group") agreed to jointly fund

the Mortgage Loan, with CRB&T acting as lead lender but owning a relatively small amount of the credit

risk, and First Security Bank owning the vast majority of the credit risk, but not being the lead lender until

construction (and, hence compliance with the majority of the federal and state development and lending

regulations) was complete. On information and belief, the amount ofthe risk owned by First Security

Bank is approximately ninety percent.

        23.      McQuillen Place Company and First Security Bank eventually closed the MOltgage Loan

on December 30, 2014 (the "MOltgage Loan Closing Date") under terms which gave First Security Bank

substantial collateral beyond McQuillen Place and the Government Assistance.

                               COUNT ONE -- RESTRAINT OF TRADE
                                UNDER IOWA COMPETITION LAW

        24.      Paragraphs 1 through 23 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.


                                                      6

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 125 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                             126
          25.     Section 553.4 of the Iowa Code provides, "A contract, combination, or conspiracy

between two or more persons shall not restrain or monopolize trade or commerce in a relevant market."

          26.     Iowa Code Section 553.12 provides, inter alia, that

          "a person who is injured or threatened with injury by conduct prohibited under this
          chapter may bring suit to:
                  "1.      Prevent or restrain conduct prohibited under this chapter and
                  remove the conduct's effect by injunction, divestiture, divorcement,
                  dissolution of domestic enterprises right to do business in this state,
                  compelling the forfeiture or restraint of the issuance of a certificate of
                  incorporation, permit to transact business, license, or franchise, or
                  granting other equitable relief. [... ]
                  "2.      Recover actual damages resulting from conduct prohibited under
                  this chapter.
                  "3.      Recover, at the court's discretion, exemplary damages which do
                  not exceed twice the actual damages awarded under subsection 2, from a
                  person other than a city or county or legal entity created by a city or
                  county, if:
                          "a. The trier of fact determines that the prohibited conduct is
                          willful or flagrant; and,
                          "b. The person bringing suit is not the state.
                  4. Recover the necessary costs of bringing suit, including a reasonable
                  attorney fee."

          27.     As of June 30, 2017, First Security Bank had Charles City deposits of $150, 109,000,

which, according to the Federal Deposit Insurance Corporation, is 40.22% of the Charles City market.

          28.     As of June 30, 2017, First Citizens Bank ("First Citizens") had Charles City deposits of

$141,048,000, which, according to the Federal Deposit Insurance Corporation, is 37.79% of the Charles

City market.

          29.     First Security Bank and First Citizens have a combined market share in the Charles City

market of 78.01 %.

          30.    The United States Department of Justice, in determining whether to take action against an

alleged monopolist or businesses acting in restrain of trade under, inter alia, the Sherman Antitrust Act,

15 U.S.C. §§ 1-7, uses the Herfindahl-Hirschman Index ("HHI"). The basic process for determining the

HHI of a given market is calculating the sum of the squares of the Banks' shares of deposits in a given

market.

          31.    The current Department of Justice guidelines separate HHIs into three categories:

                                                      7

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 126 of 242
                E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                              127
                 a.      Less than 1,000 is "not concentrated";

                 b.      Greater and 1,000 but less than 1,800 is "moderately concentrated";

                 c.      Greater than 1,800 is "highly concentrated."

        32.      The HHI in the Charles City market usingjust the First Security Bankk and First Citizens

market shares is 3,045.7325. The HHI for all Banks in the market is 3,356.178.

        33.      The President and Chief Executive Officer of the First Security Bankk is Kurt

Herbrechtsmeyer.

        34.      Kurt Herbrechtsmeyer is also "Chair" of the Iowa Bankers Association.

        35.      Kurt Herbrechtsmeyer is a frequent critic of the "unfair" status of credit unions in Iowa,

suggesting that they have an unfair tax advantage compared to private Banks. On February 19,2018, the

newspaper with the largest circulation in Iowa published an article by Kurt Herbrechtsmeyer entitled

"Credit Unions' Free Ride Hurts Iowa's Rural Communities." See,

httrs :Ilwww.desmoinesregister.com/storv1or inionlcol umnistsliowa -view12018/02/191credit-unions-free-

ride-h urts- iowas-rural-commun itiesl3 52224002/.

        36.     The only credit union located in Charles City is the Family Community Credit Union,

with deposits of approximately $ I 6,500,000, or approximately 11 % of First Security Bank's deposits just

in the Charles City (zip code 50616) market. The parent of First Security Bank has deposits exceeding

$433,000,000, or 26 times the deposits of the local credit union, which is alleged to unfairly compete

against First Security Bank.

        37.     Both First Security Bank and First Citizens have expanded in recent decades from their

original locations in Charles City, expanding from two locations to 22 locations.

        38.     First Security Bank now has 13 locations throughout north central Iowa.

        39.     First Citizens now has 9 locations.

        40.     Aside from their original locations in Charles City, First Security Bankk does not have a

location in any city or town in which First Citizens has a location, and vice versa.




                                                      8
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 127 of 242
                E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                              128
         41.     First Security Bank and First Citizens frequently purchase participations in each other's

loans.

         42.     First Security Bank frequently sells loan paliicipations on favorable terms to other Banks

in Iowa, particularly Banks in proximity to the Charles City area.

         43.     Banks relying on income from favorably priced loan patticipations might be reluctant to

engage in behavior which might decrease or eliminate the flow of future loan participations.

         44.     At least one Bank in the Charles City area is reluctant to open an office in the Charles

City market out of fear of retribution by the First Security Bank.

         45.     In the course of the negotiations for the Mortgage Loan between McQuillen Place and

First Security Bank, representatives of First Security Bank repeatedly asked for additional collateral from

McQuillen Place or affiliated parties.

         46.     In addition to a first lien on McQuillen Place, First Security Bank demanded a personal

guaranty by Charles Thomson and Amelia Management, secured by all real estate owned by Charles

Thomson or Amelia Management. First Security Bank also demanded a lien on Charles Thomson's

contingent interest in farm land near Cascade, Iowa, and his beneficial interest in a life insurance policy

on the life of Charles Thomson's father, Robert L. Thomson ("Robeli Thomson").

         4 7.    Personnel from First Security Bank then indicated that "the board" was not satisfied with

the collateral, and would not approve the Mortgage Loan without additional collateral in the form of a

guaranty from Robert Thomson.

         48.    On request of Charles Thomson, Robert Thomson consented to execute a guaranty in

favor of First Security Bank for the Mortgage Loan.

         49.    By the time the loan was finally closed (the "MOltgage Loan Closing") on Mortgage

Loan Closing Date, the collateral (the "Initial Collateral") posted for the Mortgage Loan (of $3.8 million)

included:

                a.       McQuillen's rights in the $2.8 million from the Forgivable Loan;
                b.       $800,000 in equity in propelties owned by Amelia Management;
                c.       $150,000 in equity in Charles Thomson's personal residence;

                                                      9

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 128 of 242
                 E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                             129
                 d.      $125,000 in Charles Thomson's beneficial interest in a life insurance
                 policy on Robert Thomson;
                 e.      $250,000 in Charles Thomson's contingent interest in a farm near
                 Cascade, Iowa;
                 f.      $900,000 in TIF benefits;
                 g.      $900,000 in a personal guaranty from Robert Thomson;
                 h.      $500,000 in EZ benefits; and
                 I.      not less than $100,000 in the value of the lots under McQuillen Place.

        50.      Although each item in the collateral package had vaIying contingencies to collection (and

some were rights not vested), the total amount of the face value of the collateral package was $6,520,000.

        5 I.     The minimum loan-to-value ratio in the Charles City market is 80: I 00, meaning that a

Bank will not extend credit if the value of the collateral backing an $800,000 is less than $1,000,000.

        52.      The loan-to-value (using the face value of the collateral) of the Initial Collateral was

approximately 158: 100.

        53.      By the time the Mortgage Loan closed, the negotiated plan for the financing included a

portion of the final loan to be purchased by First Citizens.

        54.      First Security Bank, a member of First Security Bank and the majority owner of the

Mortgage Loan, has established and maintains a duopoly in restraint of trade in the Charles City, Iowa,

Banking services market.

        55.      This restraint of trade permitted First Security Bank to obtain terms from McQuillen

Place Company on the Mortgage Loan which would not have been available to First Security Bank had

market forces been permitted to operate.

        56.      Each loan made by First Security Bank which has terms more favorable to First Security

Bank than would be available to First Security Bank in a free market environment sustains and increases

First Security Bank's market position in the Charles City market for Banking services, and is,

accordingly, a contract in furtherance of restraint of trade.

        57.      In October 2017, for reasons explained below, McQuillen Place Company ceased

construction activities on McQuillen Place.




                                                       10

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 129 of 242
                 E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                              130
         58.      Between October 2017 and the date of the petition herein, McQuillen Place Company and

related paIiies have offered numerous options and frameworks to the First Security Bank & CRB&T in an

attempt to restalt construction and complete the building.

         59.      At one point during these negotiations, a representative of First Security Bank suggested

that a guarantor, Robert Thomson, should contribute (as an equity investor) cash to finish the

construction, with First Security Bank agreeing to reduce the remaining obligations under the guaranty by

one dollar for each dollar used in construction (hereafter, the "Dollar-for-Dollar Proposal").

         60.      Subsequently, McQuillen Place Company, after negotiations with Robert Thomson,

offered the Dollar-for-Dollar Proposal (with Robeli Thomson investing $900,000 cash into the

construction, through a controlled disbursement account to be held by the First Security Bank &

CRB&T.)

        61.      The First Security Bank & CRB&T rejected the Dollar-for-Dollar Proposal on February

13,2017.

        62.      McQuillen Place Company (and thereby Charles Thomson) has been injured by this

restraint of trade by:

        (a)      not being able to obtain the Mortgage Loan from a competing source, which likely would

        have demanded less collateral from McQuillen Place Company's affiliates;

        (b)      not being able to refinance the MOItgage Loan with a competing source, which likely

        would have permitted McQuillen Place to use funds from Robert Thomson to complete

        construction of the building; and

        (c)      not having a lender willing to negotiate in good faith, inasmuch as a reasonable lender

        would have permitted (indeed embraced) the Dollar-for-Dollar Proposal.

        WHEREFORE, Charles Thomson prays the Court enter judgment against the First Security Bank

and in favor of McQuillen Place, Charles M. Thomson, and Amelia Trust and, further, enter an Order, as

determined by the trier of fact:



                                                      11

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 130 of 242
                 E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                             131
        (a)      invalidating the lien granted to the First Security Bank under the M011gage Loan as being

an invalid contract in restraint of trade;

        (b)      granting Charles Thomson judgment for damages as referenced in this Count;

        (c)      awarding Charles Thomson exemplary damages for the conduct described in this Count;

and

        (d)      awarding Charles Thomson reasonable attorney fees,and costs in bringing and pursuing

this Counterclaim; and

        (e)      granting Charles Thomson such other and further relief as the Court finds just and

equitable under the circumstances.

                      COUNT TWO -- UNCONSCIONABILITY OF TRANSACTION
                                    DECLARATORY RELIEF

        63.      Paragraphs 1 through 62 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

        64.      Charles Thomson has been a depositor at First Security since approximately 1965.

Charles Thomson's current personal residential mortgage loan is from First Security.

        65.      Every automobile purchased by Charles Thomson has been financed by First Security.

        66.      Amelia Management acquired the prope11ies from Growth Properties using a loan from

the First Security.

        67.      Robert Thomson has been a depositor at First Security since approximate 1953, is a

former member ofthe Board of Directors of the First Security, and is currently an Emeritus Director.

        68.      Robert Thomson has utilized investment advice of persons affiliated with the First

Security, and Robert Thomson, from approximately 1970 to 2007, was a business partner with one of the

First Security's principal equity security holders.

        69.      Charles Thomson's mother, Janan M. Thomson, was a customer of First Security from

approximately 1935 until her death in 1993.




                                                      12

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 131 of 242
                E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                              132
        70.     Charles Thomson's maternal grandparents, Charles Walsh McQuillen and Ellen Francis

Bradley McQuillen, were customers of First Security (or its corporate predecessor(s)) from approximately

1914 to their deaths in 1945 and 1981, respectively.

        71.     Each of Charles Thomson's three siblings has been or is a customer of First Security.

        72.     The extensive interlocking financial and social connections between the members of the

Thomson family and the First Security establish that a "confidential relationship" (as that term is used in

Wine, J.c., Lender Liability Under Iowa Law, 39 Drake L. Rev., 645, 648-652 (1990)) exists between the

First Security, as Bank, and the Thomson family, as customers of the Bank.

        73.     First Security Bank, by virtue of its comparative size in the Charles City, Iowa, lending

market, holds a huge advantage in bargaining power over a borrower such as McQuillen Place Company.

        74.     First Security Bank's position in the market precludes borrowers such as McQuillen

Place Company from obtaining loans where less collateral is demanded, or where a lower interest rate

would be demanded.

        75.     Charles Thomson (together with his affiliated parties) was compelled, as a condition to

obtaining the Loan, to grant First Security Bank security interests in more collateral that would have been

demanded by a similarly situated borrower in a lending market where robust competition among lenders

prevailed.

        76.     First Security Bank intentionally exploited its market position and relationship to the

Thomson family to obtain, for its own benefit and to the detriment of Charles Thomson, property interests

which First Security Bank would not have otherwise obtained.

        77.     The compelled transfer of these property interests gave the First Security Bankk an undue

and unconscionable advantage which has, as a proximate and foreseeable result, exposed Charles

Thomson to undue financial harm.

        78.     The provisions of the Mortgage Loan pursuant to which collateral was transferred to

First Security Bank from Charles Thomson and the Affiliated Parties was unconscionable at the time the

contract was made.

                                                       13

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 132 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               133
         79.      Charles Thomson, McQuillen Place Company, LLC and Amelia Management is entitled

to, inter alia, an order of the Court declaring the Mortgage Loan contract unconscionable and

unenforceable to the extent of such unconscionability in creation or result, together with, to be determined

by the trier of fact:

         (a)      Past and future pecuniary damages;

         (b)      General damages;

         (c)      Pre-judgment and post-judgment interest;

         (d)      Attorney fees and costs; and

         (e)      Exemplary damages against First Security Bank.

         WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

pray the Court enter judgment against First Security Bankk and, further, enter an Order, to be determined

by the trier of fact:

         (a)      declaring the security interests granted to First Security Bank by Charles Thomson to

have been granted pursuant to an invalid, unconscionable contract provision;

         (b)      invalidating the liens granted to First Security Bank under the Mortgage Loan as being an

unconscionable;

         (c)      granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

judgment for damages as referenced in this Count;

         (d)      awarding Charles Thomson, McQuillen Place Company, LLC and Amelia Management

exemplary damages for the conduct described in this Count;

         (e)      awarding Charles Thomson, McQuillen Place Company, LLC and Amelia Management

reasonable attorney fees and costs in bringing and pursuing this Counterclaim; and

         (f)      granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further relief as the COUlt finds just and equitable under the circumstances.

                        COUNT THREE -- BREACH OF DUTY OF GOOD FAITH
                              AND FAIR DEALING BY FAILING TO
                             NOTIFY McQUILLEN PLACE COMPANY

                                                       14

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 133 of 242
                 E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                              134
                                    ABOUT THE TWO-YEAR RULE

        80.      Paragraphs 1 through 79 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

        81.      The First Security Bank represented to Charles Thomson that CRB&T had vast

experience and expertise in transactions involving economic development assistance from the State of

Iowa.

        82.      First Security Bank knew that Charles Thomson, McQuillen Place Company, LLC and

Amelia Management was relying and would continue to rely on First Security Bank's expertise in

transactions involving economic development assistance from the State of Iowa.

        83.      Throughout the negotiation of the Mortgage Loan and, following its closing, during its

administration, First Security Bank, through CRB&T, repeatedly referenced its familiarity with various

state economic development incentives involved in the financing of McQuillen Place. The incentives so

referenced included, but were not limited to, the IDEA Forgivable Loan Program and the EZ Program.

        84.      Following Mortgage Loan Closing, construction progress on McQuillen Place was

delayed by a number of factors, including a shOl1age of skilled trades persons in the Charles City area,

failures of subcontractors to adhere to deadlines, the refusal of a key vendor to work with MidAmerican

Energy, and multiple changes in standards and design parameters imposed unilaterally by staff of

MidAmerican Energy.

        85.      The delays resulted in the par1ies to the MOl1gage Loan agreeing to extend the term of the

Mortgage Loan in order to complete construction of McQuillen Place.

        86.      Preceding each renewal and extension of the M0l1gage Loan, First Security Bank

provided Charles Thomson, McQuillen Place Company, LLC and Amelia Management with detailed

guidance and recommendations on steps to take to maintain the project's compliance with the various

state economic incentive programs.




                                                      15

  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 134 of 242
                E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                             135
        87.      This proffering of guidance was consistent with the repeated assurances that CRB&T was

intimately familiar with administration of loans in which state economic incentive programs were a key

funding component.

        88.     On September 19,2013, McQuillen Place Company applied for assistance, in the form of

development tax credits, from the IEDA under the EZ Program.

        89.      On October 23,2013, the Director ofthe IEDA signed a letter (the "EZ Award Letter")

granting the McQuillen Place Company application for credits under the EZ Program.

        90.     The application for assistance under the EZ program and the EZ Award Letter were

provided by McQuillen Place Company to First Security Bankk prior to the Mortgage Loan Closing.

        91.     In July 2017, McQuillen Place Company was asked by First Security Bank to make

arrangements for the sale of the anticipated EZ credits (the "EZ Credits") as part of what was anticipated

by the parties to the M011gage Loan to be a final renewal and extension prior to completion of the

building.

        92.     In early August 2017, McQuillen Place Company was notified by the IEDA that the

original issuance ofthe EZ Award Letter was to have been accompanied by a "contract" setting forth

additional terms and conditions for the EZ Program beyond those referenced in the EZ Award Letter.

        93.     One of the additional terms and conditions to have been set forth in the contract was a

two-year expiration rule (the "Two-Year Rule"). The IEDA asserted that the Two-Year Rule was

applicable to all EZ Programs in general and to McQuillen Place in particular, notwithstanding absence of

notice of the Two-Year rule in the EZ Award Letter.

        94.     On information and belief, the EZ Program has been a funding component of numerous

loans and construction projects in which First Security Bank and its members have paI1icipated.

        95.     The approximate amount face amount of the EZ Credits to which McQuillen Place

Company would be entitled in the absence of the Two-Year Rule is $700,000. The approximate amount

of net proceeds from the sale of such credits (the "EZ Benefits") is $500,000.



                                                    16

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 135 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                             136
         96.      The net increase in availability of funds (through an increase in the collateral package

held by First Security Bank would have been sufficient to obtain a certificate of occupancy for at least

some of the residences at McQuillen Place.

        97.       Obtaining a certificate of occupancy would have permitted McQuillen Place Company to

use the cash flow from rented units to fund completion of the remaining units and to start the process of

obtaining infusion of the TIF funds into the project.

        98.       Following discovery of the Two-Year Rule by McQuillen Place Company, First Security

Bank refused to extend any additional credit to McQuillen Place Company.

        99.       First Security Bank knew, or should have known, about the Two-Year Rule.

         100.     First Security Bank Group knew that McQuillen Place Company was relying on the EZ

Benefits to provide funds for the construction of the building.

        101.      First Security Bank had a duty to notify, inter alia, McQuillen Place Company about the

Two-Year Rule prior to the Mortgage Loan Closing.

        102.      First Security Bank never notified McQuillen Place Company about the Two-Year Rule.

        103.      Charles Thomson, McQuillen Place Company, LLC and Amelia Management have been

injured and damaged as a result of First Security Bank's failure to notify McQuillen Place Company

about the Two-Year Rule.

        104.      Charles Thomson, McQuillen Place Company, LLC and Amelia Management are entitled

to recover from First Security Bank damages sufficient to restore McQuillen Place Company to position

McQuillen Place Company would have been in but for First Security Bank's failure to disclose

information about the Two-Year Rule to McQuillen Place Company.

        WHEREFORE, Charles Thomson prays the Court enter judgment against First Security Bank and

in favor of Charles Thomson, McQuillen Place Company, LLC and Amelia Management, and, fUlther,

enter an Order:

        (a)       granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

judgment for damages to be determined by the trier of fact as referenced in this Count;

                                                        17

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 136 of 242
                 E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               137
         (b)      granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further relief as the Court finds just and equitable under the circumstances.

                               COUNT FOUR -- IN THE ALTERNATIVE,
                                RESCISSION FOR MUTUAL MISTAKE

         105.     Paragraphs I through 104 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

         106.     Each and all of the transactions entered into between First Security Bank and Charles

Thomson, McQuillen Place Company, LLC and Amelia Management were, at best, a result of mutual

mistake between First Security & CRB&T and Charles Thomson, McQuillen Place Company, LLC and

Amelia Management including, but not limited to, the mistake that First Security Bank had some

meaningful expertise in transactions involving economic development assistance from the State of Iowa,

and that such expertise would inure to the benefit of Charles Thomson.

         107.    The mutual mistake(s) were material to each and all of the transactions between Charles

Thomson and First Security Bank, as well as to the transaction of the MOligage Loan taken as a whole.

         108.    As a result of the mutual mistakes, each and all of the transactions between Charles

Thomson and First Security Bank, together with the Mortgage Loan taken as a whole, should be

rescinded.

         WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

prays the Court enter judgment holding

        (a) the transactions between Charles Thomson, McQuillen Place Company, LLC and Amelia

Management and First Security Bank, together with the Mortgage Loan taken as a whole, are rescinded,

and that Charles Thomson and First Security Bank be restored to the same positions they would have had,

had the referenced transactions never been entered into; and

        (b) First Security Bank liable to Charles Thomson, McQuillen Place Company, LLC and Amelia

Management for damages to be determined by the trier of fact, together with interest as provided by law,

and the cost of this action.


                                                       18

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 137 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               138
                COUNT FIVE -- BREACH OF CONTRACT -- (IN THE ALTERNATIVE)
                     FAILURE TO EXERCISE DUE CARE ON EZ CREDITS


         109.     Paragraphs 1 through 108 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

         110.     First Security Bank had a responsibility to Charles Thomson, McQuillen Place Company,

LLC and Amelia Management to take due care to protect McQuillen Place Company's financial interest

in the EZ Benefits.

        Ill.      First Security Bank not only failed to take due care to protect McQuillen Place

Company's financial interest in the EZ Benefits, First Security Bank failed to take any level of care to

protect such interests.

        112.      Charles Thomson, McQuillen Place Company, LLC and Amelia Management is entitled

to recover from First Security Bank damages sufficient to restore Charles Thomson, McQuillen Place

Company, LLC and Amelia Management to the position Charles Thomson, McQuillen Place Company,

LLC and Amelia Management would have been in but for First Security Bank's failure to exercise due

care in protecting Charles Thomson, McQuillen Place Company, LLC and Amelia Management's interest

in the EZ Benefits.

        WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

prays the Court enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, further, enter an Order:

        (a)       granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

judgment for damages to be determined by the trier of fact as referenced in this Count;

        (b)       granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further relief as the Court finds just and equitable under the circumstances.

                       COUNT SIX -- UNCLEAN HANDS -- EZ CREDIT ISSUE,
                                RESPONSIBILITY OF LENDER,
                      CAUSED THE DEFAULT COMPLAINED OF BY LENDER
                              (ASSERTED IN THE ALTERNATIVE)

                                                       19

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 138 of 242
                 E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               139
         113.    Paragraphs 1 through 1 12 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

         114.    Any and all default(s) of McQuillen Place Company under the Mortgage Loan are the

direct and proximate result of First Security Bank to exercise due care over collateral pledged to First

Security Bank under the Mortgage Loan, viz. the EZ Credits.

         115.    First Security Bank's failure constitutes unclean hands and bars First Security Bank from

enforcing the provisions of the Mortgage Loan.

         WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

prays the COllli enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, further, enter an Order:

         (a)     holding that First Security Bank is estopped by the doctrine of unclean hands from

seeking any relief sought in the Petition herein; and

         (b)     granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and fllliher relief as the Court finds just and equitable under the circumstances.

              COUNT SEVEN -- FRAUD -- FIRST SECURITY BANK KNEW OR
                    SHOULD HAVE KNOWN THAT THEY LACKED
                    KNOWLEDGE OF GOVERNMENT PROGRAMS,
                   REPRESENTED THEY DID HAVE KNOWLEDGE
        OF GOVERNMENT PROGRAMS, BORROWERS RELIED TO THEIR DETRIMENT
                              (IN THE ALTERNATIVE)

         116.    Paragraphs 1 through 115 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

         117.    First Security Bank knew, or should have known, that it either lacked detailed knowledge

of economic development incentives programs in Iowa, or that it had no capacity to assist borrowers in

any meaningful way in transactions involving economic development incentives in the State of Iowa.

         118.    First Security Bank knew that Charles Thomson was relying on First Security Bank's

representations of expeliise in transactions involving economic development incentives in the State of

Iowa.

                                                        20
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 139 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                            140
           119.   Charles Thomson relied to his detriment on the representations of First Security Bank

concerning First Security Bank's expertise in transactions involving economic development incentives in

the State of Iowa.

           120.   Among other things, Charles Thomson would not have entered into the MOligage Loan if

it had been aware of First Security Bank's lack of expeliise in or lack of meaningful capacity to

administer transactions involving economic development incentives.

           121.   The Mortgage Loan was, accordingly, obtained by fraud by First Security Bank.

           122.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management is entitled

to, inter alia, an order of the Court declaring the Mortgage Loan contract null and void by virtue of

having been obtained by fraud, and granting Charles Thomson, McQuillen Place Company, LLC and

Amelia Management:

           (a)    Past and future pecuniary damages;

           (b)    General damages;

           (c)    Pre-judgment and post-judgment interest;

           (d)    Attorney fees and costs; and

           (e)    Exemplary damages against First Security Bank.

           WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

prays the Court enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, further, enter an Order, to be determined by the trier

of fact:

           (a)    declaring the Mortgage Loan null and void, ab initio, as having been obtained by fraud;

           (b)    declaring the security interests granted to First Security Bank by Charles Thomson,

McQuillen Place Company, LLC and Amelia Management to be invalid;

           (c)    granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

judgment for damages as referenced in this Count;



                                                       21

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 140 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               141
           (d)    awarding Charles Thomson, McQuillen Place Company, LLC and Amelia Management

exemplary damages for the conduct described in this Count; and

           (e)    awarding Charles Thomson, McQuillen Place Company, LLC and Amelia Management

reasonable attorney fees and costs in bringing and pursuing this Counterclaim; and

           (t)    granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further relief as the Court finds just and equitable under the circumstances.

           COUNT EIGHT -- BREACH OF CONTRACT -- FAILURE TO WARN ON LACK
                       OF KNOWLEDGE ON EZ CREDITS INDUCED
                    BORROWERS TO OBTAIN GUARANTORS, WHICH
                     BORROWER MAY NOW HAVE TO INDEMNIFY

           123.   Paragraphs 1 through 122 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

           124.   Four guarantors under the Mortgage Loan, Robert Thomson, Charles Thomson, Amelia

Trust and Amelia Management (collectively, the "Guarantors"), have rights of against McQuillen Place

Company by virtue of this action.

           125.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management would not

have guaranteed the Mortgage Loan had First Security Bank disclosed that it would not or could not

protect or assist McQuillen Place Company in maintaining its interest in the EZ Credits.

           126.   First Security Bank's failure to disclose such information to Charles Thomson,

McQuillen Place Company, LLC and Amelia Management could cause him injury.

           127.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management is entitled

to be indemnified by First Security Bank for any loss arising from the loss of EZ Credits.

           WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

prays the Court enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, fUl1her, enter an Order, to be determined by the trier

of fact:




                                                      22

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 141 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               142
           (a)    compelling First Security Bank to indemnify and hold harmless Charles Thomson,

McQuillen Place Company, LLC and Amelia Management for any loss arising the loss of the EZ Credits;

and

           (b)    granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further relief as the Court finds just and equitable under the circumstances.

            COUNT NINE -- BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING
                     BY MANIPULATING TIMING OF CLOSING DATE

           128.   Paragraphs 1 through 127 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

           129.   The Mortgage Loan Closing Date was set by First Security Bank.

           130.   The sole discernable reason for the Mortgage Loan Closing Date was to permit First

Security Bank to book income in 2014, rather than 2015.

           131.   First Security Bank had a duty to Charles Thomson, McQuillen Place Company, LLC

and Amelia Management to act in good faith and to deal fairly.

           132.   By selecting a closing date to accommodate only the interests of First Security Bank,

rather than the interests of Charles Thomson, McQuillen Place Company, LLC and Amelia Management,

First Security Bank engaged in oppOitunistic and predatOlY behavior.

           133.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management suffered

economic injury as the proximate result of First Security Bank setting the closing date ofthe Mortgage

Loan for the Mortgage Loan Closing Date.

           WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

prays the Court enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, further, enter an Order, to be determined by the trier

of fact:




                                                       23

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 142 of 242
                 E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                              143
        (a)      compelling First Security Bank to indemnify and hold harmless Charles Thomson,

McQuillen Place Company, LLC and Amelia Management for all damages arising from setting the

closing date of the Mortgage Loan on the Mortgage Loan Closing Date; and

        (b)      granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further reI ief as the COUli finds just and equitable under the circumstances.

                                  COUNT TEN -- BREACH OF CONTRACT BY DISCLOSING
                          CONFIDENTIAL INFORMATION OF McQUILLEN PLACE COMPANY

        134.     Paragraphs 1 through 133 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

        135.     First Security Bank publicly states in its "Privacy Policy"

(https://www.lstsecurityBankk.com/assetsI1436904169-Privacv-Policy.pdD that it uses security measures

to prevent disclosure of confidential information of its customers to the general public.

        136.     First Security Bank publicly states that it maintains privacy rules which comply with all

applicable Federal and state laws.

        137.     First Security Bank's public representations regarding its privacy policy (the "Privacy

Policy") constitute part of the contractual agreement between First Security Bank and its customers.

        138.     Charles Thomson, McQuillen Place Company, LLC and Amelia Management is a

customer of First Security Bank.

        139.     The Privacy Policy is pati of the contract between First Security Bank and Charles

Thomson, McQuillen Place Company, LLC and Amelia Management.

        140.     The provisions of 15 V.S.c. §6801 etseq. and 12 V.S.c. §3401 etseq. restrict the release

of confidential customer information in possession of a Bank to third parties.

        141.     On information and belief, on March 7, 2014, a member of the board of directors (the

"Board") of the First Security Bank told a third party (a bartender) that the McQuillen Place transaction

was "dead as a doornail" because it had lost its financing. (The conversation described in this paragraph

is hereinafter referred to as the "March Statement.")


                                                     24

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 143 of 242
                E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                                144
        142.     The March Statement was not true.

        143.     The March Statement tended to impugn the business prospects of McQuillen Place

Company.

        144.     On information and belief, during the period between August 1, 2014 and September 5,

2014, one or more members of the Board spoke to members of the City Council of the City of Charles

City, Iowa (the "City Council") and made certain statements (the "August Statements") concerning the

McQuillen Place development.

        145.     At the time of the August Statements, the City Council was considering a proposal by

McQuillen Place Company for the City of Charles City to provide, inter alia, tax increment financing

benefits to the proposed McQuillen Place development to make the development economically viable.

        146.    On information and belief, the August Statements were extremely negative toward the

proposed transaction, criticized the proposed transaction for relying on subsidies from the government,

and suggested the long-term prospects for the financing of the project were poor.

        147.    The August Statements tended to impugn the business prospects of Charles Thomson,

McQuillen Place Company, LLC and Amelia Management.

        148.    On information and belief, during February 2018, a person employed by First Security

Bank disclosed to a third party (a) details of an appraisal dated January 12,2018, and (b) specific details

of positions taken by various parties during loan modification negotiations between Charles Thomson,

McQuillen Place Company, LLC and Amelia Management and First Security Bank during the first weeks

of February, 2018 (the "February Statements").

        149.    The February Statements tended to impugn the business prospects of Charles Thomson,

McQuillen Place Company, LLC and Amelia Management.

        150.    The March Statement, the August Statements and the February Statements were

presented to the recipients of the information as true and accurate depictions of the status and prospects of

Charles Thomson, McQuillen Place Company, LLC and Amelia Management and his interests.



                                                     25

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 144 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               145
           151.   The information contained in the March Statement, the August Statements, and the

February Statements is confidential information the disclosure of which is prohibited by 15 U.S.c. §6801

et seq. and 12 U.S.c. §3401 et seq., and, by reference, the Privacy Statement.

           152.   The utterance of the March Statement, the August Statements, and the February

Statements is a breach of the contract between First Security Bank and McQuillen Place.

           153.   The content and context of the March Statement, the August Statements, and the

February Statements indicates that the statements were made intentionally and were, moreover, made in a

hostile manner and with the intention of injuring the business prospects of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management.

           154.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management has been

injured by the breach of contract described in the preceding paragraph.

           WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

prays the Court enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, further, enter an Order, to be determined by the trier

of fact:

           (a)    compelling First Security Bank to indemnify and hold harmless Charles Thomson,

McQuillen Place Company, LLC and Amelia Management for all damages arising from the breach of

contract described in this count; and

           (b)    granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further relief as the Court finds just and equitable under the circumstances.

                     COUNT ELEVEN -- BREACH OF DUTY OF GOOD FAITH
                     AND FAIR DEALING BY DISCLOSING CONFIDENTIAL
                      INFORMATION OF McQUILLEN PLACE COMPANY

           155.   Paragraphs 1 through 154 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

           156.   First Security Bank had a duty to hold private and confidential information pertaining to

Charles Thomson, McQuillen Place Company, LLC and Amelia Management.

                                                       26

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 145 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               146
           157.   Personnel from First Security Bank violated this duty by uttering the March Statement,

the August Statements, and the February Statements.

           158.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management have been

damaged by this breach of duty by First Security Bank.

           WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

pray the Court enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, further, enter an Order, to be determined by the trier

of fact:

           (a)    compelling First Security Bank to indemnify and hold harmless Charles Thomson,

McQuillen Place Company, LLC and Amelia Management for all damages arising from the breach of

duty described in this count;

           (b)    awarding Charles Thomson, McQuillen Place Company, LLC and Amelia Management

exemplary damages as appropriate; and

           (c)    granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further relief as the Court finds just and equitable under the circumstances.

                                      COUNT TWELVE -- SLANDER

           159.   Paragraphs 1 through 158 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

           160.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management are and

were known to First Security Bank to be engaged in a business where good business character and

conduct are essential to success as well as survival.

           161.   The March Statement, the August Statements, and the February Statements were

calculated by the persons uttering them to interfere with and diminish the reputation of Charles Thomson,

McQuillen Place Company, LLC and Amelia Management, including, but not limited to, the reputation of

Charles Thomson, McQuillen Place Company, LLC and Amelia Management for good business character

and conduct.

                                                        27

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 146 of 242
                 E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               147
         162.    The March Statement, the August Statements, and the February Statements constitute

both slander per se and per quod.

        WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

pray the Court

        (a)      enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management;

        (b)      enjoin First Security Bank from making any further slanderous or libelous statements to

third parties vis-a-vis Charles Thomson, McQuillen Place Company, LLC and Amelia Management;

        (c)      enter an Order, to be determined by the trier of fact:

                 (I)      compelling First Security Bank to indemnify and hold harmless Charles

                 Thomson, McQuillen Place Company, LLC and Amelia Management for all damages

                 arising from the breach of duty described in this count;

                 (2)      awarding Charles Thomson, McQuillen Place Company, LLC and Amelia

                 Management exemplary damages as appropriate; and

                 (3)      granting Charles Thomson, McQuillen Place Company, LLC and Amelia

                 Management such other and fmiher relief as the Court finds just and equitable under the

                 circumstances.

                   COUNT THIRTEEN -- BREACH OF DUTY OF GOOD FAITH
                      AND FAIR DEALING BY FAILING TO NEGOTIATE
                 IN GOOD FAITH FOLLOWING SEPTEMBER 2017 ON ISSUE OF
                       INJECTING $900K TO FINISH CONSTRUCTION

        163.     Paragraphs I through 162 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

        164.     First Security Bank had (and has) a duty to negotiate with Charles Thomson, McQuillen

Place Company, LLC and Amelia Management in good faith.

        165.     Part of the duty to negotiate in good faith is to consider and accept proposals in a manner

consistent with that of a reasonable Bank acting under similar circumstances.


                                                      28
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 147 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               148
           166.   No reasonable Bank, when offered cash by a guarantor to complete a building held as

collateral by the Bank, would refuse such an offer solely on the basis of requesting additional security

from a guarantor.

           167.   The reasonableness ofthe offer of McQuillen Place Company and its Affiliated Parties to

contribute $900,000 to complete the construction of McQuillen Place, in exchange for a dollar-for-dollar

reduction in guaranty obligations, is demonstrated by the fact that Gary Becker of CRB&T initially

suggested the proposal.

           168.   First Security Bank breached its duty of good faith and fair dealing by refusing the

proposal.

           169.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management have been

injured by this breach of duty.

           WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

pray the Court enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, further, enter an Order, to be determined by the trier

of fact:

           (a)    compelling First Security Bank to indemnifY and hold harmless Charles Thomson,

McQuillen Place Company, LLC and Amelia Management for all damages arising from the breach of

duty described in this count;

           (b)    awarding Charles Thomson, McQuillen Place Company, LLC and Amelia Management

exemplary damages as appropriate; and

           (c)    granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further relief as the Court finds just and equitable under the circumstances.

                   COUNT FOURTEEN -- BREACH OF DUTY OF GOOD FAITH
                     AND FAIR DEALING BY OFFSETTING STATE FUNDS
             FOR INTEREST INSTEAD OF GETTING CERTIFICATE OF OCCUPANCY

           170.   Paragraphs I through 169 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

                                                       29
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 148 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                          149
           171.   In September 2017, funds from IEDA were deposited with CRB&T.

           172.   Instead of making these funds available to McQuillen Place Company to permit further

construction, CRB&T and First Security Bank used these funds to pay accumulated interest on the

Mortgage Loan.

           173.   If these funds had been made available to McQuillen Place Company, McQuillen Place

Company, through its vendors, could have completed sufficient work on McQuillen Place to obtain a

temporary certificate of occupancy (the "TCO").

           174.   If McQuillen Place Company had obtained the TCO, it would have been able to start

renting units at McQuillen Place, and could have generated funds with which it could have finished the

rest of the building.

           175.   The hardship to McQuillen Place Company by offsetting these funds greatly outweighed

the temporary benefit CRB&T and First Security Bank obtained by offsetting interest charges.

           176.   CRB&T and First Security Bank had a duty to evaluate the relative harm to the parties

from its actions and, in this case, to permit McQuillen Place Company to use the funds to pursue

construction.

           177.   CRB&T and First Security Bank breached the duty described in the preceding paragraph.

           178.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management have been

injured by this breach of duty.

           WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

pray the COUl1 enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, further, enter an Order, to be determined by the trier

of fact:

           (a)    compelling First Security Bank to indemnify and hold harmless Charles Thomson,

McQuillen Place Company, LLC and Amelia Management for all damages arising from the breach of

duty described in this count; and




                                                    30

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 149 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               150
           (b)    granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further relief as the COUlt finds just and equitable under the circumstances.

                  COUNT FIFTEEN -- BREACH OF DUTY OF GOOD FAITH AND
                         FAIR DEALING BY SEEKING A WINDFALL
                          FROM A DEFAULT CAUSED BY LENDER

           179.   Paragraphs 1 through 178 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

           180.   In refusing reasonable offers by McQuillen Place Company and its Affiliated Parties to

inject cash into the development to finish construction, First Security Bank is attempting to use

continuing interest charges and default fees to run up the total amount of the debt.

           181.   Since First Security Bank has numerous pieces of collateral, the effect of running up the

debt will be to award First Security Bank a windfall.

           182.   First Security Bank has a duty to avoid obtaining a windfall when its borrower,

McQuillen Place Company, has presented a reasonable plan to make First Security Bank whole while

avoiding a windfall.

           183.   First Security Bank has breached the duty described in the preceding paragraph.

           184.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management have been

injured by this breach of duty.

           WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

pray the Court enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, further, enter an Order, to be determined by the trier

of fact:

           (a)    compelling First Security Bank to indemnify and hold harmless Charles Thomson,

McQuillen Place Company, LLC and Amelia Management for all damages arising from the breach of

duty described in this count; and

           (b)    granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and flllther relief as the Court finds just and equitable under the circumstances.

                                                      31

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 150 of 242
                  E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                               151
                     COUNT SIXTEEN -- BREACH OF DUTY OF GOOD FAITH
                              AND FAIR DEALING BY PAYING
                         CERTAIN DISPUTED REAL ESTATE TAXES

           185.   Paragraphs 1 through 184 are, by this reference, restated in full as if reproduced in this

paragraph in their entirety.

           186.   In late June 2018, First Security Bank elected to pay approximately $230,000 in real

estate taxes on McQuillen Place.

           187.   First Security Bank did not consult with McQuillen Place Company prior to making this

payment.

           188.   Prior to First Security Bank making this tax payment, McQuillen Place Company had

informed First Security Bank that McQuillen Place Company was going to ask the taxing authority to

abate the taxes in question.

           189.   The taxes in question are based on an assessment of the building being completed and in

service. Since the building, when the taxes were paid, had not yet completed and was not in service, the

amount of the assessment (and thus of the taxes) should have been lower.

           190.   By paying the taxes, First Security Bank has diminished, if not eliminated, the ability of

McQuillen Place Company to seek abatement from the relevant taxing authority.

           191.   First Security Bank had a duty to not expend funds on McQuillen Place Company's

behalf in a manner that needlessly increased McQuillen Place Company's tax obligations.

           192.   First Security Bank has breached the duty described in the preceding paragraph.

           193.   Charles Thomson, McQuillen Place Company, LLC and Amelia Management have been

injured by this breach of duty.

           WHEREFORE, Charles Thomson, McQuillen Place Company, LLC and Amelia Management

pray the Court enter judgment against First Security Bank and in favor of Charles Thomson, McQuillen

Place Company, LLC and Amelia Management, and, further, enter an Order, to be determined by the trier

of fact:



                                                      32

   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 151 of 242
                E-FILED 2018 SEP 10 4:30 PM FLOYD - CLERK OF DISTRICT COURT




                                                                                                                152
        (a)     compelling First Security Bank to indemnify and hold harmless Charles Thomson,

McQuillen Place Company, LLC and Amelia Management for all damages arising from the breach of

duty described in this count; and

        (b)      granting Charles Thomson, McQuillen Place Company, LLC and Amelia Management

such other and further relief as the Court finds just and equitable under the circumstances.

                                                  Respectfully submitted,



                                          ?'
                                         Judith O'Donohoe, Esq.
                                         Elwood, O'Donohoe, Braun & White, LLP
                                         116 North Main Street
                                         P.O. Box 307
                                         Charles City, LA 50616
                                         641-228-8054 - office
                                         641-228-8057 - fax
                                         charlescity@elwoodlawfirm.com

STATE OF IOWA                                        )
                                                     ) ss:
COUNTY OF FLOYD                                      )

       I, Charles M. Thomson, being first duly sworn on oath, state that I am the Defendant in
the above-entitled matter; that I have requested the foregoing Answer, Affirmative Defenses &
Counterclaim to be prepared; that I have read the same and know that the allegations and
statements contained therein are true and correct as I verily believe.

                                                             ~ftt,~
                                                             Charles M. Thomson

     Subscribed and sworn to before me, the undersigned N,Qtary Public, by Charles M.
Thomson this IOt"-day of September, 2018.               I J ,'-.          ,
                                                                                      'jl"     Da //



                                                                   iL
                                                                           t~           USA BARTZ
                                                                  ~..            ~ CommisSion Number 746147
                                                                  ~.                           .'       ires
                                                                        10'14"
                                                                                             me'
                                                                                             '~I'   "
                                                                                                        'life
                                                                                                            •




                                                     33
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 152 of 242
Case 19-00507   Doc 177    Filed 05/08/20 Entered 05/08/20 14:36:01   Desc Main
                          Document      Page 150 of 152




                                 EXHIBIT E




                                       8

Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 153 of 242
                                                                                  153
Case 19-00507   Doc 177    Filed 05/08/20 Entered 05/08/20 14:36:01   Desc Main
                          Document      Page 151 of 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 154 of 242
                                                                                  154
Case 19-00507   Doc 177    Filed 05/08/20 Entered 05/08/20 14:36:01   Desc Main
                          Document      Page 152 of 152




Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 155 of 242
                                                                                  155
 Case 19-00507     Doc 179     Filed 05/15/20 Entered 05/15/20 10:12:59     Desc Main
                                Document     Page 1 of 1



                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF IOWA

 IN RE:                                             CHAPTER 7
                                                    CASE NO. 19-00507
 McQUILLEN PLACE COMPANY, LLC,
                                                    JOINDER IN RESISTANCE,
                     Debtor.                        OBJECTION, AND RESPONSE
                                                    OF FOUR KEYS, LLC (DOC. NO.
                                                    167) TO MOTION FOR
                                                    WITHDRAWAL OF REFERENCE
                                     ___________

      COMES NOW First Security Bank & Trust Company and joins in the Resistance,

Objection, and Response of Four Keys, LLC (Doc. No. 167) to the Motion for Withdrawal

of Reference.

      WHEREFORE, First Security Bank & Trust Company prays that the Court deny the

Motion for Withdrawal of Reference, and grant such other and further relief as the Court

deems just and equitable in the premises.


                                   /s/ Larry S. Eide
                                  Larry S. Eide (AT0002317)
                                  PAPPAJOHN, SHRIVER, EIDE & NIELSEN P.C.
                                  103 East State Street, Suite 800
                                  PO Box 1588
                                  Mason City, IA 50402-1588
                                  Telephone: (641) 423-4264
                                  Facsimile: (641) 423-3145
                                  Email: eide@pappajohnlaw.com

                               CERTIFICATE OF SERVICE

        The undersigned certifies under penalties of perjury, that on March 23, 2020, the
foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                 /s/ Larry S. Eide
                                               Larry S. Eide




  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 156 of 242
                                                                                            156
     Case 19-00507      Doc 180   Filed 05/15/20 Entered 05/15/20 14:21:35               Desc Main
                                   Document     Page 1 of 1
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF IOWA
                              PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                  Chapter 7
MCQUILLEN PLACE COMPANY, LLC, )
                              )                  Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: May 8, 2020

APPEARANCES:

For Parties-In-Interest: Charles Thomson and James Gray for Equity Security Holders; Bradley Kruse
  and Louise Bonham for Cornice & Rose International, LLC; Larry Eide for First Security Bank &
  Trust Co.; and Eric Lam and Eric Langston for Four Keys, LLC
Case Trustee: Charles Smith

NATURE OF PROCEEDING:                      In Court     X Telephonic

1)   Motion to Reconsider (Doc. 155)
2)   Motion to Reconsider (Doc. 156)
3)   Motion for Partial Withdrawal of the Reference (Doc. 157)
4)   Motion to Stay (Doc. 158)

IT IS ORDERED THAT:

For the reasons stated in the Resistances and Joinders thereto and at the hearing on these matters, the
Motions to Reconsider and Motion to Stay are DENIED. The Motion for Partial Withdrawal of the
Reference is also DENIED.

                    May 15, 2020
Dated and Entered ________________________



                                               ____
                                              Thad J. Collins, Bankruptcy Judge




     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 157 of 242
                                                                                                          157
   Case 19-00507            Doc 182        Filed 05/25/20 Entered 05/25/20 15:22:50                        Desc Main
                                            Document     Page 1 of 1



                              The Supreme Court of Texas
                                                         AUSTIN
                                                   CLERK'S OFFICE




            I, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the
    records of this office show that

                                                Louis Karl Bonham

    was duly admitted and licensed as an attorney and counselor at law by the Supreme

    Court of Texas on the 7th day of November, 1986.

            I further certify that the records of this office show that, as of this date



                                                Louis Karl Bonham



    is presently enrolled with the State Bar of Texas as an active member in good standing.


                                                    IN TESTIMONY WHEREOF witness my signature

                                                                   and the seal of the Supreme Court of

                                                                   Texas at the City of Austin, this, the

                                                                   13th day of May, 2020.

                                                                   BLAKE HAWTHORNE, Clerk



                                                                   Clerk, Supreme Court of Texas
    No. 7425C.1




This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.


    Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 158 of 242
                                                                                                                                158
 Case 19-00507         Doc 183       Filed 05/29/20 Entered 05/29/20 13:43:05        Desc Main
                                      Document     Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA


In re                                     )
                                          )
MCQUILLEN PLACE COMPANY, LLC, an          )         Case No. 19-00507
Iowa limited liability company,           )         Chapter 7
                                          )
               Debtor.                    )
                                          )
                                          )
                  NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1:          Identify the appellant(s)

1.        Name(s) of appellant(s):      Cornice & Rose International, Inc.

2.      Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
of this appeal:

For appeals in an adversary proceeding.
  Plaintiff
  Defendant
  Other (describe) ________________________

For appeals in a bankruptcy case and not in an adversary proceeding.
  Debtor
x Creditor
  Trustee
  Other (describe) ________________________

Part 2:                 Identify the subject of this appeal

1.        Describe the judgment, order, or decree appealed from:

“Order Authorizing Approving Sale Pursuant to Section 363 of the Bankruptcy Code and
Providing Related Relief (Related Doc # 134) Dated and Entered on 4/9/2020. (tsta) (Entered:
04/09/2020)” (Docket #154)

“Proceeding Memo and Order. (related document(s)155 Motion to Reconsider, 156 Motion to
Reconsider, 157 Motion, 158 Motion To Stay) (jmei) (Entered: 05/15/2020)” (Docket #180)


2.     State the date on which the judgment, order, or decree was entered: April 9, 2020 and May
15, 2020


                                                  1

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 159 of 242
                                                                                                      159
 Case 19-00507        Doc 183     Filed 05/29/20 Entered 05/29/20 13:43:05       Desc Main
                                   Document     Page 2 of 4




Part 3:         Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

1. Party: Charles L. Smith, Trustee          Attorney:     Telpner Peterson Law Firm, LLP
                                                           25 Main Place, Suite 200
                                                           Council Bluffs, IA 51503
                                                           Telephone: (712) 325-9000

2. Party: First Security Bank & Trust Co.    Attorney:     Larry S. Eide, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Randy Nielsen, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

                                                           Eric Langston, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

3.        Party: Four Keys, LLC              Attorney:     Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018



                                                2

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 160 of 242
                                                                                               160
 Case 19-00507       Doc 183      Filed 05/29/20 Entered 05/29/20 13:43:05           Desc Main
                                   Document     Page 3 of 4



                                                            Eric Langston, Esq.
                                                            Simmons Perrine Moyer
                                                                   Bergman PLC
                                                            115 3rd Street SE, Suite 1200
                                                            Cedar Rapids, Iowa 52401-1266
                                                            Telephone: (319) 896-4018

4.      Party: Charles M. Thomson            Attorney:      Charles M. Thomson, Esq.
                                                            Law Office of Charles M. Thomson
                                                            1110 N. Grand Ave., Suite 300
                                                            Charles City, Iowa 50616
                                                            Telephone: (847) 456-1911

5.      Party: James Gray                    Attorney:      Charles M. Thomson, Esq.
                                                            Law Office of Charles M. Thomson
                                                            1110 N. Grand Ave., Suite 300
                                                            Charles City, Iowa 50616
                                                            Telephone: (847) 456-1911

6.      Party: City of Charles City, IA      Attorney:      Monica Clark, Esq.
                                                            Dorsey & Whitney, LLP
                                                            50 South Sixth Street, Suite 1500
                                                            Minneapolis, MN 55402-1498
                                                            Telephone: (612) 340-2600


Part 4:          Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.
          Appellant(s) elect to have the appeal heard by the United States District Court
       rather than by the Bankruptcy Appellate Panel.

Appellant hereby reserves its right to elect under 28 U.S.C. §158(c)(1) at any time prior to the
expiration of the

Part 5: Sign below


/s/ Bradley R. Kruse                                 Date: May 29, 2020
Signature of attorney for appellant(s)



                                                3

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 161 of 242
                                                                                                      161
 Case 19-00507      Doc 183     Filed 05/29/20 Entered 05/29/20 13:43:05   Desc Main
                                 Document     Page 4 of 4



Name, address, and telephone number of attorney

Bradley R. Kruse
Dickinson Mackaman Tyler & Hagen, P.C.
699 Walnut Street, Suite 1600
Des Moines, IA 50309
(515) 246-4505 / bkruse@dickinsonlaw.com




                                             4

  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 162 of 242
                                                                                       162
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                         Filed04/09/20
                               05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        1 of 113
                                               of 13



                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF IOWA

IN RE:
                                                                      Chapter 7
McQuillen Place Company, LLC                                          #19 507

                    Debtor.
-------------------------------------------------------------------
                         ORDER AUTHORIZING APPROVING SALE
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE
                           AND PROVIDING RELATED RELIEF

         Upon the Motion of Trustee Charles L. Smith in this Chapter 7 case for entry of an

order pursuant to section 363 of Title 11, United States Code (the “Bankruptcy Code”) and

Rule 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

approving (a) the proposed sale by the Trustee to First Security Bank & Trust Company

(together with its permitted assigns, the “Purchaser”) pursuant to a Purchase Agreement

(“Agreement”) appended to the Motion of certain real estate (as described more fully in the

Agreement, the “Land,” the “Improvements,” and the “Appurtenant Rights”) and personal

property (as described more fully in the Agreement, the “Personal Property” and, together

with the Land, Improvements, and Appurtenant Rights, the “Property”) and (b) the

transactions (“Transactions”) contemplated in the Agreement; and the Trustee having

provided adequate and timely notice to all creditors and parties in interest of the Motion, it

appearing that the Purchaser submitted the highest and best offer to purchase the Property;

and a Sale Hearing having been held on April 8, 2020; and based upon the record of the Sale

Hearing and the facts set forth in the Motion as affirmed by the Trustee’s Affidavit; and it

appearing that due, good, sufficient and timely notice of the relief sought and granted in this

order has been given and that no other or further notice need be given; at which time all




                                   1
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 163 of 242
                                                                                                  163
 Case
  Case19-00507
       19-00507 Doc
                 Doc183-1
                     154 Filed
                          Filed04/09/20
                                05/29/20 Entered
                                           Entered04/09/20
                                                    05/29/2013:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                          Document
                              154 Page  Page
                                         2 of 213
                                                of 13



interested parties were offered an opportunity to be heard with respect to the Motion; and the

Court having had an opportunity to consider all responses and objections to the Motion; and

it appearing that the relief requested in the Motion is in the best interests of this Estate, its

creditors and other parties-in-interest; and after due deliberation and good cause appearing

therefor;

               THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:1

          A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion

under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue

of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          B.       Statutory Predicates. The statutory predicates for the relief sought in the Motion

are Bankruptcy Code sections 105 and 363 and Bankruptcy Rules 2002 and 6004.

          C.       Notice. As evidenced by the certificates of service filed with this Court and

based upon the representations of counsel at the Sale Hearing: (i) due, proper, timely,

adequate and sufficient notice of the Motion and of the Sale Hearing and the transactions

contemplated by the Agreement and this Order (the “Transactions”), has been provided in

accordance with Bankruptcy Code and Bankruptcy Rules; (ii) it appearing that no other or

further notice need be provided; (iii) such notice was and is good, sufficient and appropriate

under the circumstances; and (iv) no other or further notice of the Motion or the Sale

Hearing or the Transactions, is or shall be required.

          D.       Opportunity to Object. A reasonable opportunity to object and to be heard

with respect to the Motion and the relief requested therein has been given, in light of the

circumstances, to all interested persons and entities, including the following: (a) the U.S.

1
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of fact when
appropriate. See Bankruptcy Rule 7052.


                                   2
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 164 of 242
                                                                                                                                  164
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                         Filed04/09/20
                               05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        3 of 313
                                               of 13



Trustee; (b) all creditors of the Debtors, including all parties known to be asserting a lien or

claim on the Property; (c) all entities known to have expressed an interest in acquiring the

Property; (d) the Iowa State and United States taxing authorities; (e) the Purchaser and its

counsel; and (f) all other parties who have filed notices of appearance and demands for

service of papers in this case under Bankruptcy Rule 2002 as of the date of filing the Motion.

All objections to the sale of the Property are overruled or resolved by this Order.

        E.     Sale in Best Interests. Good and sufficient reasons for approval of the

Agreement and the Transactions exist, as described in the Motion, and the relief requested in

the Motion is in the best interests of the estate, its creditors and other parties in interest.

        F.     Business Justification. The Trustee has demonstrated both (i) good, sufficient

and sound business purposes and justifications and (ii) compelling circumstances for the

Transactions other than in the ordinary course of business under Bankruptcy Code section

363(b) in that, among other things, the immediate consummation of the Transactions with

the Purchaser is necessary and appropriate to maximize the value of the estate. Entry of an

order approving the Agreement and all the provisions thereof is a necessary condition

precedent to the Purchaser consummating the Transactions.

        G.     Arm’s-Length Sale. The Agreement was negotiated, proposed and entered

into by the Debtor and the Purchaser without collusion, in good faith, and from arms-length

bargaining positions. The Purchaser is not an “insider” of the Debtor, as that term is defined

in Bankruptcy Code section 101(31). The record is devoid of any evidence the Debtor or the

Purchaser has engaged in any conduct that would cause or permit the Agreement to be

avoided under Bankruptcy Code section 363(n). Specifically, the Purchaser has not acted in a

collusive manner with any person and the purchase price was not controlled by any



                                   3
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 165 of 242
                                                                                                   165
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                         Filed04/09/20
                               05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        4 of 413
                                               of 13



agreement among bidders.

        H.      Good Faith Purchaser. The Purchaser is a good faith purchaser of the

Property within the meaning of Bankruptcy Code section 363(m) and is therefore entitled to

all of the protections afforded thereby. The Purchaser has proceeded in good faith in all

respects in connection with this proceeding in that, inter alia, the Purchaser agreed to subject

its bid to at least one other competing bid, and all payments to be made by the Purchaser and

other agreements or arrangements entered into by the Purchaser in connection with the

Transactions have been sufficiently disclosed.

        I.      Highest and Best Offer. The Trustee has considered at least one other bid and

the opportunity to submit bids was given to other interested parties to make a higher and

better offer for the Property. The Agreement constitutes the highest and best offer for the

Property and will provide a greater recovery for the Debtor’s estate than would be provided

by any other available alternative. The Trustee’s determination that the Agreement

constitutes the highest and best offer for the Property constitutes a valid and sound exercise

of the Trustee’s business judgment.

        J.      Consideration. The consideration to be paid by the Purchaser constitutes

reasonably equivalent value or fair consideration. No other person or entity or group of

entities, other than the Purchaser, has offered to purchase the Property for an amount that

would give significantly better and greater economic value to the estate. Approval of the

Motion and the Agreement and the consummation of the Transactions contemplated thereby

are in the best interests of the estate, its creditors, and all other parties in interest.

        K.      Free and Clear. The Debtor is either the sole and lawful owner of the

Property or there is a bona fide dispute as to ownership. The transfer of the Property to the



                                   4
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 166 of 242
                                                                                                   166
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                         Filed04/09/20
                               05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        5 of 513
                                               of 13



Purchaser under the Agreement will be a legal, valid, and effective transfer of the

Property, and, except as otherwise provided herein, vests or will vest the Purchaser with

all right, title, and interest of the Debtor to the Property free and clear of all liens, claims,

encumbrances, obligations, liabilities, contractual commitments or interests of any kind or

nature whatsoever (collectively, the “Interests”). For the avoidance of doubt, other than

the sum of $150,000 (from the sale of the Land, Improvements and Appurtenant Rights)

to be released to the Trustee pursuant to the Agreement, all Interests shall attach to the

proceeds ultimately attributable to the property against or in which such Interests are

asserted, subject to the terms of such Interests, with the same validity, force and effect, and

in the same order of priority, which such Interests now have against the Property or their

proceeds. For the avoidance of doubt, any and all lien, interest, or rights asserted against

the Land, Improvements and Appurtenant Rights will only attach to the amount

attributable to the sale of the Land, Improvements and Appurtenant Rights (viz.

$1,075,000 - $150,000 = $925,000) and any and all lien, interest, or rights asserted against

the Personal Property will attach to the $25,000 attributable to the sale of the Personal

Property sale.

        L.       The Purchaser will not consummate the Transactions unless the Agreement

specifically provides, and the Bankruptcy Court specifically orders, that none of the

Purchaser or its affiliates, members or shareholders or the Property will have any liability

whatsoever with respect to or be required to satisfy in any manner, whether at law or in

equity, whether by payment, setoff or otherwise, directly or indirectly, any encumbrance.

        M.       The Debtor may sell the Property free and clear of any Interests of any kind or

nature whatsoever because the standards set forth in section 363(f) or 363(b) of the



                                  5
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 167 of 242
                                                                                                    167
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                         Filed04/09/20
                               05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        6 of 613
                                               of 13



Bankruptcy Code have been satisfied. Each entity with an Interest in the Property to be

transferred on the Closing Date: (i) has, subject to the terms and conditions of this Order,

consented to the Transactions or is deemed to have consented to the Transactions or (ii)

otherwise falls within the provisions of section 363(f)(4) of the Bankruptcy Code. Those

holders of Interests who did not object to the Motion are deemed, subject to the terms of this

Order, to have consented pursuant to Bankruptcy Code section 363(f)(2). All holders of

Interests are adequately protected by having their Interests attach to the proceeds ultimately

attributable to the property against or in which such Interests are asserted, subject to the

terms of such Interests, with the same validity, force and effect, and in the same order of

priority, which such Interests now have against the Property or their proceeds.

        N.     Not a Successor. The Purchaser (a) is not a successor to the Debtor, (b) has

not, de facto or otherwise, merged with or into the Debtor, (c) is not a continuation or

substantial continuation of the Debtor or any enterprise of the Debtor, and (d) is not holding

itself out to the public as a continuation of the Debtor. The transfer of the Property to the

Purchaser does not and will not subject the Purchaser to any liability whatsoever with

respect to the operation of the Debtor’s business before the Closing Date or by reason of such

transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, on any theory of law

or equity, including, without limitation, any theory of equitable law, including, without

limitation, any theory of antitrust or successor or transferee liability.

        O.     Prompt Consummation. The Transactions must be approved and

consummated promptly in order to preserve the Property, to maximize the value of the

Debtor’s estate and to minimize the claims against the estate. Time is of the essence in



                                   6
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 168 of 242
                                                                                                    168
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                         Filed04/09/20
                               05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        7 of 713
                                               of 13



consummating the Transactions.

       NOW, THEREFORE, IT IS ORDERED THAT:

               1.    Motion is Granted. The Motion and the relief requested therein is

GRANTED and APPROVED, as set forth herein.

               2.    Objections Overruled. Any objections to the entry of this Order or the

relief granted herein and requested in the Motion that have not been withdrawn, waived, or

settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and

overruled on the merits with prejudice.

               3.    Approval. The Agreement and all of the terms and conditions thereto

are hereby approved. The Trustee and the Purchaser and their respective officers and

directors are hereby authorized and directed to: (a) execute the Agreement, along with any

additional instruments or documents that may be reasonably necessary or appropriate to

implement the Agreement, provided that such additional documents do not materially

change its terms; (b) consummate the Transactions in accordance with the terms and

conditions of the Agreement and the instruments to the Agreement contemplated thereby;

and (c) take all other and further actions as may be reasonably necessary to implement the

Transactions as contemplated by the Agreement and this Order.

               4.    Free and Clear. Except as otherwise specifically provided for in the

Agreement or this Order, pursuant to Bankruptcy Code sections 105(a) and 363, the

Trustee is authorized and directed to transfer the Property to the Purchaser and, as of the

Closing Date, the Purchaser shall take title to and possession of the Property free and clear

of all Interests of any kind or nature whatsoever, including but not limited to any existing

claims based on copyright infringement, liens or encumbrances, with all such Interests to



                                  7
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 169 of 242
                                                                                                 169
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                         Filed04/09/20
                               05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        8 of 813
                                               of 13



attach to the proceeds ultimately attributable to the Property against or in which such

Interests are asserted, subject to the terms of such Interests, with the same validity, force

and effect, and in the same order of priority, which such Interests now have against the

Property or their proceeds.

               5.     Valid Transfer. As of the Closing Date and except as otherwise provided

herein, the Transactions effect a legal, valid, and enforceable sale and transfer of the Property

to the Purchaser, and shall vest the Purchaser with title to such Property free and clear of all

Interests of any kind or nature whatsoever, with all such Interests to attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds.

               6.     General Assignment. On the Closing Date, this Order shall be construed

as and shall constitute for any and all purposes a full and complete general assignment,

conveyance and transfer of the Debtor’s and the Estate’s interests in the Property. Each and

every federal, state, and local governmental agency or department is hereby directed to

accept any and all documents and instruments necessary and appropriate to consummate the

Transactions contemplated by the Agreement.

               7.     No Successor Liability. Neither the Purchaser nor its affiliates,

successors or assigns shall be deemed, as a result of any action taken in connection with the

purchase of the Property, to (a) be a successor to the Debtor or its estate; (b) have, de facto or

otherwise, merged or consolidated with or into the Debtor or its estate; or (c) be a

continuation or substantial continuation of the Debtor or any enterprise of the Debtor. The

transfer of the Property to the Purchaser under the Agreement shall not result in (i) the



                                  8
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 170 of 242
                                                                                                     170
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                         Filed04/09/20
                               05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        9 of 913
                                               of 13



Purchaser, its affiliates, members, or shareholders, or the Property, having any liability or

responsibility for any claim against the Debtor, (ii) the Purchaser, its affiliates, members, or

shareholders, or the Property, having any liability whatsoever with respect to or be required

to satisfy in any manner, whether at law or in equity, whether by payment, setoff or

otherwise, directly or indirectly, any encumbrance, or (iii) the Purchaser, its affiliates,

members, or shareholders, or the Property, having any liability or responsibility to the

Estate, except as is expressly set forth in the Agreement, including, but not limited to,

liabilities on account of any taxes or other government fees, contributions or surcharges

arising, accruing or payable under, out of, in connection with, or in any way relating to the

operation of the Property prior to the Closing Date.

                8.     Binding Effect of Order. This Order shall be binding upon and shall

govern the acts of all entities, including without limitation all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state and

local officials, and all other persons and entities who may be required by operation of law,

the duties of their office, or contract to accept, file, register or otherwise record or release any

documents or instruments, or who may be required to report or insure any title or state of

title in or to any of the Property.

                9.     Binding on Successors. The terms and provisions of the Agreement

and this Order shall be binding in all respects upon the Debtor, its estate, all creditors of

(whether known or unknown) and holders of equity interests in the Debtor, the Purchaser

and their respective affiliates, successors and assigns, and any affected third parties,

including, but not limited to, and all persons asserting Interests in the Property. This Order



                                   9
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 171 of 242
                                                                                                          171
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                          Filed04/09/20
                                05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        10 of
                                            1013
                                               of 13



and the Agreement shall inure to the benefit of the Purchaser and its respective successors

and assigns.

               10.    Bankruptcy Code Section 363(n). The consideration provided by the

Purchaser for the Property under the Agreement is fair and reasonable. Based on the

disclosures made to the Court in the Motion and at the Sale Hearing, the Trustee is not

aware of any facts that would support an argument for avoidance of the Transactions.

               11.    Good Faith. The Transactions contemplated by the Agreement are

undertaken by the Purchaser without collusion and in good faith, as that term is used in

Bankruptcy Code section 363(m) and, accordingly, the reversal or modification on appeal of

the authorization provided herein to consummate the Transactions shall not affect the

validity of the Transactions with the Purchaser, unless such authorization is duly stayed

pending such appeal. The Purchaser is a good faith purchaser of the Property, and is entitled

to all of the benefits and protections afforded by Bankruptcy Code section 363(m).

               12.    Fair Consideration. The consideration provided by the Purchaser to

the Debtor pursuant to the Agreement for its purchase of the Property constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code.

               13.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to

its statutory powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret,

implement, and enforce the terms and provisions of this Order and the Agreement, all

amendments thereto and any waivers and consents thereunder and each of the agreements

executed in connection therewith, including, but not limited to, retaining jurisdiction to: (a)

compel delivery of the Property to the Purchaser; (b) compel delivery of the Purchase Price

to the Trustee or performance of other obligations owed to the Trustee; (c) interpret,



                                  10
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 172 of 242
                                                                                                  172
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                          Filed04/09/20
                                05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        11 of
                                            1113
                                               of 13



implement and enforce the provisions of this Order and the Agreement; (d) to adjudicate, if

necessary, any and all disputes concerning or relating in any way to the Transactions; and (e)

protect the Purchaser against any Interests in the Debtor or the Property of any kind or

nature whatsoever attaching to the proceeds of the Transactions. This Court shall retain

exclusive jurisdiction with respect to issues or disputes in connection with this Order and the

relief provided herein, including without limitation to protect the Trustee and Purchaser

from interference with the Sale, and to resolve any disputes related to the Sale, the

Agreement or the implementation thereof.

               14.    Surrender of Possession. All entities that are presently, or on the

Closing Date may be, in possession of some or all of the Property in which the Debtor holds

an interest hereby are directed to surrender possession of the Property either to (a) the

Trustee before the Closing Date or (b) to the Purchaser on the Closing Date.

               15.    Sale Proceeds. Other than the sum of $ 150,000 (from the sale of the

Land, Improvements and Appurtenant Rights) to be released to the Trustee free and clear,

any and all valid and perfected Interests in Property of the Debtor shall attach to any

proceeds of such Property immediately upon receipt of such proceeds by the Trustee in the

order of priority, and with the same validity, force and effect that they now have against the

Property, as provided in ¶K supra. Except as required by this Order or the Agreement, no

proceeds subject to an asserted Interest shall be used or disbursed by the Trustee without the

express consent of the party or parties asserting an Interest therein or further order of the

Court after notice (to all parties who have asserted an Interest in such proceeds) and a

hearing, consistent with the requirements of the Bankruptcy Code.




                                  11
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 173 of 242
                                                                                                  173
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                          Filed04/09/20
                                05/29/20 Entered
                                          Entered04/09/20
                                                   05/29/2013:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        12 of
                                            1213
                                               of 13



               16.    Non-material Modifications. The Agreement and any related

agreements, documents or other instruments may be modified, amended or supplemented by

the parties thereto, in a writing signed by such parties, and in accordance with the terms

thereof, without further order of the Court, provided that any such modification, amendment

or supplement does not have a material adverse effect on the estate.

               17.    Failure to Specify Provisions. The failure specifically to include any

particular provisions of the Agreement in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Agreement be

authorized and approved in its entirety; provided, however, that this Order shall govern if

there is any inconsistency between the Agreement (including all ancillary documents

executed in connection therewith) and this Order. Likewise, all of the provisions of this

Order are non-severable and mutually dependent.

               18.    Stay of Order. Bankruptcy Rule 6004(h) applies to this Order

               19.    Copyright: So long as the Purchaser, or its assignee, or its architect or

agents do not use the Plans or Drawings or any work in which Cornice & Rose

International, LLC (“C & R”) holds a valid copyright (the C & R Intellectual Property), the

Purchaser, or its assignee, may use and occupy the Property, develop the Property, and

complete the existing interior and exterior of the Property, free and clear of existing and

future claims of C & R, whether for copyright infringement or otherwise. The Purchaser, or

its assignee, or its architect or agents may not use the C & R Intellectual Property without

first making arrangements satisfactory to C & R for the use of the C & R Intellectual

Property. Nothing contained herein shall preclude future claims of copyright infringement




                                  12
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 174 of 242
                                                                                                  174
 Case
  Case19-00507
       19-00507 Doc
                 Doc183-1
                     154 Filed
                           Filed04/09/20
                                 05/29/20 Entered
                                           Entered04/09/20
                                                    05/29/2013:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                          Document
                              154 Page  Page
                                         13 of
                                             1313
                                                of 13



resulting from the improper or unauthorized use of the C & R Intellectual Property by the

Purchaser, or its assignee, or any third parties.

          Dated and Entered:

     April 9, 2020



                                                           Hon. Thad J. Collins
                                                           Chief Judge

ORDER PREPARED BY:
Charles L. Smith
Chapter 7 Trustee

1stSecMcQ.Bankr.Pleading.Draft.OrderreSale.040820.1139.ejl.redlined




                                   13
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 175 of 242
                                                                                            175
     Case
      Case19-00507
           19-00507 Doc
                     Doc183-2
                         180 Filed
                               Filed05/15/20
                                     05/29/20 Entered
                                               Entered05/15/20
                                                          05/29/2014:21:35
                                                                   13:43:05 Desc
                                                                             DescMain
                                                                                  Doc
                               Document
                                   180 Page  Page
                                              1 of 11 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                          PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                  Chapter 7
MCQUILLEN PLACE COMPANY, LLC, )
                              )                  Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: May 8, 2020

APPEARANCES:

For Parties-In-Interest: Charles Thomson and James Gray for Equity Security Holders; Bradley Kruse
  and Louise Bonham for Cornice & Rose International, LLC; Larry Eide for First Security Bank &
  Trust Co.; and Eric Lam and Eric Langston for Four Keys, LLC
Case Trustee: Charles Smith

NATURE OF PROCEEDING:                      In Court     X Telephonic

1)    Motion to Reconsider (Doc. 155)
2)    Motion to Reconsider (Doc. 156)
3)    Motion for Partial Withdrawal of the Reference (Doc. 157)
4)    Motion to Stay (Doc. 158)

IT IS ORDERED THAT:

For the reasons stated in the Resistances and Joinders thereto and at the hearing on these matters, the
Motions to Reconsider and Motion to Stay are DENIED. The Motion for Partial Withdrawal of the
Reference is also DENIED.

                    May 15, 2020
Dated and Entered ________________________



                                               ____
                                              Thad J. Collins, Bankruptcy Judge




      Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 176 of 242
                                                                                                          176
 Case 19-00507         Doc 184       Filed 05/29/20 Entered 05/29/20 18:40:27        Desc Main
                                     Document      Page 1 of 18



                            UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA


In re                                      )
                                           )
MCQUILLEN PLACE COMPANY, LLC, an           )         Case No. 19-00507
Iowa limited liability company,            )         Chapter 7
                                           )
               Debtor.                     )
                                           )
                                           )
                   NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1:          Identify the appellant(s)

1.        Name(s) of appellant(s):      James A. Gray and Charles M. Thomson

2.      Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
of this appeal:

For appeals in an adversary proceeding.
  Plaintiff
  Defendant
  Other (describe) ________________________

For appeals in a bankruptcy case and not in an adversary proceeding.
  Debtor
x Creditor
  Trustee
  Other (describe) ________________________

Part 2:                 Identify the subject of this appeal

1.        Describe the judgment, order, or decree appealed from:

“Order Authorizing Approving Sale Pursuant to Section 363 of the Bankruptcy Code and
Providing Related Relief (Related Doc # 134) Dated and Entered on 4/9/2020. (tsta) (Entered:
04/09/2020)” (Docket #154)

“Proceeding Memo and Order. (related document(s)155 Motion to Reconsider, 156 Motion to
Reconsider, 157 Motion, 158 Motion To Stay) (jmei) (Entered: 05/15/2020)” (Docket #180)


2.     State the date on which the judgment, order, or decree was entered: April 9, 2020 and May
15, 2020


                                                 1

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 177 of 242
                                                                                                      177
 Case 19-00507        Doc 184     Filed 05/29/20 Entered 05/29/20 18:40:27       Desc Main
                                  Document      Page 2 of 18




Part 3:         Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

1. Party: Charles L. Smith, Trustee          Attorney:     Telpner Peterson Law Firm, LLP
                                                           25 Main Place, Suite 200
                                                           Council Bluffs, IA 51503
                                                           Telephone: (712) 325-9000

2. Party: First Security Bank & Trust Co.    Attorney:     Larry S. Eide, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Randy Nielsen, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

                                                           Eric Langston, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

3.        Party: Four Keys, LLC              Attorney:     Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018



                                                2

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 178 of 242
                                                                                               178
 Case 19-00507        Doc 184     Filed 05/29/20 Entered 05/29/20 18:40:27           Desc Main
                                  Document      Page 3 of 18



                                                            Eric Langston, Esq.
                                                            Simmons Perrine Moyer
                                                                   Bergman PLC
                                                            115 3rd Street SE, Suite 1200
                                                            Cedar Rapids, Iowa 52401-1266
                                                            Telephone: (319) 896-4018

4.      6. Party: City of Charles City, IA                  Attorney: Monica Clark, Esq.
                                                            Dorsey & Whitney, LLP
                                                            50 South Sixth Street, Suite 1500
                                                            Minneapolis, MN 55402-1498
                                                            Telephone: (612) 340-2600

5.      Party: Cornice & Rose International, Inc.           Attorney: Bradley R. Kruse, Esq.
                                                            Dickinson Mackaman Tyler &
                                                                   Hagen, P.C.
                                                            699 Walnut Street, Suite 1600
                                                            Des Moines, IA 50309
                                                            (515) 246-4505

                                                            Louis K. Bonham, Esq.
                                                            Osha Liang LLP
                                                            Two Houston Center
                                                            909 Fannin, Suite 3500
                                                            Houston, TX 77010
                                                            (512) 480-0667



Part 4:          Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.
          Appellant(s) elect to have the appeal heard by the United States District Court
       rather than by the Bankruptcy Appellate Panel.




                                                3

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 179 of 242
                                                                                                      179
 Case 19-00507       Doc 184    Filed 05/29/20 Entered 05/29/20 18:40:27    Desc Main
                                Document      Page 4 of 18




Part 5: Sign below


___/s/ Charles M. Thomson_________                Date: _______5-29-2020__________
Signature of attorney for appellant(s)

Name, address, and telephone number of attorney

Charles M. Thomson, Esq.
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
Telephone: (847) 456-1911
cthomson@doall.com




                                             4

  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 180 of 242
                                                                                        180
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184  Filed05/29/20
                              04/09/20
                               05/29/20 Entered
                                          Entered05/29/20
                                                  04/09/20
                                                   05/29/2018:40:27
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        1 of 5
                                             113
                                               of 18
                                                  13



                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF IOWA

IN RE:
                                                                      Chapter 7
McQuillen Place Company, LLC                                          #19 507

                    Debtor.
-------------------------------------------------------------------
                         ORDER AUTHORIZING APPROVING SALE
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE
                           AND PROVIDING RELATED RELIEF

         Upon the Motion of Trustee Charles L. Smith in this Chapter 7 case for entry of an

order pursuant to section 363 of Title 11, United States Code (the “Bankruptcy Code”) and

Rule 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

approving (a) the proposed sale by the Trustee to First Security Bank & Trust Company

(together with its permitted assigns, the “Purchaser”) pursuant to a Purchase Agreement

(“Agreement”) appended to the Motion of certain real estate (as described more fully in the

Agreement, the “Land,” the “Improvements,” and the “Appurtenant Rights”) and personal

property (as described more fully in the Agreement, the “Personal Property” and, together

with the Land, Improvements, and Appurtenant Rights, the “Property”) and (b) the

transactions (“Transactions”) contemplated in the Agreement; and the Trustee having

provided adequate and timely notice to all creditors and parties in interest of the Motion, it

appearing that the Purchaser submitted the highest and best offer to purchase the Property;

and a Sale Hearing having been held on April 8, 2020; and based upon the record of the Sale

Hearing and the facts set forth in the Motion as affirmed by the Trustee’s Affidavit; and it

appearing that due, good, sufficient and timely notice of the relief sought and granted in this

order has been given and that no other or further notice need be given; at which time all




                                   1
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 181 of 242
                                                                                                  181
 Case
  Case19-00507
       19-00507 Doc
                 Doc183-1
                     154 Filed
                     184  Filed05/29/20
                               04/09/20
                                05/29/20 Entered
                                           Entered05/29/20
                                                   04/09/20
                                                    05/29/2018:40:27
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                          Document
                              154 Page  Page
                                         2 of 6
                                              213
                                                of 18
                                                   13



interested parties were offered an opportunity to be heard with respect to the Motion; and the

Court having had an opportunity to consider all responses and objections to the Motion; and

it appearing that the relief requested in the Motion is in the best interests of this Estate, its

creditors and other parties-in-interest; and after due deliberation and good cause appearing

therefor;

               THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:1

          A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion

under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue

of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          B.       Statutory Predicates. The statutory predicates for the relief sought in the Motion

are Bankruptcy Code sections 105 and 363 and Bankruptcy Rules 2002 and 6004.

          C.       Notice. As evidenced by the certificates of service filed with this Court and

based upon the representations of counsel at the Sale Hearing: (i) due, proper, timely,

adequate and sufficient notice of the Motion and of the Sale Hearing and the transactions

contemplated by the Agreement and this Order (the “Transactions”), has been provided in

accordance with Bankruptcy Code and Bankruptcy Rules; (ii) it appearing that no other or

further notice need be provided; (iii) such notice was and is good, sufficient and appropriate

under the circumstances; and (iv) no other or further notice of the Motion or the Sale

Hearing or the Transactions, is or shall be required.

          D.       Opportunity to Object. A reasonable opportunity to object and to be heard

with respect to the Motion and the relief requested therein has been given, in light of the

circumstances, to all interested persons and entities, including the following: (a) the U.S.

1
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of fact when
appropriate. See Bankruptcy Rule 7052.


                                   2
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 182 of 242
                                                                                                                                  182
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184  Filed05/29/20
                              04/09/20
                               05/29/20 Entered
                                          Entered05/29/20
                                                  04/09/20
                                                   05/29/2018:40:27
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        3 of 7
                                             313
                                               of 18
                                                  13



Trustee; (b) all creditors of the Debtors, including all parties known to be asserting a lien or

claim on the Property; (c) all entities known to have expressed an interest in acquiring the

Property; (d) the Iowa State and United States taxing authorities; (e) the Purchaser and its

counsel; and (f) all other parties who have filed notices of appearance and demands for

service of papers in this case under Bankruptcy Rule 2002 as of the date of filing the Motion.

All objections to the sale of the Property are overruled or resolved by this Order.

        E.     Sale in Best Interests. Good and sufficient reasons for approval of the

Agreement and the Transactions exist, as described in the Motion, and the relief requested in

the Motion is in the best interests of the estate, its creditors and other parties in interest.

        F.     Business Justification. The Trustee has demonstrated both (i) good, sufficient

and sound business purposes and justifications and (ii) compelling circumstances for the

Transactions other than in the ordinary course of business under Bankruptcy Code section

363(b) in that, among other things, the immediate consummation of the Transactions with

the Purchaser is necessary and appropriate to maximize the value of the estate. Entry of an

order approving the Agreement and all the provisions thereof is a necessary condition

precedent to the Purchaser consummating the Transactions.

        G.     Arm’s-Length Sale. The Agreement was negotiated, proposed and entered

into by the Debtor and the Purchaser without collusion, in good faith, and from arms-length

bargaining positions. The Purchaser is not an “insider” of the Debtor, as that term is defined

in Bankruptcy Code section 101(31). The record is devoid of any evidence the Debtor or the

Purchaser has engaged in any conduct that would cause or permit the Agreement to be

avoided under Bankruptcy Code section 363(n). Specifically, the Purchaser has not acted in a

collusive manner with any person and the purchase price was not controlled by any



                                   3
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 183 of 242
                                                                                                   183
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184  Filed05/29/20
                              04/09/20
                               05/29/20 Entered
                                          Entered05/29/20
                                                  04/09/20
                                                   05/29/2018:40:27
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        4 of 8
                                             413
                                               of 18
                                                  13



agreement among bidders.

        H.      Good Faith Purchaser. The Purchaser is a good faith purchaser of the

Property within the meaning of Bankruptcy Code section 363(m) and is therefore entitled to

all of the protections afforded thereby. The Purchaser has proceeded in good faith in all

respects in connection with this proceeding in that, inter alia, the Purchaser agreed to subject

its bid to at least one other competing bid, and all payments to be made by the Purchaser and

other agreements or arrangements entered into by the Purchaser in connection with the

Transactions have been sufficiently disclosed.

        I.      Highest and Best Offer. The Trustee has considered at least one other bid and

the opportunity to submit bids was given to other interested parties to make a higher and

better offer for the Property. The Agreement constitutes the highest and best offer for the

Property and will provide a greater recovery for the Debtor’s estate than would be provided

by any other available alternative. The Trustee’s determination that the Agreement

constitutes the highest and best offer for the Property constitutes a valid and sound exercise

of the Trustee’s business judgment.

        J.      Consideration. The consideration to be paid by the Purchaser constitutes

reasonably equivalent value or fair consideration. No other person or entity or group of

entities, other than the Purchaser, has offered to purchase the Property for an amount that

would give significantly better and greater economic value to the estate. Approval of the

Motion and the Agreement and the consummation of the Transactions contemplated thereby

are in the best interests of the estate, its creditors, and all other parties in interest.

        K.      Free and Clear. The Debtor is either the sole and lawful owner of the

Property or there is a bona fide dispute as to ownership. The transfer of the Property to the



                                   4
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 184 of 242
                                                                                                   184
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184  Filed05/29/20
                              04/09/20
                               05/29/20 Entered
                                          Entered05/29/20
                                                  04/09/20
                                                   05/29/2018:40:27
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        5 of 9
                                             513
                                               of 18
                                                  13



Purchaser under the Agreement will be a legal, valid, and effective transfer of the

Property, and, except as otherwise provided herein, vests or will vest the Purchaser with

all right, title, and interest of the Debtor to the Property free and clear of all liens, claims,

encumbrances, obligations, liabilities, contractual commitments or interests of any kind or

nature whatsoever (collectively, the “Interests”). For the avoidance of doubt, other than

the sum of $150,000 (from the sale of the Land, Improvements and Appurtenant Rights)

to be released to the Trustee pursuant to the Agreement, all Interests shall attach to the

proceeds ultimately attributable to the property against or in which such Interests are

asserted, subject to the terms of such Interests, with the same validity, force and effect, and

in the same order of priority, which such Interests now have against the Property or their

proceeds. For the avoidance of doubt, any and all lien, interest, or rights asserted against

the Land, Improvements and Appurtenant Rights will only attach to the amount

attributable to the sale of the Land, Improvements and Appurtenant Rights (viz.

$1,075,000 - $150,000 = $925,000) and any and all lien, interest, or rights asserted against

the Personal Property will attach to the $25,000 attributable to the sale of the Personal

Property sale.

        L.       The Purchaser will not consummate the Transactions unless the Agreement

specifically provides, and the Bankruptcy Court specifically orders, that none of the

Purchaser or its affiliates, members or shareholders or the Property will have any liability

whatsoever with respect to or be required to satisfy in any manner, whether at law or in

equity, whether by payment, setoff or otherwise, directly or indirectly, any encumbrance.

        M.       The Debtor may sell the Property free and clear of any Interests of any kind or

nature whatsoever because the standards set forth in section 363(f) or 363(b) of the



                                  5
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 185 of 242
                                                                                                    185
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184   Filed05/29/20
                               04/09/20
                                05/29/20 Entered
                                           Entered05/29/20
                                                   04/09/20
                                                    05/29/2018:40:27
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                         Document
                         Document
                              154 Page Page
                                        Page
                                         6 of10
                                              613
                                                of
                                                 of13
                                                   18



Bankruptcy Code have been satisfied. Each entity with an Interest in the Property to be

transferred on the Closing Date: (i) has, subject to the terms and conditions of this Order,

consented to the Transactions or is deemed to have consented to the Transactions or (ii)

otherwise falls within the provisions of section 363(f)(4) of the Bankruptcy Code. Those

holders of Interests who did not object to the Motion are deemed, subject to the terms of this

Order, to have consented pursuant to Bankruptcy Code section 363(f)(2). All holders of

Interests are adequately protected by having their Interests attach to the proceeds ultimately

attributable to the property against or in which such Interests are asserted, subject to the

terms of such Interests, with the same validity, force and effect, and in the same order of

priority, which such Interests now have against the Property or their proceeds.

        N.     Not a Successor. The Purchaser (a) is not a successor to the Debtor, (b) has

not, de facto or otherwise, merged with or into the Debtor, (c) is not a continuation or

substantial continuation of the Debtor or any enterprise of the Debtor, and (d) is not holding

itself out to the public as a continuation of the Debtor. The transfer of the Property to the

Purchaser does not and will not subject the Purchaser to any liability whatsoever with

respect to the operation of the Debtor’s business before the Closing Date or by reason of such

transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, on any theory of law

or equity, including, without limitation, any theory of equitable law, including, without

limitation, any theory of antitrust or successor or transferee liability.

        O.     Prompt Consummation. The Transactions must be approved and

consummated promptly in order to preserve the Property, to maximize the value of the

Debtor’s estate and to minimize the claims against the estate. Time is of the essence in



                                   6
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 186 of 242
                                                                                                    186
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184   Filed05/29/20
                               04/09/20
                                05/29/20 Entered
                                           Entered05/29/20
                                                   04/09/20
                                                    05/29/2018:40:27
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                         Document
                         Document
                              154 Page Page
                                        Page
                                         7 of11
                                              713
                                                of
                                                 of13
                                                   18



consummating the Transactions.

       NOW, THEREFORE, IT IS ORDERED THAT:

               1.    Motion is Granted. The Motion and the relief requested therein is

GRANTED and APPROVED, as set forth herein.

               2.    Objections Overruled. Any objections to the entry of this Order or the

relief granted herein and requested in the Motion that have not been withdrawn, waived, or

settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and

overruled on the merits with prejudice.

               3.    Approval. The Agreement and all of the terms and conditions thereto

are hereby approved. The Trustee and the Purchaser and their respective officers and

directors are hereby authorized and directed to: (a) execute the Agreement, along with any

additional instruments or documents that may be reasonably necessary or appropriate to

implement the Agreement, provided that such additional documents do not materially

change its terms; (b) consummate the Transactions in accordance with the terms and

conditions of the Agreement and the instruments to the Agreement contemplated thereby;

and (c) take all other and further actions as may be reasonably necessary to implement the

Transactions as contemplated by the Agreement and this Order.

               4.    Free and Clear. Except as otherwise specifically provided for in the

Agreement or this Order, pursuant to Bankruptcy Code sections 105(a) and 363, the

Trustee is authorized and directed to transfer the Property to the Purchaser and, as of the

Closing Date, the Purchaser shall take title to and possession of the Property free and clear

of all Interests of any kind or nature whatsoever, including but not limited to any existing

claims based on copyright infringement, liens or encumbrances, with all such Interests to



                                  7
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 187 of 242
                                                                                                 187
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184   Filed05/29/20
                               04/09/20
                                05/29/20 Entered
                                           Entered05/29/20
                                                   04/09/20
                                                    05/29/2018:40:27
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                         Document
                         Document
                              154 Page Page
                                        Page
                                         8 of12
                                              813
                                                of
                                                 of13
                                                   18



attach to the proceeds ultimately attributable to the Property against or in which such

Interests are asserted, subject to the terms of such Interests, with the same validity, force

and effect, and in the same order of priority, which such Interests now have against the

Property or their proceeds.

               5.     Valid Transfer. As of the Closing Date and except as otherwise provided

herein, the Transactions effect a legal, valid, and enforceable sale and transfer of the Property

to the Purchaser, and shall vest the Purchaser with title to such Property free and clear of all

Interests of any kind or nature whatsoever, with all such Interests to attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds.

               6.     General Assignment. On the Closing Date, this Order shall be construed

as and shall constitute for any and all purposes a full and complete general assignment,

conveyance and transfer of the Debtor’s and the Estate’s interests in the Property. Each and

every federal, state, and local governmental agency or department is hereby directed to

accept any and all documents and instruments necessary and appropriate to consummate the

Transactions contemplated by the Agreement.

               7.     No Successor Liability. Neither the Purchaser nor its affiliates,

successors or assigns shall be deemed, as a result of any action taken in connection with the

purchase of the Property, to (a) be a successor to the Debtor or its estate; (b) have, de facto or

otherwise, merged or consolidated with or into the Debtor or its estate; or (c) be a

continuation or substantial continuation of the Debtor or any enterprise of the Debtor. The

transfer of the Property to the Purchaser under the Agreement shall not result in (i) the



                                  8
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 188 of 242
                                                                                                     188
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184   Filed05/29/20
                               04/09/20
                                05/29/20 Entered
                                           Entered05/29/20
                                                   04/09/20
                                                    05/29/2018:40:27
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                         Document
                         Document
                              154 Page Page
                                        Page
                                         9 of13
                                              913
                                                of
                                                 of13
                                                   18



Purchaser, its affiliates, members, or shareholders, or the Property, having any liability or

responsibility for any claim against the Debtor, (ii) the Purchaser, its affiliates, members, or

shareholders, or the Property, having any liability whatsoever with respect to or be required

to satisfy in any manner, whether at law or in equity, whether by payment, setoff or

otherwise, directly or indirectly, any encumbrance, or (iii) the Purchaser, its affiliates,

members, or shareholders, or the Property, having any liability or responsibility to the

Estate, except as is expressly set forth in the Agreement, including, but not limited to,

liabilities on account of any taxes or other government fees, contributions or surcharges

arising, accruing or payable under, out of, in connection with, or in any way relating to the

operation of the Property prior to the Closing Date.

                8.     Binding Effect of Order. This Order shall be binding upon and shall

govern the acts of all entities, including without limitation all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state and

local officials, and all other persons and entities who may be required by operation of law,

the duties of their office, or contract to accept, file, register or otherwise record or release any

documents or instruments, or who may be required to report or insure any title or state of

title in or to any of the Property.

                9.     Binding on Successors. The terms and provisions of the Agreement

and this Order shall be binding in all respects upon the Debtor, its estate, all creditors of

(whether known or unknown) and holders of equity interests in the Debtor, the Purchaser

and their respective affiliates, successors and assigns, and any affected third parties,

including, but not limited to, and all persons asserting Interests in the Property. This Order



                                   9
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 189 of 242
                                                                                                          189
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184   Filed05/29/20
                               04/09/20
                                05/29/20 Entered
                                          Entered05/29/20
                                                  04/09/20
                                                   05/29/2018:40:27
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        10 of
                                            1013
                                            14 of 18
                                                  13



and the Agreement shall inure to the benefit of the Purchaser and its respective successors

and assigns.

               10.    Bankruptcy Code Section 363(n). The consideration provided by the

Purchaser for the Property under the Agreement is fair and reasonable. Based on the

disclosures made to the Court in the Motion and at the Sale Hearing, the Trustee is not

aware of any facts that would support an argument for avoidance of the Transactions.

               11.    Good Faith. The Transactions contemplated by the Agreement are

undertaken by the Purchaser without collusion and in good faith, as that term is used in

Bankruptcy Code section 363(m) and, accordingly, the reversal or modification on appeal of

the authorization provided herein to consummate the Transactions shall not affect the

validity of the Transactions with the Purchaser, unless such authorization is duly stayed

pending such appeal. The Purchaser is a good faith purchaser of the Property, and is entitled

to all of the benefits and protections afforded by Bankruptcy Code section 363(m).

               12.    Fair Consideration. The consideration provided by the Purchaser to

the Debtor pursuant to the Agreement for its purchase of the Property constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code.

               13.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to

its statutory powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret,

implement, and enforce the terms and provisions of this Order and the Agreement, all

amendments thereto and any waivers and consents thereunder and each of the agreements

executed in connection therewith, including, but not limited to, retaining jurisdiction to: (a)

compel delivery of the Property to the Purchaser; (b) compel delivery of the Purchase Price

to the Trustee or performance of other obligations owed to the Trustee; (c) interpret,



                                  10
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 190 of 242
                                                                                                  190
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184   Filed05/29/20
                               04/09/20
                                05/29/20 Entered
                                          Entered05/29/20
                                                  04/09/20
                                                   05/29/2018:40:27
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        11 of
                                            1113
                                            15 of 18
                                                  13



implement and enforce the provisions of this Order and the Agreement; (d) to adjudicate, if

necessary, any and all disputes concerning or relating in any way to the Transactions; and (e)

protect the Purchaser against any Interests in the Debtor or the Property of any kind or

nature whatsoever attaching to the proceeds of the Transactions. This Court shall retain

exclusive jurisdiction with respect to issues or disputes in connection with this Order and the

relief provided herein, including without limitation to protect the Trustee and Purchaser

from interference with the Sale, and to resolve any disputes related to the Sale, the

Agreement or the implementation thereof.

               14.    Surrender of Possession. All entities that are presently, or on the

Closing Date may be, in possession of some or all of the Property in which the Debtor holds

an interest hereby are directed to surrender possession of the Property either to (a) the

Trustee before the Closing Date or (b) to the Purchaser on the Closing Date.

               15.    Sale Proceeds. Other than the sum of $ 150,000 (from the sale of the

Land, Improvements and Appurtenant Rights) to be released to the Trustee free and clear,

any and all valid and perfected Interests in Property of the Debtor shall attach to any

proceeds of such Property immediately upon receipt of such proceeds by the Trustee in the

order of priority, and with the same validity, force and effect that they now have against the

Property, as provided in ¶K supra. Except as required by this Order or the Agreement, no

proceeds subject to an asserted Interest shall be used or disbursed by the Trustee without the

express consent of the party or parties asserting an Interest therein or further order of the

Court after notice (to all parties who have asserted an Interest in such proceeds) and a

hearing, consistent with the requirements of the Bankruptcy Code.




                                  11
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 191 of 242
                                                                                                  191
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    184   Filed05/29/20
                               04/09/20
                                05/29/20 Entered
                                          Entered05/29/20
                                                  04/09/20
                                                   05/29/2018:40:27
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        12 of
                                            1213
                                            16 of 18
                                                  13



               16.    Non-material Modifications. The Agreement and any related

agreements, documents or other instruments may be modified, amended or supplemented by

the parties thereto, in a writing signed by such parties, and in accordance with the terms

thereof, without further order of the Court, provided that any such modification, amendment

or supplement does not have a material adverse effect on the estate.

               17.    Failure to Specify Provisions. The failure specifically to include any

particular provisions of the Agreement in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Agreement be

authorized and approved in its entirety; provided, however, that this Order shall govern if

there is any inconsistency between the Agreement (including all ancillary documents

executed in connection therewith) and this Order. Likewise, all of the provisions of this

Order are non-severable and mutually dependent.

               18.    Stay of Order. Bankruptcy Rule 6004(h) applies to this Order

               19.    Copyright: So long as the Purchaser, or its assignee, or its architect or

agents do not use the Plans or Drawings or any work in which Cornice & Rose

International, LLC (“C & R”) holds a valid copyright (the C & R Intellectual Property), the

Purchaser, or its assignee, may use and occupy the Property, develop the Property, and

complete the existing interior and exterior of the Property, free and clear of existing and

future claims of C & R, whether for copyright infringement or otherwise. The Purchaser, or

its assignee, or its architect or agents may not use the C & R Intellectual Property without

first making arrangements satisfactory to C & R for the use of the C & R Intellectual

Property. Nothing contained herein shall preclude future claims of copyright infringement




                                  12
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 192 of 242
                                                                                                  192
 Case
  Case19-00507
       19-00507 Doc
                 Doc183-1
                     154 Filed
                     184   Filed05/29/20
                                04/09/20
                                 05/29/20 Entered
                                           Entered05/29/20
                                                   04/09/20
                                                    05/29/2018:40:27
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                          Document
                              154 Page  Page
                                         13 of
                                             1313
                                             17 of 18
                                                   13



resulting from the improper or unauthorized use of the C & R Intellectual Property by the

Purchaser, or its assignee, or any third parties.

          Dated and Entered:

     April 9, 2020



                                                           Hon. Thad J. Collins
                                                           Chief Judge

ORDER PREPARED BY:
Charles L. Smith
Chapter 7 Trustee

1stSecMcQ.Bankr.Pleading.Draft.OrderreSale.040820.1139.ejl.redlined




                                   13
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 193 of 242
                                                                                            193
     Case
      Case19-00507
           19-00507 Doc
                     Doc183-2
                         180 Filed
                         184   Filed05/29/20
                                    05/15/20
                                     05/29/20 Entered
                                               Entered05/29/20
                                                         05/15/20
                                                          05/29/2018:40:27
                                                                  14:21:35
                                                                   13:43:05 Desc
                                                                             DescMain
                                                                                  Doc
                              Document
                               Document
                                   180 Page Page
                                             Page
                                              1 of
                                                 1811 of 1
                                                         18
                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                          PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                  Chapter 7
MCQUILLEN PLACE COMPANY, LLC, )
                              )                  Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: May 8, 2020

APPEARANCES:

For Parties-In-Interest: Charles Thomson and James Gray for Equity Security Holders; Bradley Kruse
  and Louise Bonham for Cornice & Rose International, LLC; Larry Eide for First Security Bank &
  Trust Co.; and Eric Lam and Eric Langston for Four Keys, LLC
Case Trustee: Charles Smith

NATURE OF PROCEEDING:                      In Court     X Telephonic

1)    Motion to Reconsider (Doc. 155)
2)    Motion to Reconsider (Doc. 156)
3)    Motion for Partial Withdrawal of the Reference (Doc. 157)
4)    Motion to Stay (Doc. 158)

IT IS ORDERED THAT:

For the reasons stated in the Resistances and Joinders thereto and at the hearing on these matters, the
Motions to Reconsider and Motion to Stay are DENIED. The Motion for Partial Withdrawal of the
Reference is also DENIED.

Dated and Entered ________________________
                    May 15, 2020



                                               ____
                                              Thad J. Collins, Bankruptcy Judge




      Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 194 of 242
                                                                                                          194
 Case 19-00507         Doc 185       Filed 06/01/20 Entered 06/01/20 10:59:33        Desc Main
                                     Document      Page 1 of 18



                            UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA


In re                                     )
                                          )
MCQUILLEN PLACE COMPANY, LLC, an          )         Case No. 19-00507
Iowa limited liability company,           )         Chapter 7
                                          )
               Debtor.                    )
                                          )
                                          )
                  NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1:          Identify the appellant(s)

1.        Name(s) of appellant(s):      Cornice & Rose International, Inc.

2.      Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
of this appeal:

For appeals in an adversary proceeding.
  Plaintiff
  Defendant
  Other (describe) ________________________

For appeals in a bankruptcy case and not in an adversary proceeding.
  Debtor
x Creditor
  Trustee
  Other (describe) ________________________

Part 2:                 Identify the subject of this appeal

1.        Describe the judgment, order, or decree appealed from:

“Order Authorizing Approving Sale Pursuant to Section 363 of the Bankruptcy Code and
Providing Related Relief (Related Doc # 134) Dated and Entered on 4/9/2020. (tsta) (Entered:
04/09/2020)” (Docket #154)

“Proceeding Memo and Order. (related document(s)155 Motion to Reconsider, 156 Motion to
Reconsider, 157 Motion, 158 Motion To Stay) (jmei) (Entered: 05/15/2020)” (Docket #180)


2.     State the date on which the judgment, order, or decree was entered: April 9, 2020 and May
15, 2020


                                                  1

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 195 of 242
                                                                                                      195
 Case 19-00507        Doc 185     Filed 06/01/20 Entered 06/01/20 10:59:33       Desc Main
                                  Document      Page 2 of 18




Part 3:         Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

1. Party: Charles L. Smith, Trustee          Attorney:     Telpner Peterson Law Firm, LLP
                                                           25 Main Place, Suite 200
                                                           Council Bluffs, IA 51503
                                                           Telephone: (712) 325-9000

2. Party: First Security Bank & Trust Co.    Attorney:     Larry S. Eide, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Randy Nielsen, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

                                                           Eric Langston, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

3.        Party: Four Keys, LLC              Attorney:     Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018



                                                2

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 196 of 242
                                                                                               196
 Case 19-00507       Doc 185      Filed 06/01/20 Entered 06/01/20 10:59:33           Desc Main
                                  Document      Page 3 of 18



                                                            Eric Langston, Esq.
                                                            Simmons Perrine Moyer
                                                                   Bergman PLC
                                                            115 3rd Street SE, Suite 1200
                                                            Cedar Rapids, Iowa 52401-1266
                                                            Telephone: (319) 896-4018

4.      Party: Charles M. Thomson            Attorney:      Charles M. Thomson, Esq.
                                                            Law Office of Charles M. Thomson
                                                            1110 N. Grand Ave., Suite 300
                                                            Charles City, Iowa 50616
                                                            Telephone: (847) 456-1911

5.      Party: James Gray                    Attorney:      Charles M. Thomson, Esq.
                                                            Law Office of Charles M. Thomson
                                                            1110 N. Grand Ave., Suite 300
                                                            Charles City, Iowa 50616
                                                            Telephone: (847) 456-1911

6.      Party: City of Charles City, IA      Attorney:      Monica Clark, Esq.
                                                            Dorsey & Whitney, LLP
                                                            50 South Sixth Street, Suite 1500
                                                            Minneapolis, MN 55402-1498
                                                            Telephone: (612) 340-2600


Part 4:          Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.
          Appellant(s) elect to have the appeal heard by the United States District Court
       rather than by the Bankruptcy Appellate Panel.

Appellant hereby reserves its right to elect under 28 U.S.C. §158(c)(1) at any time prior to the
expiration of the

Part 5: Sign below


/s/ Bradley R. Kruse                                 Date: May 29, 2020
Signature of attorney for appellant(s)



                                                3

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 197 of 242
                                                                                                      197
 Case 19-00507      Doc 185     Filed 06/01/20 Entered 06/01/20 10:59:33   Desc Main
                                Document      Page 4 of 18



Name, address, and telephone number of attorney

Bradley R. Kruse
Dickinson Mackaman Tyler & Hagen, P.C.
699 Walnut Street, Suite 1600
Des Moines, IA 50309
(515) 246-4505 / bkruse@dickinsonlaw.com




                                             4

  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 198 of 242
                                                                                       198
 Case 19-00507               Doc 185
                                 154         Filed 06/01/20
                                                   04/09/20 Entered 06/01/20
                                                                      04/09/20 10:59:33
                                                                               13:35:15   Desc Main
                                             Document       Page 5
                                                                 1 of 18
                                                                      13



                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF IOWA

IN RE:
                                                                      Chapter 7
McQuillen Place Company, LLC                                          #19 507

                    Debtor.
-------------------------------------------------------------------
                         ORDER AUTHORIZING APPROVING SALE
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE
                           AND PROVIDING RELATED RELIEF

         Upon the Motion of Trustee Charles L. Smith in this Chapter 7 case for entry of an

order pursuant to section 363 of Title 11, United States Code (the “Bankruptcy Code”) and

Rule 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

approving (a) the proposed sale by the Trustee to First Security Bank & Trust Company

(together with its permitted assigns, the “Purchaser”) pursuant to a Purchase Agreement

(“Agreement”) appended to the Motion of certain real estate (as described more fully in the

Agreement, the “Land,” the “Improvements,” and the “Appurtenant Rights”) and personal

property (as described more fully in the Agreement, the “Personal Property” and, together

with the Land, Improvements, and Appurtenant Rights, the “Property”) and (b) the

transactions (“Transactions”) contemplated in the Agreement; and the Trustee having

provided adequate and timely notice to all creditors and parties in interest of the Motion, it

appearing that the Purchaser submitted the highest and best offer to purchase the Property;

and a Sale Hearing having been held on April 8, 2020; and based upon the record of the Sale

Hearing and the facts set forth in the Motion as affirmed by the Trustee’s Affidavit; and it

appearing that due, good, sufficient and timely notice of the relief sought and granted in this

order has been given and that no other or further notice need be given; at which time all




                                   1
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 199 of 242
                                                                                                      199
  Case 19-00507             Doc 185
                                154        Filed 06/01/20
                                                 04/09/20 Entered 06/01/20
                                                                    04/09/20 10:59:33
                                                                             13:35:15                        Desc Main
                                           Document       Page 6
                                                               2 of 18
                                                                    13



interested parties were offered an opportunity to be heard with respect to the Motion; and the

Court having had an opportunity to consider all responses and objections to the Motion; and

it appearing that the relief requested in the Motion is in the best interests of this Estate, its

creditors and other parties-in-interest; and after due deliberation and good cause appearing

therefor;

               THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:1

          A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion

under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue

of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          B.       Statutory Predicates. The statutory predicates for the relief sought in the Motion

are Bankruptcy Code sections 105 and 363 and Bankruptcy Rules 2002 and 6004.

          C.       Notice. As evidenced by the certificates of service filed with this Court and

based upon the representations of counsel at the Sale Hearing: (i) due, proper, timely,

adequate and sufficient notice of the Motion and of the Sale Hearing and the transactions

contemplated by the Agreement and this Order (the “Transactions”), has been provided in

accordance with Bankruptcy Code and Bankruptcy Rules; (ii) it appearing that no other or

further notice need be provided; (iii) such notice was and is good, sufficient and appropriate

under the circumstances; and (iv) no other or further notice of the Motion or the Sale

Hearing or the Transactions, is or shall be required.

          D.       Opportunity to Object. A reasonable opportunity to object and to be heard

with respect to the Motion and the relief requested therein has been given, in light of the

circumstances, to all interested persons and entities, including the following: (a) the U.S.

1
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of fact when
appropriate. See Bankruptcy Rule 7052.


                                   2
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 200 of 242
                                                                                                                                  200
 Case 19-00507        Doc 185
                          154     Filed 06/01/20
                                        04/09/20 Entered 06/01/20
                                                           04/09/20 10:59:33
                                                                    13:35:15           Desc Main
                                  Document       Page 7
                                                      3 of 18
                                                           13



Trustee; (b) all creditors of the Debtors, including all parties known to be asserting a lien or

claim on the Property; (c) all entities known to have expressed an interest in acquiring the

Property; (d) the Iowa State and United States taxing authorities; (e) the Purchaser and its

counsel; and (f) all other parties who have filed notices of appearance and demands for

service of papers in this case under Bankruptcy Rule 2002 as of the date of filing the Motion.

All objections to the sale of the Property are overruled or resolved by this Order.

        E.     Sale in Best Interests. Good and sufficient reasons for approval of the

Agreement and the Transactions exist, as described in the Motion, and the relief requested in

the Motion is in the best interests of the estate, its creditors and other parties in interest.

        F.     Business Justification. The Trustee has demonstrated both (i) good, sufficient

and sound business purposes and justifications and (ii) compelling circumstances for the

Transactions other than in the ordinary course of business under Bankruptcy Code section

363(b) in that, among other things, the immediate consummation of the Transactions with

the Purchaser is necessary and appropriate to maximize the value of the estate. Entry of an

order approving the Agreement and all the provisions thereof is a necessary condition

precedent to the Purchaser consummating the Transactions.

        G.     Arm’s-Length Sale. The Agreement was negotiated, proposed and entered

into by the Debtor and the Purchaser without collusion, in good faith, and from arms-length

bargaining positions. The Purchaser is not an “insider” of the Debtor, as that term is defined

in Bankruptcy Code section 101(31). The record is devoid of any evidence the Debtor or the

Purchaser has engaged in any conduct that would cause or permit the Agreement to be

avoided under Bankruptcy Code section 363(n). Specifically, the Purchaser has not acted in a

collusive manner with any person and the purchase price was not controlled by any



                                   3
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 201 of 242
                                                                                                   201
 Case 19-00507        Doc 185
                          154      Filed 06/01/20
                                         04/09/20 Entered 06/01/20
                                                            04/09/20 10:59:33
                                                                     13:35:15            Desc Main
                                   Document       Page 8
                                                       4 of 18
                                                            13



agreement among bidders.

        H.      Good Faith Purchaser. The Purchaser is a good faith purchaser of the

Property within the meaning of Bankruptcy Code section 363(m) and is therefore entitled to

all of the protections afforded thereby. The Purchaser has proceeded in good faith in all

respects in connection with this proceeding in that, inter alia, the Purchaser agreed to subject

its bid to at least one other competing bid, and all payments to be made by the Purchaser and

other agreements or arrangements entered into by the Purchaser in connection with the

Transactions have been sufficiently disclosed.

        I.      Highest and Best Offer. The Trustee has considered at least one other bid and

the opportunity to submit bids was given to other interested parties to make a higher and

better offer for the Property. The Agreement constitutes the highest and best offer for the

Property and will provide a greater recovery for the Debtor’s estate than would be provided

by any other available alternative. The Trustee’s determination that the Agreement

constitutes the highest and best offer for the Property constitutes a valid and sound exercise

of the Trustee’s business judgment.

        J.      Consideration. The consideration to be paid by the Purchaser constitutes

reasonably equivalent value or fair consideration. No other person or entity or group of

entities, other than the Purchaser, has offered to purchase the Property for an amount that

would give significantly better and greater economic value to the estate. Approval of the

Motion and the Agreement and the consummation of the Transactions contemplated thereby

are in the best interests of the estate, its creditors, and all other parties in interest.

        K.      Free and Clear. The Debtor is either the sole and lawful owner of the

Property or there is a bona fide dispute as to ownership. The transfer of the Property to the



                                   4
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 202 of 242
                                                                                                     202
 Case 19-00507         Doc 185
                           154    Filed 06/01/20
                                        04/09/20 Entered 06/01/20
                                                           04/09/20 10:59:33
                                                                    13:35:15          Desc Main
                                  Document       Page 9
                                                      5 of 18
                                                           13



Purchaser under the Agreement will be a legal, valid, and effective transfer of the

Property, and, except as otherwise provided herein, vests or will vest the Purchaser with

all right, title, and interest of the Debtor to the Property free and clear of all liens, claims,

encumbrances, obligations, liabilities, contractual commitments or interests of any kind or

nature whatsoever (collectively, the “Interests”). For the avoidance of doubt, other than

the sum of $150,000 (from the sale of the Land, Improvements and Appurtenant Rights)

to be released to the Trustee pursuant to the Agreement, all Interests shall attach to the

proceeds ultimately attributable to the property against or in which such Interests are

asserted, subject to the terms of such Interests, with the same validity, force and effect, and

in the same order of priority, which such Interests now have against the Property or their

proceeds. For the avoidance of doubt, any and all lien, interest, or rights asserted against

the Land, Improvements and Appurtenant Rights will only attach to the amount

attributable to the sale of the Land, Improvements and Appurtenant Rights (viz.

$1,075,000 - $150,000 = $925,000) and any and all lien, interest, or rights asserted against

the Personal Property will attach to the $25,000 attributable to the sale of the Personal

Property sale.

        L.       The Purchaser will not consummate the Transactions unless the Agreement

specifically provides, and the Bankruptcy Court specifically orders, that none of the

Purchaser or its affiliates, members or shareholders or the Property will have any liability

whatsoever with respect to or be required to satisfy in any manner, whether at law or in

equity, whether by payment, setoff or otherwise, directly or indirectly, any encumbrance.

        M.       The Debtor may sell the Property free and clear of any Interests of any kind or

nature whatsoever because the standards set forth in section 363(f) or 363(b) of the



                                  5
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 203 of 242
                                                                                                    203
 Case 19-00507        Doc 185
                          154     Filed 06/01/20
                                        04/09/20 Entered 06/01/20
                                                           04/09/20 10:59:33
                                                                    13:35:15        Desc Main
                                  Document
                                  Document Page  Page10
                                                      6 of
                                                        of13
                                                           18



Bankruptcy Code have been satisfied. Each entity with an Interest in the Property to be

transferred on the Closing Date: (i) has, subject to the terms and conditions of this Order,

consented to the Transactions or is deemed to have consented to the Transactions or (ii)

otherwise falls within the provisions of section 363(f)(4) of the Bankruptcy Code. Those

holders of Interests who did not object to the Motion are deemed, subject to the terms of this

Order, to have consented pursuant to Bankruptcy Code section 363(f)(2). All holders of

Interests are adequately protected by having their Interests attach to the proceeds ultimately

attributable to the property against or in which such Interests are asserted, subject to the

terms of such Interests, with the same validity, force and effect, and in the same order of

priority, which such Interests now have against the Property or their proceeds.

        N.     Not a Successor. The Purchaser (a) is not a successor to the Debtor, (b) has

not, de facto or otherwise, merged with or into the Debtor, (c) is not a continuation or

substantial continuation of the Debtor or any enterprise of the Debtor, and (d) is not holding

itself out to the public as a continuation of the Debtor. The transfer of the Property to the

Purchaser does not and will not subject the Purchaser to any liability whatsoever with

respect to the operation of the Debtor’s business before the Closing Date or by reason of such

transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, on any theory of law

or equity, including, without limitation, any theory of equitable law, including, without

limitation, any theory of antitrust or successor or transferee liability.

        O.     Prompt Consummation. The Transactions must be approved and

consummated promptly in order to preserve the Property, to maximize the value of the

Debtor’s estate and to minimize the claims against the estate. Time is of the essence in



                                   6
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 204 of 242
                                                                                                    204
 Case 19-00507       Doc 185
                         154    Filed 06/01/20
                                      04/09/20 Entered 06/01/20
                                                         04/09/20 10:59:33
                                                                  13:35:15        Desc Main
                                Document
                                Document Page  Page11
                                                    7 of
                                                      of13
                                                         18



consummating the Transactions.

       NOW, THEREFORE, IT IS ORDERED THAT:

               1.    Motion is Granted. The Motion and the relief requested therein is

GRANTED and APPROVED, as set forth herein.

               2.    Objections Overruled. Any objections to the entry of this Order or the

relief granted herein and requested in the Motion that have not been withdrawn, waived, or

settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and

overruled on the merits with prejudice.

               3.    Approval. The Agreement and all of the terms and conditions thereto

are hereby approved. The Trustee and the Purchaser and their respective officers and

directors are hereby authorized and directed to: (a) execute the Agreement, along with any

additional instruments or documents that may be reasonably necessary or appropriate to

implement the Agreement, provided that such additional documents do not materially

change its terms; (b) consummate the Transactions in accordance with the terms and

conditions of the Agreement and the instruments to the Agreement contemplated thereby;

and (c) take all other and further actions as may be reasonably necessary to implement the

Transactions as contemplated by the Agreement and this Order.

               4.    Free and Clear. Except as otherwise specifically provided for in the

Agreement or this Order, pursuant to Bankruptcy Code sections 105(a) and 363, the

Trustee is authorized and directed to transfer the Property to the Purchaser and, as of the

Closing Date, the Purchaser shall take title to and possession of the Property free and clear

of all Interests of any kind or nature whatsoever, including but not limited to any existing

claims based on copyright infringement, liens or encumbrances, with all such Interests to



                                  7
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 205 of 242
                                                                                                 205
 Case 19-00507       Doc 185
                         154     Filed 06/01/20
                                       04/09/20 Entered 06/01/20
                                                          04/09/20 10:59:33
                                                                   13:35:15         Desc Main
                                 Document
                                 Document Page  Page12
                                                     8 of
                                                       of13
                                                          18



attach to the proceeds ultimately attributable to the Property against or in which such

Interests are asserted, subject to the terms of such Interests, with the same validity, force

and effect, and in the same order of priority, which such Interests now have against the

Property or their proceeds.

               5.     Valid Transfer. As of the Closing Date and except as otherwise provided

herein, the Transactions effect a legal, valid, and enforceable sale and transfer of the Property

to the Purchaser, and shall vest the Purchaser with title to such Property free and clear of all

Interests of any kind or nature whatsoever, with all such Interests to attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds.

               6.     General Assignment. On the Closing Date, this Order shall be construed

as and shall constitute for any and all purposes a full and complete general assignment,

conveyance and transfer of the Debtor’s and the Estate’s interests in the Property. Each and

every federal, state, and local governmental agency or department is hereby directed to

accept any and all documents and instruments necessary and appropriate to consummate the

Transactions contemplated by the Agreement.

               7.     No Successor Liability. Neither the Purchaser nor its affiliates,

successors or assigns shall be deemed, as a result of any action taken in connection with the

purchase of the Property, to (a) be a successor to the Debtor or its estate; (b) have, de facto or

otherwise, merged or consolidated with or into the Debtor or its estate; or (c) be a

continuation or substantial continuation of the Debtor or any enterprise of the Debtor. The

transfer of the Property to the Purchaser under the Agreement shall not result in (i) the



                                  8
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 206 of 242
                                                                                                     206
 Case 19-00507        Doc 185
                          154      Filed 06/01/20
                                         04/09/20 Entered 06/01/20
                                                            04/09/20 10:59:33
                                                                     13:35:15           Desc Main
                                   Document
                                   Document Page  Page13
                                                       9 of
                                                         of13
                                                            18



Purchaser, its affiliates, members, or shareholders, or the Property, having any liability or

responsibility for any claim against the Debtor, (ii) the Purchaser, its affiliates, members, or

shareholders, or the Property, having any liability whatsoever with respect to or be required

to satisfy in any manner, whether at law or in equity, whether by payment, setoff or

otherwise, directly or indirectly, any encumbrance, or (iii) the Purchaser, its affiliates,

members, or shareholders, or the Property, having any liability or responsibility to the

Estate, except as is expressly set forth in the Agreement, including, but not limited to,

liabilities on account of any taxes or other government fees, contributions or surcharges

arising, accruing or payable under, out of, in connection with, or in any way relating to the

operation of the Property prior to the Closing Date.

                8.     Binding Effect of Order. This Order shall be binding upon and shall

govern the acts of all entities, including without limitation all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state and

local officials, and all other persons and entities who may be required by operation of law,

the duties of their office, or contract to accept, file, register or otherwise record or release any

documents or instruments, or who may be required to report or insure any title or state of

title in or to any of the Property.

                9.     Binding on Successors. The terms and provisions of the Agreement

and this Order shall be binding in all respects upon the Debtor, its estate, all creditors of

(whether known or unknown) and holders of equity interests in the Debtor, the Purchaser

and their respective affiliates, successors and assigns, and any affected third parties,

including, but not limited to, and all persons asserting Interests in the Property. This Order



                                   9
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 207 of 242
                                                                                                          207
 Case 19-00507       Doc 185
                         154     Filed 06/01/20
                                       04/09/20 Entered 06/01/20
                                                          04/09/20 10:59:33
                                                                   13:35:15        Desc Main
                                 Document      Page 14
                                                    10 of 18
                                                          13



and the Agreement shall inure to the benefit of the Purchaser and its respective successors

and assigns.

               10.    Bankruptcy Code Section 363(n). The consideration provided by the

Purchaser for the Property under the Agreement is fair and reasonable. Based on the

disclosures made to the Court in the Motion and at the Sale Hearing, the Trustee is not

aware of any facts that would support an argument for avoidance of the Transactions.

               11.    Good Faith. The Transactions contemplated by the Agreement are

undertaken by the Purchaser without collusion and in good faith, as that term is used in

Bankruptcy Code section 363(m) and, accordingly, the reversal or modification on appeal of

the authorization provided herein to consummate the Transactions shall not affect the

validity of the Transactions with the Purchaser, unless such authorization is duly stayed

pending such appeal. The Purchaser is a good faith purchaser of the Property, and is entitled

to all of the benefits and protections afforded by Bankruptcy Code section 363(m).

               12.    Fair Consideration. The consideration provided by the Purchaser to

the Debtor pursuant to the Agreement for its purchase of the Property constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code.

               13.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to

its statutory powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret,

implement, and enforce the terms and provisions of this Order and the Agreement, all

amendments thereto and any waivers and consents thereunder and each of the agreements

executed in connection therewith, including, but not limited to, retaining jurisdiction to: (a)

compel delivery of the Property to the Purchaser; (b) compel delivery of the Purchase Price

to the Trustee or performance of other obligations owed to the Trustee; (c) interpret,



                                  10
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 208 of 242
                                                                                                  208
 Case 19-00507       Doc 185
                         154     Filed 06/01/20
                                       04/09/20 Entered 06/01/20
                                                          04/09/20 10:59:33
                                                                   13:35:15         Desc Main
                                 Document      Page 15
                                                    11 of 18
                                                          13



implement and enforce the provisions of this Order and the Agreement; (d) to adjudicate, if

necessary, any and all disputes concerning or relating in any way to the Transactions; and (e)

protect the Purchaser against any Interests in the Debtor or the Property of any kind or

nature whatsoever attaching to the proceeds of the Transactions. This Court shall retain

exclusive jurisdiction with respect to issues or disputes in connection with this Order and the

relief provided herein, including without limitation to protect the Trustee and Purchaser

from interference with the Sale, and to resolve any disputes related to the Sale, the

Agreement or the implementation thereof.

               14.    Surrender of Possession. All entities that are presently, or on the

Closing Date may be, in possession of some or all of the Property in which the Debtor holds

an interest hereby are directed to surrender possession of the Property either to (a) the

Trustee before the Closing Date or (b) to the Purchaser on the Closing Date.

               15.    Sale Proceeds. Other than the sum of $ 150,000 (from the sale of the

Land, Improvements and Appurtenant Rights) to be released to the Trustee free and clear,

any and all valid and perfected Interests in Property of the Debtor shall attach to any

proceeds of such Property immediately upon receipt of such proceeds by the Trustee in the

order of priority, and with the same validity, force and effect that they now have against the

Property, as provided in ¶K supra. Except as required by this Order or the Agreement, no

proceeds subject to an asserted Interest shall be used or disbursed by the Trustee without the

express consent of the party or parties asserting an Interest therein or further order of the

Court after notice (to all parties who have asserted an Interest in such proceeds) and a

hearing, consistent with the requirements of the Bankruptcy Code.




                                  11
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 209 of 242
                                                                                                  209
 Case 19-00507       Doc 185
                         154     Filed 06/01/20
                                       04/09/20 Entered 06/01/20
                                                          04/09/20 10:59:33
                                                                   13:35:15        Desc Main
                                 Document      Page 16
                                                    12 of 18
                                                          13



               16.    Non-material Modifications. The Agreement and any related

agreements, documents or other instruments may be modified, amended or supplemented by

the parties thereto, in a writing signed by such parties, and in accordance with the terms

thereof, without further order of the Court, provided that any such modification, amendment

or supplement does not have a material adverse effect on the estate.

               17.    Failure to Specify Provisions. The failure specifically to include any

particular provisions of the Agreement in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Agreement be

authorized and approved in its entirety; provided, however, that this Order shall govern if

there is any inconsistency between the Agreement (including all ancillary documents

executed in connection therewith) and this Order. Likewise, all of the provisions of this

Order are non-severable and mutually dependent.

               18.    Stay of Order. Bankruptcy Rule 6004(h) applies to this Order

               19.    Copyright: So long as the Purchaser, or its assignee, or its architect or

agents do not use the Plans or Drawings or any work in which Cornice & Rose

International, LLC (“C & R”) holds a valid copyright (the C & R Intellectual Property), the

Purchaser, or its assignee, may use and occupy the Property, develop the Property, and

complete the existing interior and exterior of the Property, free and clear of existing and

future claims of C & R, whether for copyright infringement or otherwise. The Purchaser, or

its assignee, or its architect or agents may not use the C & R Intellectual Property without

first making arrangements satisfactory to C & R for the use of the C & R Intellectual

Property. Nothing contained herein shall preclude future claims of copyright infringement




                                  12
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 210 of 242
                                                                                                  210
  Case 19-00507             Doc 185
                                154         Filed 06/01/20
                                                  04/09/20 Entered 06/01/20
                                                                     04/09/20 10:59:33
                                                                              13:35:15   Desc Main
                                            Document      Page 17
                                                               13 of 18
                                                                     13



resulting from the improper or unauthorized use of the C & R Intellectual Property by the

Purchaser, or its assignee, or any third parties.

          Dated and Entered:

     April 9, 2020



                                                           Hon. Thad J. Collins
                                                           Chief Judge

ORDER PREPARED BY:
Charles L. Smith
Chapter 7 Trustee

1stSecMcQ.Bankr.Pleading.Draft.OrderreSale.040820.1139.ejl.redlined




                                   13
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 211 of 242
                                                                                                     211
     Case 19-00507      Doc 185
                            180   Filed 06/01/20
                                        05/15/20 Entered 06/01/20
                                                           05/15/20 10:59:33
                                                                    14:21:35             Desc Main
                                  Document
                                   Document Page Page18
                                                      1 of 1
                                                           18
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF IOWA
                              PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                  Chapter 7
MCQUILLEN PLACE COMPANY, LLC, )
                              )                  Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: May 8, 2020

APPEARANCES:

For Parties-In-Interest: Charles Thomson and James Gray for Equity Security Holders; Bradley Kruse
  and Louise Bonham for Cornice & Rose International, LLC; Larry Eide for First Security Bank &
  Trust Co.; and Eric Lam and Eric Langston for Four Keys, LLC
Case Trustee: Charles Smith

NATURE OF PROCEEDING:                      In Court     X Telephonic

1)   Motion to Reconsider (Doc. 155)
2)   Motion to Reconsider (Doc. 156)
3)   Motion for Partial Withdrawal of the Reference (Doc. 157)
4)   Motion to Stay (Doc. 158)

IT IS ORDERED THAT:

For the reasons stated in the Resistances and Joinders thereto and at the hearing on these matters, the
Motions to Reconsider and Motion to Stay are DENIED. The Motion for Partial Withdrawal of the
Reference is also DENIED.

                    May 15, 2020
Dated and Entered ________________________



                                               ____
                                              Thad J. Collins, Bankruptcy Judge




     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 212 of 242
                                                                                                          212
           Case 19-00507    Doc 185-1      Filed 06/01/20 Entered 06/01/20 10:59:33    Desc Cert
                                          Svc of Appeal Page 1 of 2
crtsvapl



                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

                                                                   CHAPTER 7
In Re:                                                             Bankruptcy No.

McQuillen Place Company, LLC                                       19−00507

Debtor(s)



                                CERTIFICATE OF SERVICE
                       RE: NOTICE OF APPEAL AND TRANSMISSION TO
                           BANKRUPTCY APPELLATE PANEL (BAP)




The Notice of Appeal filed May 29, 2020 has been transmitted to BANKRUPTCY APPELLATE PANEL (BAP) .
(Fee Paid )



Notice is provided to the following parties by electronic means:

bonham@oshaliang.com

Monica L Clark on behalf of Interested Party City of Charles City, Iowa
clark.monica@dorsey.com, yokiel.maryjo@dorsey.com;monica−clark−4834@ecf.pacerpro.com

Larry S. Eide on behalf of Creditor First Security Bank & Trust Company
eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com

Larry S. Eide on behalf of Defendant First Security Bank
eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com

Brandon James Gray on behalf of Creditor Iowa Economic Development Authority
Brandon.gray@ag.iowa.gov, idr.bankruptcy@ag.iowa.gov

J D Haas on behalf of Debtor McQuillen Place Company, LLC
jdhaas@jdhaas.com

J D Haas on behalf of Plaintiff McQuillen Place Company, LLC
jdhaas@jdhaas.com

Laura Michelle Hyer on behalf of Interested Party Cedar Rapids Bank & Trust Company
lhyer@bradleyriley.com, chahn@bradleyriley.com;Docket@bradleyriley.com

Bradley R. Kruse on behalf of Creditor Cornice & Rose International, LLC
bkruse@dickinsonlaw.com, awatson@dickinsonlaw.com

Eric W. Lam on behalf of Creditor First Security Bank & Trust Company
ELam@simmonsperrine.com, tdomeyer@SPMBLAW.com,kcarmichael@SPMBLAW.com

Eric W. Lam on behalf of Interested Party Four Keys, LLC
ELam@simmonsperrine.com, tdomeyer@SPMBLAW.com,kcarmichael@SPMBLAW.com
            Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 213 of 242
                                                                                                     213
       Case 19-00507        Doc 185-1       Filed 06/01/20 Entered 06/01/20 10:59:33            Desc Cert
                                           Svc of Appeal Page 2 of 2
Eric J. Langston on behalf of Creditor First Security Bank & Trust Company
elangston@spmblaw.com, wscheer@spmblaw.com

Eric J. Langston on behalf of Interested Party Four Keys, LLC
elangston@spmblaw.com, wscheer@spmblaw.com

Donald H. Molstad on behalf of Debtor McQuillen Place Company, LLC
judylaw308@yahoo.com

Judith O'Donohoe on behalf of Creditor Elwood Law Office
charlescity@elwoodlawfirm.com, lisabartz@elwoodlawfirm.com

Joseph E. Schmall on behalf of Interested Party Cedar Rapids Bank & Trust Company
jschmall@bradleyriley.com, gbowers@bradleyriley.com;docket@bradleyriley.com

Christine B. Skilton on behalf of Creditor T−J Service, Inc.
cbs.csslaw@butler−bremer.com

Bradley David Sloter on behalf of Interested Party City of Charles City, Iowa
brads@nsslaw.net

Charles L. Smith
trustee@telpnerlaw.com, IA21@ecfcbis.com

Charles McQuillen Thomson on behalf of Debtor McQuillen Place Company, LLC
cthomson@doall.com

Charles McQuillen Thomson on behalf of Equity Security Holder Charles Thomson
cthomson@doall.com

United States Trustee
USTPRegion12.CR.ECF@usdoj.gov

L Ashley Zubal on behalf of U.S. Trustee United States Trustee
Ashley.zubal@usdoj.gov




                                                               MEGAN R. WEISS
                                                               Clerk, Bankruptcy Court
                                                               by:



Date: June 1, 2020                                             Deputy Clerk
                                                               United States Bankruptcy Court
                                                               Northern District of Iowa
                                                               111 Seventh Avenue SE Box 15
                                                               Cedar Rapids, IA 52401−2101
                                                               319−286−2200




         Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 214 of 242
                                                                                                            214
 Case 19-00507         Doc 186       Filed 06/01/20 Entered 06/01/20 11:20:09        Desc Main
                                     Document      Page 1 of 18



                            UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA


In re                                      )
                                           )
MCQUILLEN PLACE COMPANY, LLC, an           )         Case No. 19-00507
Iowa limited liability company,            )         Chapter 7
                                           )
               Debtor.                     )
                                           )
                                           )
                   NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1:          Identify the appellant(s)

1.        Name(s) of appellant(s):      James A. Gray and Charles M. Thomson

2.      Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
of this appeal:

For appeals in an adversary proceeding.
  Plaintiff
  Defendant
  Other (describe) ________________________

For appeals in a bankruptcy case and not in an adversary proceeding.
  Debtor
x Creditor
  Trustee
  Other (describe) ________________________

Part 2:                 Identify the subject of this appeal

1.        Describe the judgment, order, or decree appealed from:

“Order Authorizing Approving Sale Pursuant to Section 363 of the Bankruptcy Code and
Providing Related Relief (Related Doc # 134) Dated and Entered on 4/9/2020. (tsta) (Entered:
04/09/2020)” (Docket #154)

“Proceeding Memo and Order. (related document(s)155 Motion to Reconsider, 156 Motion to
Reconsider, 157 Motion, 158 Motion To Stay) (jmei) (Entered: 05/15/2020)” (Docket #180)


2.     State the date on which the judgment, order, or decree was entered: April 9, 2020 and May
15, 2020


                                                 1

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 215 of 242
                                                                                                      215
 Case 19-00507        Doc 186     Filed 06/01/20 Entered 06/01/20 11:20:09       Desc Main
                                  Document      Page 2 of 18




Part 3:         Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

1. Party: Charles L. Smith, Trustee          Attorney:     Telpner Peterson Law Firm, LLP
                                                           25 Main Place, Suite 200
                                                           Council Bluffs, IA 51503
                                                           Telephone: (712) 325-9000

2. Party: First Security Bank & Trust Co.    Attorney:     Larry S. Eide, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Randy Nielsen, Esq.
                                                           Pappajohn, Shriver, Eide
                                                                  & Nielsen PC
                                                           103 E State St # 800
                                                           Mason City, IA 50401
                                                           Telephone: (641) 423-4264

                                                           Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

                                                           Eric Langston, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018

3.        Party: Four Keys, LLC              Attorney:     Eric Lam, Esq.
                                                           Simmons Perrine Moyer
                                                                  Bergman PLC
                                                           115 3rd Street SE, Suite 1200
                                                           Cedar Rapids, Iowa 52401-1266
                                                           Telephone: (319) 896-4018



                                                2

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 216 of 242
                                                                                               216
 Case 19-00507        Doc 186     Filed 06/01/20 Entered 06/01/20 11:20:09           Desc Main
                                  Document      Page 3 of 18



                                                            Eric Langston, Esq.
                                                            Simmons Perrine Moyer
                                                                   Bergman PLC
                                                            115 3rd Street SE, Suite 1200
                                                            Cedar Rapids, Iowa 52401-1266
                                                            Telephone: (319) 896-4018

4.      6. Party: City of Charles City, IA                  Attorney: Monica Clark, Esq.
                                                            Dorsey & Whitney, LLP
                                                            50 South Sixth Street, Suite 1500
                                                            Minneapolis, MN 55402-1498
                                                            Telephone: (612) 340-2600

5.      Party: Cornice & Rose International, Inc.           Attorney: Bradley R. Kruse, Esq.
                                                            Dickinson Mackaman Tyler &
                                                                   Hagen, P.C.
                                                            699 Walnut Street, Suite 1600
                                                            Des Moines, IA 50309
                                                            (515) 246-4505

                                                            Louis K. Bonham, Esq.
                                                            Osha Liang LLP
                                                            Two Houston Center
                                                            909 Fannin, Suite 3500
                                                            Houston, TX 77010
                                                            (512) 480-0667



Part 4:          Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.
          Appellant(s) elect to have the appeal heard by the United States District Court
       rather than by the Bankruptcy Appellate Panel.




                                                3

     Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 217 of 242
                                                                                                      217
 Case 19-00507       Doc 186    Filed 06/01/20 Entered 06/01/20 11:20:09    Desc Main
                                Document      Page 4 of 18




Part 5: Sign below


___/s/ Charles M. Thomson_________                Date: _______5-29-2020__________
Signature of attorney for appellant(s)

Name, address, and telephone number of attorney

Charles M. Thomson, Esq.
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
Telephone: (847) 456-1911
cthomson@doall.com




                                             4

  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 218 of 242
                                                                                        218
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186  Filed06/01/20
                              04/09/20
                               05/29/20 Entered
                                          Entered06/01/20
                                                  04/09/20
                                                   05/29/2011:20:09
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        1 of 5
                                             113
                                               of 18
                                                  13



                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF IOWA

IN RE:
                                                                      Chapter 7
McQuillen Place Company, LLC                                          #19 507

                    Debtor.
-------------------------------------------------------------------
                         ORDER AUTHORIZING APPROVING SALE
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE
                           AND PROVIDING RELATED RELIEF

         Upon the Motion of Trustee Charles L. Smith in this Chapter 7 case for entry of an

order pursuant to section 363 of Title 11, United States Code (the “Bankruptcy Code”) and

Rule 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

approving (a) the proposed sale by the Trustee to First Security Bank & Trust Company

(together with its permitted assigns, the “Purchaser”) pursuant to a Purchase Agreement

(“Agreement”) appended to the Motion of certain real estate (as described more fully in the

Agreement, the “Land,” the “Improvements,” and the “Appurtenant Rights”) and personal

property (as described more fully in the Agreement, the “Personal Property” and, together

with the Land, Improvements, and Appurtenant Rights, the “Property”) and (b) the

transactions (“Transactions”) contemplated in the Agreement; and the Trustee having

provided adequate and timely notice to all creditors and parties in interest of the Motion, it

appearing that the Purchaser submitted the highest and best offer to purchase the Property;

and a Sale Hearing having been held on April 8, 2020; and based upon the record of the Sale

Hearing and the facts set forth in the Motion as affirmed by the Trustee’s Affidavit; and it

appearing that due, good, sufficient and timely notice of the relief sought and granted in this

order has been given and that no other or further notice need be given; at which time all




                                   1
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 219 of 242
                                                                                                  219
 Case
  Case19-00507
       19-00507 Doc
                 Doc183-1
                     154 Filed
                     186  Filed06/01/20
                               04/09/20
                                05/29/20 Entered
                                           Entered06/01/20
                                                   04/09/20
                                                    05/29/2011:20:09
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                          Document
                              154 Page  Page
                                         2 of 6
                                              213
                                                of 18
                                                   13



interested parties were offered an opportunity to be heard with respect to the Motion; and the

Court having had an opportunity to consider all responses and objections to the Motion; and

it appearing that the relief requested in the Motion is in the best interests of this Estate, its

creditors and other parties-in-interest; and after due deliberation and good cause appearing

therefor;

               THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:1

          A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion

under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue

of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          B.       Statutory Predicates. The statutory predicates for the relief sought in the Motion

are Bankruptcy Code sections 105 and 363 and Bankruptcy Rules 2002 and 6004.

          C.       Notice. As evidenced by the certificates of service filed with this Court and

based upon the representations of counsel at the Sale Hearing: (i) due, proper, timely,

adequate and sufficient notice of the Motion and of the Sale Hearing and the transactions

contemplated by the Agreement and this Order (the “Transactions”), has been provided in

accordance with Bankruptcy Code and Bankruptcy Rules; (ii) it appearing that no other or

further notice need be provided; (iii) such notice was and is good, sufficient and appropriate

under the circumstances; and (iv) no other or further notice of the Motion or the Sale

Hearing or the Transactions, is or shall be required.

          D.       Opportunity to Object. A reasonable opportunity to object and to be heard

with respect to the Motion and the relief requested therein has been given, in light of the

circumstances, to all interested persons and entities, including the following: (a) the U.S.

1
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of fact when
appropriate. See Bankruptcy Rule 7052.


                                   2
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 220 of 242
                                                                                                                                  220
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186  Filed06/01/20
                              04/09/20
                               05/29/20 Entered
                                          Entered06/01/20
                                                  04/09/20
                                                   05/29/2011:20:09
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        3 of 7
                                             313
                                               of 18
                                                  13



Trustee; (b) all creditors of the Debtors, including all parties known to be asserting a lien or

claim on the Property; (c) all entities known to have expressed an interest in acquiring the

Property; (d) the Iowa State and United States taxing authorities; (e) the Purchaser and its

counsel; and (f) all other parties who have filed notices of appearance and demands for

service of papers in this case under Bankruptcy Rule 2002 as of the date of filing the Motion.

All objections to the sale of the Property are overruled or resolved by this Order.

        E.     Sale in Best Interests. Good and sufficient reasons for approval of the

Agreement and the Transactions exist, as described in the Motion, and the relief requested in

the Motion is in the best interests of the estate, its creditors and other parties in interest.

        F.     Business Justification. The Trustee has demonstrated both (i) good, sufficient

and sound business purposes and justifications and (ii) compelling circumstances for the

Transactions other than in the ordinary course of business under Bankruptcy Code section

363(b) in that, among other things, the immediate consummation of the Transactions with

the Purchaser is necessary and appropriate to maximize the value of the estate. Entry of an

order approving the Agreement and all the provisions thereof is a necessary condition

precedent to the Purchaser consummating the Transactions.

        G.     Arm’s-Length Sale. The Agreement was negotiated, proposed and entered

into by the Debtor and the Purchaser without collusion, in good faith, and from arms-length

bargaining positions. The Purchaser is not an “insider” of the Debtor, as that term is defined

in Bankruptcy Code section 101(31). The record is devoid of any evidence the Debtor or the

Purchaser has engaged in any conduct that would cause or permit the Agreement to be

avoided under Bankruptcy Code section 363(n). Specifically, the Purchaser has not acted in a

collusive manner with any person and the purchase price was not controlled by any



                                   3
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 221 of 242
                                                                                                   221
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186  Filed06/01/20
                              04/09/20
                               05/29/20 Entered
                                          Entered06/01/20
                                                  04/09/20
                                                   05/29/2011:20:09
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        4 of 8
                                             413
                                               of 18
                                                  13



agreement among bidders.

        H.      Good Faith Purchaser. The Purchaser is a good faith purchaser of the

Property within the meaning of Bankruptcy Code section 363(m) and is therefore entitled to

all of the protections afforded thereby. The Purchaser has proceeded in good faith in all

respects in connection with this proceeding in that, inter alia, the Purchaser agreed to subject

its bid to at least one other competing bid, and all payments to be made by the Purchaser and

other agreements or arrangements entered into by the Purchaser in connection with the

Transactions have been sufficiently disclosed.

        I.      Highest and Best Offer. The Trustee has considered at least one other bid and

the opportunity to submit bids was given to other interested parties to make a higher and

better offer for the Property. The Agreement constitutes the highest and best offer for the

Property and will provide a greater recovery for the Debtor’s estate than would be provided

by any other available alternative. The Trustee’s determination that the Agreement

constitutes the highest and best offer for the Property constitutes a valid and sound exercise

of the Trustee’s business judgment.

        J.      Consideration. The consideration to be paid by the Purchaser constitutes

reasonably equivalent value or fair consideration. No other person or entity or group of

entities, other than the Purchaser, has offered to purchase the Property for an amount that

would give significantly better and greater economic value to the estate. Approval of the

Motion and the Agreement and the consummation of the Transactions contemplated thereby

are in the best interests of the estate, its creditors, and all other parties in interest.

        K.      Free and Clear. The Debtor is either the sole and lawful owner of the

Property or there is a bona fide dispute as to ownership. The transfer of the Property to the



                                   4
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 222 of 242
                                                                                                   222
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186  Filed06/01/20
                              04/09/20
                               05/29/20 Entered
                                          Entered06/01/20
                                                  04/09/20
                                                   05/29/2011:20:09
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        5 of 9
                                             513
                                               of 18
                                                  13



Purchaser under the Agreement will be a legal, valid, and effective transfer of the

Property, and, except as otherwise provided herein, vests or will vest the Purchaser with

all right, title, and interest of the Debtor to the Property free and clear of all liens, claims,

encumbrances, obligations, liabilities, contractual commitments or interests of any kind or

nature whatsoever (collectively, the “Interests”). For the avoidance of doubt, other than

the sum of $150,000 (from the sale of the Land, Improvements and Appurtenant Rights)

to be released to the Trustee pursuant to the Agreement, all Interests shall attach to the

proceeds ultimately attributable to the property against or in which such Interests are

asserted, subject to the terms of such Interests, with the same validity, force and effect, and

in the same order of priority, which such Interests now have against the Property or their

proceeds. For the avoidance of doubt, any and all lien, interest, or rights asserted against

the Land, Improvements and Appurtenant Rights will only attach to the amount

attributable to the sale of the Land, Improvements and Appurtenant Rights (viz.

$1,075,000 - $150,000 = $925,000) and any and all lien, interest, or rights asserted against

the Personal Property will attach to the $25,000 attributable to the sale of the Personal

Property sale.

        L.       The Purchaser will not consummate the Transactions unless the Agreement

specifically provides, and the Bankruptcy Court specifically orders, that none of the

Purchaser or its affiliates, members or shareholders or the Property will have any liability

whatsoever with respect to or be required to satisfy in any manner, whether at law or in

equity, whether by payment, setoff or otherwise, directly or indirectly, any encumbrance.

        M.       The Debtor may sell the Property free and clear of any Interests of any kind or

nature whatsoever because the standards set forth in section 363(f) or 363(b) of the



                                  5
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 223 of 242
                                                                                                    223
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186   Filed06/01/20
                               04/09/20
                                05/29/20 Entered
                                           Entered06/01/20
                                                   04/09/20
                                                    05/29/2011:20:09
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                         Document
                         Document
                              154 Page Page
                                        Page
                                         6 of10
                                              613
                                                of
                                                 of13
                                                   18



Bankruptcy Code have been satisfied. Each entity with an Interest in the Property to be

transferred on the Closing Date: (i) has, subject to the terms and conditions of this Order,

consented to the Transactions or is deemed to have consented to the Transactions or (ii)

otherwise falls within the provisions of section 363(f)(4) of the Bankruptcy Code. Those

holders of Interests who did not object to the Motion are deemed, subject to the terms of this

Order, to have consented pursuant to Bankruptcy Code section 363(f)(2). All holders of

Interests are adequately protected by having their Interests attach to the proceeds ultimately

attributable to the property against or in which such Interests are asserted, subject to the

terms of such Interests, with the same validity, force and effect, and in the same order of

priority, which such Interests now have against the Property or their proceeds.

        N.     Not a Successor. The Purchaser (a) is not a successor to the Debtor, (b) has

not, de facto or otherwise, merged with or into the Debtor, (c) is not a continuation or

substantial continuation of the Debtor or any enterprise of the Debtor, and (d) is not holding

itself out to the public as a continuation of the Debtor. The transfer of the Property to the

Purchaser does not and will not subject the Purchaser to any liability whatsoever with

respect to the operation of the Debtor’s business before the Closing Date or by reason of such

transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, on any theory of law

or equity, including, without limitation, any theory of equitable law, including, without

limitation, any theory of antitrust or successor or transferee liability.

        O.     Prompt Consummation. The Transactions must be approved and

consummated promptly in order to preserve the Property, to maximize the value of the

Debtor’s estate and to minimize the claims against the estate. Time is of the essence in



                                   6
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 224 of 242
                                                                                                    224
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186   Filed06/01/20
                               04/09/20
                                05/29/20 Entered
                                           Entered06/01/20
                                                   04/09/20
                                                    05/29/2011:20:09
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                         Document
                         Document
                              154 Page Page
                                        Page
                                         7 of11
                                              713
                                                of
                                                 of13
                                                   18



consummating the Transactions.

       NOW, THEREFORE, IT IS ORDERED THAT:

               1.    Motion is Granted. The Motion and the relief requested therein is

GRANTED and APPROVED, as set forth herein.

               2.    Objections Overruled. Any objections to the entry of this Order or the

relief granted herein and requested in the Motion that have not been withdrawn, waived, or

settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and

overruled on the merits with prejudice.

               3.    Approval. The Agreement and all of the terms and conditions thereto

are hereby approved. The Trustee and the Purchaser and their respective officers and

directors are hereby authorized and directed to: (a) execute the Agreement, along with any

additional instruments or documents that may be reasonably necessary or appropriate to

implement the Agreement, provided that such additional documents do not materially

change its terms; (b) consummate the Transactions in accordance with the terms and

conditions of the Agreement and the instruments to the Agreement contemplated thereby;

and (c) take all other and further actions as may be reasonably necessary to implement the

Transactions as contemplated by the Agreement and this Order.

               4.    Free and Clear. Except as otherwise specifically provided for in the

Agreement or this Order, pursuant to Bankruptcy Code sections 105(a) and 363, the

Trustee is authorized and directed to transfer the Property to the Purchaser and, as of the

Closing Date, the Purchaser shall take title to and possession of the Property free and clear

of all Interests of any kind or nature whatsoever, including but not limited to any existing

claims based on copyright infringement, liens or encumbrances, with all such Interests to



                                  7
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 225 of 242
                                                                                                 225
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186   Filed06/01/20
                               04/09/20
                                05/29/20 Entered
                                           Entered06/01/20
                                                   04/09/20
                                                    05/29/2011:20:09
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                         Document
                         Document
                              154 Page Page
                                        Page
                                         8 of12
                                              813
                                                of
                                                 of13
                                                   18



attach to the proceeds ultimately attributable to the Property against or in which such

Interests are asserted, subject to the terms of such Interests, with the same validity, force

and effect, and in the same order of priority, which such Interests now have against the

Property or their proceeds.

               5.     Valid Transfer. As of the Closing Date and except as otherwise provided

herein, the Transactions effect a legal, valid, and enforceable sale and transfer of the Property

to the Purchaser, and shall vest the Purchaser with title to such Property free and clear of all

Interests of any kind or nature whatsoever, with all such Interests to attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds.

               6.     General Assignment. On the Closing Date, this Order shall be construed

as and shall constitute for any and all purposes a full and complete general assignment,

conveyance and transfer of the Debtor’s and the Estate’s interests in the Property. Each and

every federal, state, and local governmental agency or department is hereby directed to

accept any and all documents and instruments necessary and appropriate to consummate the

Transactions contemplated by the Agreement.

               7.     No Successor Liability. Neither the Purchaser nor its affiliates,

successors or assigns shall be deemed, as a result of any action taken in connection with the

purchase of the Property, to (a) be a successor to the Debtor or its estate; (b) have, de facto or

otherwise, merged or consolidated with or into the Debtor or its estate; or (c) be a

continuation or substantial continuation of the Debtor or any enterprise of the Debtor. The

transfer of the Property to the Purchaser under the Agreement shall not result in (i) the



                                  8
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 226 of 242
                                                                                                     226
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186   Filed06/01/20
                               04/09/20
                                05/29/20 Entered
                                           Entered06/01/20
                                                   04/09/20
                                                    05/29/2011:20:09
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                         Document
                         Document
                              154 Page Page
                                        Page
                                         9 of13
                                              913
                                                of
                                                 of13
                                                   18



Purchaser, its affiliates, members, or shareholders, or the Property, having any liability or

responsibility for any claim against the Debtor, (ii) the Purchaser, its affiliates, members, or

shareholders, or the Property, having any liability whatsoever with respect to or be required

to satisfy in any manner, whether at law or in equity, whether by payment, setoff or

otherwise, directly or indirectly, any encumbrance, or (iii) the Purchaser, its affiliates,

members, or shareholders, or the Property, having any liability or responsibility to the

Estate, except as is expressly set forth in the Agreement, including, but not limited to,

liabilities on account of any taxes or other government fees, contributions or surcharges

arising, accruing or payable under, out of, in connection with, or in any way relating to the

operation of the Property prior to the Closing Date.

                8.     Binding Effect of Order. This Order shall be binding upon and shall

govern the acts of all entities, including without limitation all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state and

local officials, and all other persons and entities who may be required by operation of law,

the duties of their office, or contract to accept, file, register or otherwise record or release any

documents or instruments, or who may be required to report or insure any title or state of

title in or to any of the Property.

                9.     Binding on Successors. The terms and provisions of the Agreement

and this Order shall be binding in all respects upon the Debtor, its estate, all creditors of

(whether known or unknown) and holders of equity interests in the Debtor, the Purchaser

and their respective affiliates, successors and assigns, and any affected third parties,

including, but not limited to, and all persons asserting Interests in the Property. This Order



                                   9
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 227 of 242
                                                                                                          227
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186   Filed06/01/20
                               04/09/20
                                05/29/20 Entered
                                          Entered06/01/20
                                                  04/09/20
                                                   05/29/2011:20:09
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        10 of
                                            1013
                                            14 of 18
                                                  13



and the Agreement shall inure to the benefit of the Purchaser and its respective successors

and assigns.

               10.    Bankruptcy Code Section 363(n). The consideration provided by the

Purchaser for the Property under the Agreement is fair and reasonable. Based on the

disclosures made to the Court in the Motion and at the Sale Hearing, the Trustee is not

aware of any facts that would support an argument for avoidance of the Transactions.

               11.    Good Faith. The Transactions contemplated by the Agreement are

undertaken by the Purchaser without collusion and in good faith, as that term is used in

Bankruptcy Code section 363(m) and, accordingly, the reversal or modification on appeal of

the authorization provided herein to consummate the Transactions shall not affect the

validity of the Transactions with the Purchaser, unless such authorization is duly stayed

pending such appeal. The Purchaser is a good faith purchaser of the Property, and is entitled

to all of the benefits and protections afforded by Bankruptcy Code section 363(m).

               12.    Fair Consideration. The consideration provided by the Purchaser to

the Debtor pursuant to the Agreement for its purchase of the Property constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code.

               13.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to

its statutory powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret,

implement, and enforce the terms and provisions of this Order and the Agreement, all

amendments thereto and any waivers and consents thereunder and each of the agreements

executed in connection therewith, including, but not limited to, retaining jurisdiction to: (a)

compel delivery of the Property to the Purchaser; (b) compel delivery of the Purchase Price

to the Trustee or performance of other obligations owed to the Trustee; (c) interpret,



                                  10
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 228 of 242
                                                                                                  228
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186   Filed06/01/20
                               04/09/20
                                05/29/20 Entered
                                          Entered06/01/20
                                                  04/09/20
                                                   05/29/2011:20:09
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        11 of
                                            1113
                                            15 of 18
                                                  13



implement and enforce the provisions of this Order and the Agreement; (d) to adjudicate, if

necessary, any and all disputes concerning or relating in any way to the Transactions; and (e)

protect the Purchaser against any Interests in the Debtor or the Property of any kind or

nature whatsoever attaching to the proceeds of the Transactions. This Court shall retain

exclusive jurisdiction with respect to issues or disputes in connection with this Order and the

relief provided herein, including without limitation to protect the Trustee and Purchaser

from interference with the Sale, and to resolve any disputes related to the Sale, the

Agreement or the implementation thereof.

               14.    Surrender of Possession. All entities that are presently, or on the

Closing Date may be, in possession of some or all of the Property in which the Debtor holds

an interest hereby are directed to surrender possession of the Property either to (a) the

Trustee before the Closing Date or (b) to the Purchaser on the Closing Date.

               15.    Sale Proceeds. Other than the sum of $ 150,000 (from the sale of the

Land, Improvements and Appurtenant Rights) to be released to the Trustee free and clear,

any and all valid and perfected Interests in Property of the Debtor shall attach to any

proceeds of such Property immediately upon receipt of such proceeds by the Trustee in the

order of priority, and with the same validity, force and effect that they now have against the

Property, as provided in ¶K supra. Except as required by this Order or the Agreement, no

proceeds subject to an asserted Interest shall be used or disbursed by the Trustee without the

express consent of the party or parties asserting an Interest therein or further order of the

Court after notice (to all parties who have asserted an Interest in such proceeds) and a

hearing, consistent with the requirements of the Bankruptcy Code.




                                  11
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 229 of 242
                                                                                                  229
Case
 Case19-00507
      19-00507 Doc
                Doc183-1
                    154 Filed
                    186   Filed06/01/20
                               04/09/20
                                05/29/20 Entered
                                          Entered06/01/20
                                                  04/09/20
                                                   05/29/2011:20:09
                                                           13:35:15
                                                            13:43:05 Desc
                                                                      DescMain
                                                                           Doc
                         Document
                             154 Page  Page
                                        12 of
                                            1213
                                            16 of 18
                                                  13



               16.    Non-material Modifications. The Agreement and any related

agreements, documents or other instruments may be modified, amended or supplemented by

the parties thereto, in a writing signed by such parties, and in accordance with the terms

thereof, without further order of the Court, provided that any such modification, amendment

or supplement does not have a material adverse effect on the estate.

               17.    Failure to Specify Provisions. The failure specifically to include any

particular provisions of the Agreement in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Agreement be

authorized and approved in its entirety; provided, however, that this Order shall govern if

there is any inconsistency between the Agreement (including all ancillary documents

executed in connection therewith) and this Order. Likewise, all of the provisions of this

Order are non-severable and mutually dependent.

               18.    Stay of Order. Bankruptcy Rule 6004(h) applies to this Order

               19.    Copyright: So long as the Purchaser, or its assignee, or its architect or

agents do not use the Plans or Drawings or any work in which Cornice & Rose

International, LLC (“C & R”) holds a valid copyright (the C & R Intellectual Property), the

Purchaser, or its assignee, may use and occupy the Property, develop the Property, and

complete the existing interior and exterior of the Property, free and clear of existing and

future claims of C & R, whether for copyright infringement or otherwise. The Purchaser, or

its assignee, or its architect or agents may not use the C & R Intellectual Property without

first making arrangements satisfactory to C & R for the use of the C & R Intellectual

Property. Nothing contained herein shall preclude future claims of copyright infringement




                                  12
  Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 230 of 242
                                                                                                  230
 Case
  Case19-00507
       19-00507 Doc
                 Doc183-1
                     154 Filed
                     186   Filed06/01/20
                                04/09/20
                                 05/29/20 Entered
                                           Entered06/01/20
                                                   04/09/20
                                                    05/29/2011:20:09
                                                            13:35:15
                                                             13:43:05 Desc
                                                                       DescMain
                                                                            Doc
                          Document
                              154 Page  Page
                                         13 of
                                             1313
                                             17 of 18
                                                   13



resulting from the improper or unauthorized use of the C & R Intellectual Property by the

Purchaser, or its assignee, or any third parties.

          Dated and Entered:

     April 9, 2020



                                                           Hon. Thad J. Collins
                                                           Chief Judge

ORDER PREPARED BY:
Charles L. Smith
Chapter 7 Trustee

1stSecMcQ.Bankr.Pleading.Draft.OrderreSale.040820.1139.ejl.redlined




                                   13
   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 231 of 242
                                                                                            231
     Case
      Case19-00507
           19-00507 Doc
                     Doc183-2
                         180 Filed
                         186   Filed06/01/20
                                    05/15/20
                                     05/29/20 Entered
                                               Entered06/01/20
                                                         05/15/20
                                                          05/29/2011:20:09
                                                                  14:21:35
                                                                   13:43:05 Desc
                                                                             DescMain
                                                                                  Doc
                              Document
                               Document
                                   180 Page Page
                                             Page
                                              1 of
                                                 1811 of 1
                                                         18
                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                          PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                  Chapter 7
MCQUILLEN PLACE COMPANY, LLC, )
                              )                  Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: May 8, 2020

APPEARANCES:

For Parties-In-Interest: Charles Thomson and James Gray for Equity Security Holders; Bradley Kruse
  and Louise Bonham for Cornice & Rose International, LLC; Larry Eide for First Security Bank &
  Trust Co.; and Eric Lam and Eric Langston for Four Keys, LLC
Case Trustee: Charles Smith

NATURE OF PROCEEDING:                      In Court     X Telephonic

1)    Motion to Reconsider (Doc. 155)
2)    Motion to Reconsider (Doc. 156)
3)    Motion for Partial Withdrawal of the Reference (Doc. 157)
4)    Motion to Stay (Doc. 158)

IT IS ORDERED THAT:

For the reasons stated in the Resistances and Joinders thereto and at the hearing on these matters, the
Motions to Reconsider and Motion to Stay are DENIED. The Motion for Partial Withdrawal of the
Reference is also DENIED.

Dated and Entered ________________________
                    May 15, 2020



                                               ____
                                              Thad J. Collins, Bankruptcy Judge




      Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 232 of 242
                                                                                                          232
           Case 19-00507    Doc 186-1      Filed 06/01/20 Entered 06/01/20 11:20:09    Desc Cert
                                          Svc of Appeal Page 1 of 2
crtsvapl



                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

                                                                   CHAPTER 7
In Re:                                                             Bankruptcy No.

McQuillen Place Company, LLC                                       19−00507

Debtor(s)



                                CERTIFICATE OF SERVICE
                       RE: NOTICE OF APPEAL AND TRANSMISSION TO
                           BANKRUPTCY APPELLATE PANEL (BAP)




The Notice of Appeal filed May 29, 2020 has been transmitted to BANKRUPTCY APPELLATE PANEL (BAP) .
(Fee Paid )



Notice is provided to the following parties by electronic means:

Louis Karl Bonham on behalf of Creditor Cornice & Rose International, LLC
bonham@oshaliang.com

Monica L Clark on behalf of Interested Party City of Charles City, Iowa
clark.monica@dorsey.com, yokiel.maryjo@dorsey.com;monica−clark−4834@ecf.pacerpro.com

Larry S. Eide on behalf of Creditor First Security Bank & Trust Company
eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com

Larry S. Eide on behalf of Defendant First Security Bank
eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com

Brandon James Gray on behalf of Creditor Iowa Economic Development Authority
Brandon.gray@ag.iowa.gov, idr.bankruptcy@ag.iowa.gov

J D Haas on behalf of Debtor McQuillen Place Company, LLC
jdhaas@jdhaas.com

J D Haas on behalf of Plaintiff McQuillen Place Company, LLC
jdhaas@jdhaas.com

Laura Michelle Hyer on behalf of Interested Party Cedar Rapids Bank & Trust Company
lhyer@bradleyriley.com, chahn@bradleyriley.com;Docket@bradleyriley.com

Bradley R. Kruse on behalf of Creditor Cornice & Rose International, LLC
bkruse@dickinsonlaw.com, awatson@dickinsonlaw.com

Eric W. Lam on behalf of Creditor First Security Bank & Trust Company
ELam@simmonsperrine.com, tdomeyer@SPMBLAW.com,kcarmichael@SPMBLAW.com

Eric W. Lam on behalf of Interested Party Four Keys, LLC
            Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 233 of 242
                                                                                                     233
       Case 19-00507        Doc 186-1       Filed 06/01/20 Entered 06/01/20 11:20:09            Desc Cert
                                           Svc of Appeal Page 2 of 2
ELam@simmonsperrine.com, tdomeyer@SPMBLAW.com,kcarmichael@SPMBLAW.com

Eric J. Langston on behalf of Creditor First Security Bank & Trust Company
elangston@spmblaw.com, wscheer@spmblaw.com

Eric J. Langston on behalf of Interested Party Four Keys, LLC
elangston@spmblaw.com, wscheer@spmblaw.com

Donald H. Molstad on behalf of Debtor McQuillen Place Company, LLC
judylaw308@yahoo.com

Judith O'Donohoe on behalf of Creditor Elwood Law Office
charlescity@elwoodlawfirm.com, lisabartz@elwoodlawfirm.com

Joseph E. Schmall on behalf of Interested Party Cedar Rapids Bank & Trust Company
jschmall@bradleyriley.com, gbowers@bradleyriley.com;docket@bradleyriley.com

Christine B. Skilton on behalf of Creditor T−J Service, Inc.
cbs.csslaw@butler−bremer.com

Bradley David Sloter on behalf of Interested Party City of Charles City, Iowa
brads@nsslaw.net

Charles L. Smith
trustee@telpnerlaw.com, IA21@ecfcbis.com

Charles McQuillen Thomson on behalf of Creditor James Gray
cthomson@doall.com

Charles McQuillen Thomson on behalf of Debtor McQuillen Place Company, LLC
cthomson@doall.com

Charles McQuillen Thomson on behalf of Equity Security Holder Charles Thomson
cthomson@doall.com

United States Trustee
USTPRegion12.CR.ECF@usdoj.gov

L Ashley Zubal on behalf of U.S. Trustee United States Trustee
Ashley.zubal@usdoj.gov




                                                               MEGAN R. WEISS
                                                               Clerk, Bankruptcy Court
                                                               by:



Date: June 1, 2020                                             Deputy Clerk
                                                               United States Bankruptcy Court
                                                               Northern District of Iowa
                                                               111 Seventh Avenue SE Box 15
                                                               Cedar Rapids, IA 52401−2101
                                                               319−286−2200



         Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 234 of 242
                                                                                                            234
           Case 19-00507       Doc 187       Filed 06/02/20 Entered 06/02/20 09:49:38                Desc Main
                                              Document     Page 1 of 3

Nicole Becker

From:                ca08ml_cmecf_Notify@ca8.uscourts.gov
Sent:                Monday, June 1, 2020 3:15 PM
To:                  IANBdb_Appeals
Subject:             20-6012 Cornice & Rose International v. Charles L. Smith, et al "BAP Case Docketed" (19-00507)


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 06/01/2020

Case Name:       Cornice & Rose International v. Charles L. Smith, et al
Case Number: 20‐6012
Document(s):     Document(s)




Docket Text:
Bankruptcy Appellate Panel Cases Docketed. [4918914] [20‐6012, 20‐6013] (CAH)

Notice will be electronically mailed to:

Ms. Monica Lynn Clark: clark.monica@dorsey.com
Mr. Larry Eide: eide@pappajohnlaw.com
Ms. Jean L. Hekel, District/Bankruptcy Clerk: APPEALS@IANB.uscourts.gov
Mr. Bradley Richard Kruse: bkruse@dickinsonlaw.com
Mr. Eric W. Lam: elam@simmonsperrine.com, kcarmichael@spmblaw.com, tdomeyer@spmblaw.com,
slarson@spmblaw.com
Mr. Eric J. Langston: elangston@spmblaw.com, wscheer@spmblaw.com
Mr. Charles L. Smith: csmith@telpnerlaw.com
Mr. James L. Snyder: James.L.Snyder@usdoj.gov
Charles M. Thomson: cthomson@doall.com


Notice will be mailed to:

Mr. Randall E. Nielsen
PAPPAJOHN & SHRIVER
Suite 800
103 E. State Street
P.O. Box 1588
Mason City, IA 50401‐0000
                                                             1
           Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 235 of 242
                                                                                                                          235
        Case 19-00507         Doc 187      Filed 06/02/20 Entered 06/02/20 09:49:38   Desc Main
                                            Document     Page 2 of 3

The following document(s) are associated with this transaction:
Document Description: Docketing Letter
Original Filename: /opt/ACECF/live/forms/CindyHarrison_206012_4918914_BAP‐GeneralDocketingLetters_375.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=06/01/2020] [FileNumber=4918914‐0]
[5401d289ba05351b975827a1ba165148ba3bcb8567aba22c751b6bb27921e416b88cb939c78af1ac2a61389d2ba969367
6183c997421895548f97580accf2032]]
Recipients:

      Ms. Monica Lynn Clark
      Mr. Larry Eide
      Ms. Jean L. Hekel, District/Bankruptcy Clerk
      Mr. Bradley Richard Kruse
      Mr. Eric W. Lam
      Mr. Eric J. Langston
      Mr. Randall E. Nielsen
      Mr. Charles L. Smith
      Mr. James L. Snyder
      Charles M. Thomson

Document Description: Addresses of Case Participants
Original Filename: /opt/ACECF/live/forms/CindyHarrison_206012_4918914_PullAddresses_110.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=06/01/2020] [FileNumber=4918914‐1]
[2c3040edc9ee0eedc9a0156560589d9f2d0a177b7b8189d743bf61c2ae1f98fb00bd83f77beaef760c7b7fefc9de245aff494
07b7be81698211d8b86b1f3809b]]
Recipients:

      Ms. Monica Lynn Clark
      Mr. Larry Eide
      Ms. Jean L. Hekel, District/Bankruptcy Clerk
      Mr. Bradley Richard Kruse
      Mr. Eric W. Lam
      Mr. Eric J. Langston
      Mr. Randall E. Nielsen
      Mr. Charles L. Smith
      Mr. James L. Snyder
      Charles M. Thomson

Document Description: Case Caption
Original Filename: /opt/ACECF/live/forms/CindyHarrison_206012_4918914_BAP‐CaseCaption_383.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=06/01/2020] [FileNumber=4918914‐2]
[3cd79b227226bfdfe0a7981e1e9462be74f96e55379d138c9f9b848bb3d5c9089548688015b3858311e3a0cf5e2b40a6d2
58f207d6db4a0639908c08f5f6fd67]]
Recipients:

      Ms. Monica Lynn Clark
      Mr. Larry Eide
      Ms. Jean L. Hekel, District/Bankruptcy Clerk
      Mr. Bradley Richard Kruse
                                                       2
         Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 236 of 242
                                                                                                       236
     Case 19-00507           Doc 187   Filed 06/02/20 Entered 06/02/20 09:49:38   Desc Main
                                        Document     Page 3 of 3
   Mr. Eric W. Lam
   Mr. Eric J. Langston
   Mr. Randall E. Nielsen
   Mr. Charles L. Smith
   Mr. James L. Snyder
   Charles M. Thomson




                                                   3
      Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 237 of 242
                                                                                              237
           Case 19-00507       Doc 188       Filed 06/02/20 Entered 06/02/20 09:51:24                Desc Main
                                              Document     Page 1 of 3

Nicole Becker

From:                ca08ml_cmecf_Notify@ca8.uscourts.gov
Sent:                Monday, June 1, 2020 3:15 PM
To:                  IANBdb_Appeals
Subject:             20-6012 Cornice & Rose International v. Charles L. Smith, et al "BAP Case Docketed" (19-00507)


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing.

                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 06/01/2020

Case Name:       Cornice & Rose International v. Charles L. Smith, et al
Case Number: 20‐6012
Document(s):     Document(s)




Docket Text:
Bankruptcy Appellate Panel Cases Docketed. [4918914] [20‐6012, 20‐6013] (CAH)

Notice will be electronically mailed to:

Ms. Monica Lynn Clark: clark.monica@dorsey.com
Mr. Larry Eide: eide@pappajohnlaw.com
Ms. Jean L. Hekel, District/Bankruptcy Clerk: APPEALS@IANB.uscourts.gov
Mr. Bradley Richard Kruse: bkruse@dickinsonlaw.com
Mr. Eric W. Lam: elam@simmonsperrine.com, kcarmichael@spmblaw.com, tdomeyer@spmblaw.com,
slarson@spmblaw.com
Mr. Eric J. Langston: elangston@spmblaw.com, wscheer@spmblaw.com
Mr. Charles L. Smith: csmith@telpnerlaw.com
Mr. James L. Snyder: James.L.Snyder@usdoj.gov
Charles M. Thomson: cthomson@doall.com


Notice will be mailed to:

Mr. Randall E. Nielsen
PAPPAJOHN & SHRIVER
Suite 800
103 E. State Street
P.O. Box 1588
Mason City, IA 50401‐0000
                                                             1
           Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 238 of 242
                                                                                                                          238
        Case 19-00507         Doc 188      Filed 06/02/20 Entered 06/02/20 09:51:24   Desc Main
                                            Document     Page 2 of 3

The following document(s) are associated with this transaction:
Document Description: Docketing Letter
Original Filename: /opt/ACECF/live/forms/CindyHarrison_206012_4918914_BAP‐GeneralDocketingLetters_375.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=06/01/2020] [FileNumber=4918914‐0]
[5401d289ba05351b975827a1ba165148ba3bcb8567aba22c751b6bb27921e416b88cb939c78af1ac2a61389d2ba969367
6183c997421895548f97580accf2032]]
Recipients:

      Ms. Monica Lynn Clark
      Mr. Larry Eide
      Ms. Jean L. Hekel, District/Bankruptcy Clerk
      Mr. Bradley Richard Kruse
      Mr. Eric W. Lam
      Mr. Eric J. Langston
      Mr. Randall E. Nielsen
      Mr. Charles L. Smith
      Mr. James L. Snyder
      Charles M. Thomson

Document Description: Addresses of Case Participants
Original Filename: /opt/ACECF/live/forms/CindyHarrison_206012_4918914_PullAddresses_110.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=06/01/2020] [FileNumber=4918914‐1]
[2c3040edc9ee0eedc9a0156560589d9f2d0a177b7b8189d743bf61c2ae1f98fb00bd83f77beaef760c7b7fefc9de245aff494
07b7be81698211d8b86b1f3809b]]
Recipients:

      Ms. Monica Lynn Clark
      Mr. Larry Eide
      Ms. Jean L. Hekel, District/Bankruptcy Clerk
      Mr. Bradley Richard Kruse
      Mr. Eric W. Lam
      Mr. Eric J. Langston
      Mr. Randall E. Nielsen
      Mr. Charles L. Smith
      Mr. James L. Snyder
      Charles M. Thomson

Document Description: Case Caption
Original Filename: /opt/ACECF/live/forms/CindyHarrison_206012_4918914_BAP‐CaseCaption_383.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=06/01/2020] [FileNumber=4918914‐2]
[3cd79b227226bfdfe0a7981e1e9462be74f96e55379d138c9f9b848bb3d5c9089548688015b3858311e3a0cf5e2b40a6d2
58f207d6db4a0639908c08f5f6fd67]]
Recipients:

      Ms. Monica Lynn Clark
      Mr. Larry Eide
      Ms. Jean L. Hekel, District/Bankruptcy Clerk
      Mr. Bradley Richard Kruse
                                                       2
         Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 239 of 242
                                                                                                       239
     Case 19-00507           Doc 188   Filed 06/02/20 Entered 06/02/20 09:51:24   Desc Main
                                        Document     Page 3 of 3
   Mr. Eric W. Lam
   Mr. Eric J. Langston
   Mr. Randall E. Nielsen
   Mr. Charles L. Smith
   Mr. James L. Snyder
   Charles M. Thomson




                                                   3
      Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 240 of 242
                                                                                              240
  Case 19-00507               Doc 189           Filed 06/02/20 Entered 06/02/20 09:52:37                                 Desc Main
                                                 Document     Page 1 of 1
                               U.S. BANKRUPTCY APPELLATE PANEL
                                                FOR THE EIGHTH CIRCUIT

                                           APPEAL BRIEFING SCHEDULE

Appeal No.           20-6012 Cornice & Rose International v. Charles L. Smith, et al
                     20-6013 Charles M. Thomson, et al v. Charles L. Smith, et al

Date:                June 01, 2020

       These appeals have been consolidated for briefing and submission to the court. This
schedule has been established in conformity with Fed.R. Bankr.P. 8015 and 8016. Extensions of
time will not be routinely granted.

                                          TRANSCRIPT REQUIREMENTS:

       The transcript must be ordered within fourteen days of the filing of the notice of appeal.
Counsel may not "buy time" to file a brief by failing to timely order a transcript. Failure of
appellant to provide the transcript may result in the dismissal of the appeal.


                                                        FILING DATES:


Transcript . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 07/01/2020


Appellant Briefs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .07/31/2020


Appellee Briefs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .30 days from service of Appellant Briefs

Reply Briefs (optional) . . . . . . . . . . . . . . . . . . . . . . . .14 days from service of Appellee Briefs




   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 241 of 242
    Appellate Case: 20-6012 Page: 1 Date Filed: 06/01/2020 Entry ID: 4918941                                                                241
  Case 19-00507               Doc 190           Filed 06/02/20 Entered 06/02/20 09:53:24                                 Desc Main
                                                 Document     Page 1 of 1
                               U.S. BANKRUPTCY APPELLATE PANEL
                                                FOR THE EIGHTH CIRCUIT

                                           APPEAL BRIEFING SCHEDULE

Appeal No.           20-6012 Cornice & Rose International v. Charles L. Smith, et al
                     20-6013 Charles M. Thomson, et al v. Charles L. Smith, et al

Date:                June 01, 2020

       These appeals have been consolidated for briefing and submission to the court. This
schedule has been established in conformity with Fed.R. Bankr.P. 8015 and 8016. Extensions of
time will not be routinely granted.

                                          TRANSCRIPT REQUIREMENTS:

       The transcript must be ordered within fourteen days of the filing of the notice of appeal.
Counsel may not "buy time" to file a brief by failing to timely order a transcript. Failure of
appellant to provide the transcript may result in the dismissal of the appeal.


                                                        FILING DATES:


Transcript . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 07/01/2020


Appellant Briefs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .07/31/2020


Appellee Briefs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .30 days from service of Appellant Briefs

Reply Briefs (optional) . . . . . . . . . . . . . . . . . . . . . . . .14 days from service of Appellee Briefs




   Case 6:20-cv-02041-CJW-KEM Document 12-8 Filed 07/07/20 Page 242 of 242
    Appellate Case: 20-6012 Page: 1 Date Filed: 06/01/2020 Entry ID: 4918941                                                                242
